Exhibit 10.1

 

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

 

FIRST AMENDMENT, dated as of September 29, 2020 (this “Agreement”), to the
Amended and Restated Credit Agreement (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, including by
this Agreement, the “Credit Agreement”) dated as of August 1, 2018, among Inland
Real Estate Income Trust, Inc., a Maryland corporation (the “Borrower”), the
Lenders party thereto and KeyBank National Association, as Administrative Agent.
Capitalized terms used herein and not otherwise defined shall have the meanings
assigned to such terms in the Credit Agreement.

 

WHEREAS, the Borrower, the Lenders party hereto and the Administrative Agent
desire to modify the Credit Agreement as herein set forth subject to the terms
and conditions provided for in this Agreement.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

SECTION 1. Amendments to Credit Agreement. Subject to all of the terms and
conditions set forth in this Agreement, the Borrower, the Lenders and the
Administrative Agent hereby agree that the Credit Agreement (other than the
schedules and exhibits thereto) is amended to incorporate the changes marked to
delete the stricken text (indicated textually in the same manner as the
following example: stricken text) and to add the underlined text (indicated
textually in the same manner as the following example: underlined text) as set
forth on the copy of the Credit Agreement attached as Annex I.

 

SECTION 2. Waivers to the Loan Agreement.

 

Commencing with the fiscal quarter ending September 30, 2020 and continuing
through (and including) the fiscal quarter ending March 31, 2021 (the “Waiver
Period”), the Credit Agreement shall be deemed modified and amended to waive
compliance by the Borrower with the provisions of Section 6.16 of the Credit
Agreement (collectively, the “Subject Provisions”), and no breach, Unmatured
Default or Default shall exist or arise under the Credit Agreement as a result
of the Borrower’s failure to comply with the Subject Provisions during the
Waiver Period.

 

Without limiting the generality of the provisions of Section 8.2 of the Credit
Agreement, the waiver set forth in this Section 2 shall be limited precisely as
written, and nothing herein shall be deemed to (a) constitute a waiver of
compliance by the Borrower with respect to (i) the Subject  Provisions other
than during the Waiver Period or (ii) any other term, provision or condition of
the Loan Documents or any other instrument or agreement referred to in any of
them, or (b) prejudice any right or remedy that any Lender may now have or may
have in the future under or in connection with the Credit Agreement, the other
Loan Documents or any other instrument or agreement referred to in any of them
or under applicable laws other than in respect of the Subject Provisions during
the Waiver Period. For the avoidance of doubt, the waiver of the Subject
Provisions set forth herein shall not extend beyond the last day of the Waiver
Period and such waiver shall be of no force or effect for any purpose other than
in respect of the Subject Provisions during the Waiver Period (which waiver for
such time period shall remain and continue) after the last day of the Waiver
Period.

 

 

 

 

 

US_Active\115445204

 

 

--------------------------------------------------------------------------------

 

SECTION 3. Conditions of Effectiveness. This Agreement shall become effective
as  of the first date (the “First Amendment Effective Date”) that all of the
following conditions precedent shall have been satisfied:

 

3.1The Administrative Agent’s receipt of the following, each of which shall be
e- mails (in a .pdf format) or telecopies (in each case, followed promptly by
originals to the extent set forth below or otherwise requested by the
Administrative Agent) unless otherwise specified and each in form and substance
satisfactory to the Administrative Agent:

 

(a)counterparts of this Agreement, in such number as requested by the
Administrative Agent, duly executed by the parties hereto;

 

(b)such certificates of resolutions or other action, incumbency certificates
and/or other certificates of each Loan Party as the Administrative Agent may
require evidencing the identity, authority and capacity of each officer thereof
authorized to act in connection with this Agreement and the other Loan Documents
to which such Loan Party is a party;

 

(c)such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and that
each Loan Party is validly existing, in good standing and qualified to engage in
business in its jurisdiction of organization;

 

(d)a favorable opinion of Venable LLP and Proskauer Rose LLP, each counsel to
the Loan Parties, addressed to the Administrative Agent and each Lender, as to
the matters concerning the Loan Parties, this Agreement and the other Loan
Documents as the Administrative Agent may reasonably request;

 

(e)a certificate of the Borrower to the effect that (i) the conditions specified
in Sections 3.2 and 3.3 have been satisfied and (ii) no event has occurred and
is continuing which constitutes an Unmatured Default; and

 

(f)such other assurances, certificates, documents, consents or opinions as the
Administrative Agent or the Required Lenders reasonably may require.

 

3.2The representations and warranties contained in Section 4 of this Agreement
are correct on and as of the First Amendment Effective Date, as though made on
and as of such date other than any such representations or warranties that, by
their terms, refer to another date, in which case such representations and
warranties shall have been correct as of such other date.

 

3.3There shall not have occurred since June 30, 2020, any event or circumstance,
either individually or in the aggregate, that has had or could reasonably be
expected to have a Material Adverse Effect (excluding any event or circumstance
resulting from the COVID-19 pandemic to the extent such event or circumstance
has been has been publicly disclosed by the Borrower in its securities filings
or disclosed by the Borrower to the Administrative Agent and the Lenders prior
to the First Amendment Effective Date, and the scope of such adverse effect is
no greater than that which has been disclosed).

 

3.4The Administrative Agent and each Lender shall have received all
documentation and other information that the Administrative Agent or such Lender
reasonably requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering

 



2

 



--------------------------------------------------------------------------------

 

rules and regulations, including the U.S. Patriot Act, and the Beneficial
Ownership Regulation, in each case, to the extent requested at least five
Business Days prior to the First Amendment Effective Date.

 

3.5Any fees owed to any Lender or Arranger required to be paid on or before the
First Amendment Effective Date shall have been paid.

 

SECTION 4. Representations and Warranties. Each of the Loan Parties hereby
certifies to the Administrative Agent and the Lenders that as of the date hereof
and after giving effect to this Agreement, the representations and warranties
set forth in the Credit Agreement and in the other Loan Documents and all such
representations and warranties shall be true and correct in all material
respects on the date hereof with the same force and effect as if made on such
date (except to the extent

(i)such representations and warranties expressly relate to an earlier date, in
which case such representations and warranties shall be true and correct as of
such earlier date, (ii) any representation or warranty that is already by its
terms qualified as to “materiality”, “Material Adverse Effect” or similar
language shall be true and correct in all respects after giving effect to such
qualification and (iii) for purposes of this Section 4, the representations and
warranties contained in Section 5.4 of the Credit Agreement shall be deemed to
refer to the most recent statements furnished pursuant to Section 6.1 of the
Credit Agreement). Each of the Loan Parties represents and warrants (which
representations and warranties shall survive the execution and delivery hereof)
to the Administrative Agent and the Lenders that:

 

(a)it has all requisite power and authority to execute, deliver and perform its
obligations under this Agreement and the transactions contemplated hereby and
has taken or caused to be taken all necessary action to authorize the execution,
delivery and performance of this Agreement and the transactions contemplated
hereby;

 

(b)no approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement, except for filings for
reporting purposes required under applicable securities laws;

 

(c)this Agreement has been duly executed and delivered on its behalf by a duly
authorized officer, and constitutes its legal, valid and binding obligation
enforceable in accordance with its terms, except as such enforceability may be
limited by bankruptcy insolvency, reorganization, receivership, moratorium or
other laws affecting creditors’ rights generally and by general principles of
equity;

 

(d)no Unmatured Default shall exist or would result from the consummation of the
transactions contemplated by this Agreement;

 

 

(e)

the execution, delivery and performance by it of this Agreement will not

(i) contravene the terms of any of its organization documents; (ii) conflict
with or result in any breach or contravention of, or the creation of any Lien
under, or require any payment to be made under (x) any contractual obligation to
which such Loan Party is a party or affecting such Loan Party or the properties
of such Loan Party or any of its Subsidiaries or (y) any order, injunction, writ
or decree of any Governmental Authority or any arbitral award to which such
Person or its property is subject; or (iii) violate any applicable law; and

 

(f)since June 30, 2020, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse

 



3

 



--------------------------------------------------------------------------------

 

Effect (excluding any event or circumstance resulting from the COVID-19 pandemic
to the extent such event or circumstance has been publicly disclosed by the
Borrower in its securities filings or disclosed in writing by the Borrower to
the Administrative Agent and the Lenders prior to the First Amendment Effective
Date, and the scope of such adverse effect is no greater than that which has
been disclosed).

 

SECTION 5. Amendment Fee; Costs and Expenses. The Borrower shall pay to the
Administrative Agent for the benefit of each Lender that consents to this
Amendment by delivering to the Administrative Agent an executed counterpart of
this Amendment (each, a “Consenting Lender”) a consent fee in an amount equal to
five basis points (0.05%) of such Lender’s Commitment as of the First Amendment
Effective Date, payable on the, and subject to the occurrence of the, First
Amendment Effective Date. In addition, the Borrower acknowledges and agrees that
its payment obligations set forth in Section 9.7 of the Credit Agreement include
the costs and expenses incurred by the Administrative Agent in connection with
the preparation, execution and delivery of this Agreement and any other
documentation contemplated hereby (whether or not this Agreement becomes
effective or the transactions contemplated hereby are consummated and whether or
not any Unmatured Default or Default has occurred or is continuing), including,
but not limited to, the reasonable fees and disbursements of Dentons US LLP,
counsel to the Administrative Agent.

 

SECTION 6. Ratification.

 

(a)The Credit Agreement, as amended by this Agreement, and the other Loan
Documents remain in full force and effect and are hereby ratified and affirmed
by the Loan Parties. The amendments contained in Section 1 hereof shall be
deemed to have prospective application only. This Agreement is not intended to
and shall not constitute a novation. Each of the Loan Parties hereby

(i) confirms and agrees that the Borrower is truly and justly indebted to the
Administrative Agent and the Lenders in the aggregate amount of the Obligations
without defense, counterclaim or offset of any kind whatsoever, other than
payment in full, and (ii) reaffirms and admits the validity and enforceability
of the Credit Agreement, as amended by this Agreement, and the other Loan
Documents.

 

(b)This Agreement shall be limited precisely as written and, except as expressly
provided herein, shall not be deemed (i) to be a consent granted pursuant to, or
a waiver, modification or forbearance of, any term or condition of the Credit
Agreement, any other Loan Document or any of the instruments or agreements
referred to therein or a waiver of any Unmatured Default or Default under the
Credit Agreement, whether or not known to the Administrative Agent or any of the
Lenders, or (ii) to prejudice any right or remedy which the Administrative Agent
or any Lender may now have or have in the future against any Person under or in
connection with the Credit Agreement, any other Loan Document or any of the
instruments or agreements referred to therein or any of the transactions
contemplated thereby.

 

SECTION 7. Modifications.  Neither this  Agreement, nor any provision  hereof,
may be waived, amended or modified except pursuant to an agreement or agreements
in writing entered into by the parties hereto.

 

SECTION 8. References. The Loan Parties acknowledge and agree  that  this
Agreement constitutes a Loan Document. Each reference in the Credit Agreement to
“this Agreement,” “hereunder,” “hereof,” “herein,” or words of like import, and
each reference in each other Loan Document (and the other documents and
instruments delivered pursuant to or in connection therewith) to the “Credit
Agreement”, “thereunder”, “thereof” or words of like import, shall mean and be a
reference to

 



4

 



--------------------------------------------------------------------------------

 

the Credit Agreement as modified hereby and as the Credit Agreement may in the
future be amended, restated, supplemented or modified from time to time.

 

SECTION 9. Counterparts. This Agreement may be executed by the parties hereto
individually or in combination, in one or more counterparts, each of which shall
be an original and all of which shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page by telecopier or
electronic mail (in a .pdf format) shall be effective as delivery of a manually
executed counterpart. This Agreement may be executed using Electronic Signatures
(including, without limitation, facsimile and .pdf) and shall be considered an
original, and shall have the same legal effect, validity and enforceability as a
paper record. For the avoidance of doubt, the authorization under this paragraph
may include, without limitation, use or acceptance by the Administrative Agent
of a manually signed paper hereof which has been converted into electronic form
(such as scanned into .pdf format), or an electronically signed communication
converted into another format, for transmission, delivery and/or retention. For
purposes hereof, “Electronic Signature” shall have the meaning assigned to it by
15 USC

§7006, as it may be amended from time to time. Upon the reasonable request of
the Administrative  Agent, any Electronic Signature of any other party hereto
shall, as promptly as practicable, be followed by a manually executed
counterpart thereof.

 

SECTION 10. Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

 

SECTION 11.  Severability.  If any provision of this Agreement shall be held
invalid  or unenforceable in whole or in part in any jurisdiction, such
provision shall, as to such jurisdiction, be ineffective to the extent of such
invalidity or enforceability without in any manner affecting the validity or
enforceability of such provision in any other jurisdiction or the remaining
provisions of this Agreement in any jurisdiction.

 

SECTION 12. Governing Law. THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE
OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON,
ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF ILLINOIS.

 

SECTION 13. Headings. Section headings in this Agreement are included for
convenience of reference only and are not to affect the construction of, or to
be taken into consideration in interpreting, this Agreement.

 

[The remainder of this page left blank intentionally]

 



5

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower, the Administrative Agent and the undersigned
Lenders have caused this Agreement to be duly executed by their respective
authorized officers as of the day and year first above written.

 

BORROWER:


INLAND REAL ESTATE INCOME TRUST, INC.,
a Maryland corporation

 

By:/s/ Catherine L. Lynch
Name:  Catherine L. Lynch
Title:  Chief Financial Officer

 

 

 




Signature Page to First Amendment to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

The undersigned, being the Advisor, hereby consents to the foregoing Agreement
and agrees that the Subordination Agreement which it executed and delivered
shall continue in full force and effect with respect to the Credit Agreement, as
amended by the Agreement, and to the other Loan Documents.

IREIT BUSINESS MANAGER & ADVISOR, INC.,


By:/s/ Cathleen M. Hrtanek
Name:  Cathleen M. Hrtanek
Title:  Secretary

 

 

 




Signature Page to First Amendment to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

The undersigned, being all of the Subsidiary Guarantors as of the date hereof,
hereby consent to the foregoing Agreement and agree that the Subsidiary Guaranty
shall continue in full force and effect with respect to the Credit Agreement, as
amended by the Agreement, and to the other Loan Documents.

 

 

SUBSIDIARY GUARANTORS:

 

IREIT Branson Hills Plaza - T, L.L.C.

IREIT Branson Hills, L.L.C.

IREIT Coral Springs North Hills, L.L.C.

IREIT Flowood Dogwood, L.L.C.

IREIT Frisco Marketplace, L.L.C.

IREIT Lake St. Louis Hawk Ridge, L.L.C.

IREIT Layton Pointe, L.L.C.

IREIT Little Rock Midtowne, L.L.C.

IREIT Little Rock Park Avenue, L.L.C.

IREIT Lynchburg Lakeside, L.L.C.

IREIT Mansfield Pointe, L.L.C.

IREIT Neenah Fox Point, L.L.C.

IREIT Newington Fair, L.L.C.

IREIT Ocean Isle Beach Landing, L.L.C.

IREIT Olive Branch Wedgewood, L.L.C.

IREIT Pleasant Prairie Plaza, L.L.C.

IREIT Pleasant Prairie Ridge, L.L.C.

IREIT Shoppes at Branson Hills – K, L.L.C.

IREIT South Jordan Oquirrh Mountain, L.L.C.

IREIT Stevens Point Pinecrest, L.L.C.

IREIT Turlock Blossom Valley, L.L.C.

IREIT West Bend Main, L.L.C.

IREIT West Valley City Lake Park, L.L.C.

IREIT Wilson Marketplace, L.L.C. and

IREIT Yorkville Marketplace, L.L.C.,

 

each a Delaware limited liability company

 

 

By:

Inland Real Estate Income Trust, Inc., a Maryland corporation, as sole member

 

 

By:/s/ Catherine L. Lynch

Name:  Catherine L. Lynch

Its:  Chief Financial Officer

 

 

 

 

Signature Page to First Amendment to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

KEYBANK NATIONAL ASSOCIATION, as
Administrative Agent and a Lender

 

By:/s/ Nathan Weyer

Name:Nathan Weyer

Title:Senior Vice President

 

 




Signature Page to First Amendment to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

PNC BANK, NATIONAL ASSOCIATION

 

 

By:/s/ Joel Dalson

Name:  Joel Dalson
Title:  Senior Vice President




Signature Page to First Amendment to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.

 

 

By:/s/ Bryan Frese
Name:  Bryan Frese
Title:  Senior Vice President




Signature Page to First Amendment to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

FIFTH THIRD BANK,
an Ohio banking corporation

 

 

By:/s/ Leah Stayton

Name:  Leah Stayton

Title:  Officer




Signature Page to First Amendment to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

SANTANDER BANK, N.A.

 

 

By:/s/ Denise L Dufresne

Name:  Denise L. Dufresne

Title:  Vice President, Credit Officer




Signature Page to First Amendment to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

ASSOCIATED BANK, NATIONAL ASSOCIATION

 

 

By:/s/ Mitchell Vega

Name:  Mitchell Vega

Title:  Vice President




Signature Page to First Amendment to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

BARCLAYS BANK PLC

 

 

By:/s/ Craig Malloy

Name:  Craig Malloy

Title:  Director




Signature Page to First Amendment to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

FIRST TENNESSEE BANK NATIONAL ASSOCIATION

 

 

By:/s/ Jean M. Brennan

Name:  Jean M. Brennan

Title:  Sr. Vice President

 

Signature Page to First Amendment to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

ANNEX I TO FIRST AMENDMENT

(marked copy of the Credit Agreement) (see attached)

 

 

--------------------------------------------------------------------------------

 



 

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF AUGUST 1, 2018

 

AMONG

 

INLAND REAL ESTATE INCOME TRUST, INC. AS BORROWER,

 

KEYBANK NATIONAL ASSOCIATION AS ADMINISTRATIVE AGENT,

 

KEYBANC CAPITAL MARKETS INC. AS JOINT LEAD ARRANGER,

 

PNC CAPITAL MARKETS LLC AS JOINT LEAD ARRANGER,

 

MERRILL LYNCH PIERCE, FENNER & SMITH INCORPORATED BOFA SECURITIES, INC.

AS JOINT LEAD ARRANGER,

 

PNC BANK, N.A.

AS CO-SYNDICATION AGENT,

 

BANK OF AMERICA, N.A. AS CO-SYNDICATION AGENT,

 

FIFTH THIRD BANK

AS CO-DOCUMENTATION AGENT

 

SANTANDER BANK, N.A.

AS CO-DOCUMENTATION AGENT AND

THE OTHER LENDERS

FROM TIME TO TIME PARTIES HERETO

 



107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Page

 

ARTICLE I. DEFINITIONS 1 ARTICLE II. THE CREDIT 3234

 

2.1.

Loans 3234

 

2.2.

Ratable and Non Ratable Advances 3536

 

2.3.

Periodic Principal Payments 3536

 

2.4.

Final Principal Payment 3637

 

2.5.

Unused Revolver Fee; Facility Fee 3637

 

2.6.

Other Fees 3738

 

2.7.

Minimum Amount of Each Revolving Credit Facility Advance 3738

 

2.8.

Method of Selecting Types and Interest Periods for New Advances 3738

 

2.9.

Conversion and Continuation of Outstanding Advances 3839

 

2.10.

Changes in Interest Rate, Etc. 3940

 

2.11.

Rates Applicable After Default 3940

 

2.12.

Method of Payment 3940

 

2.13.

Notes; Telephonic Notices 4041

 

2.14.

Interest Payment Dates; Interest and Fee Basis 4041

 

2.15.

Notification of Advances, Interest Rates and Prepayments 4042

 

2.16.

Swingline Advances 4142

 

2.17.

Lending Installations 4243

 

2.18.

Non-Receipt of Funds by the Administrative Agent 4243

 

2.19.

Replacement of Lenders under Certain Circumstances 4243

 

2.20.

Usury4345

[gka0asydl1fk000001.jpg]

 

2.21.

Extension of Revolving Credit Termination Date 4445

 

2.22.

Termination of Revolving Credit Commitments 4446

 

2.23.

Increase in Commitment 4546

 

2.24.

Unencumbered Properties 4950

 

2.25.

Inability to Determine Interest Rate 52Effect of Benchmark Transition Event53

ARTICLE IIA LETTER OF CREDIT SUBFACILITY 5357

2A.1    Obligation to Issue 5357 2A.2     Types and Amounts 5357 2A.3  
Conditions 5458 2A.4    Procedure for Issuance of Facility Letters of Credit
5458 2A.5    Reimbursement Obligations; Duties of Issuing Bank 5559 2A.6  
Participation5660

2A.7Payment of Reimbursement Obligations 5761 2A.8Compensation for Facility
Letters of Credit 5862 2A.9Letter of Credit Collateral Account 5862 ARTICLE III.
CHANGE IN CIRCUMSTANCES 5963

 

3.1.

Yield Protection 5963

 

3.2.

Changes in Capital Adequacy Regulations 6064

 

3.3.

Availability of Types of Advances 6064

 

3.4.

Funding Indemnification 6165

 

3.5.

Taxes 6165

 

3.6.

Lender Statements; Survival of Indemnity 6468

ARTICLE IV. CONDITIONS PRECEDENT 6468

 

4.1.

Initial Advance 6468

 

-   i -

 



107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

[gka0asydl1fk000002.jpg]

 

 

 

4.2.

Each Advance and Issuance 6771

ARTICLE V. REPRESENTATIONS AND WARRANTIES 6771

 

5.1.

Existence6771

[gka0asydl1fk000003.jpg]

 

5.2.

Authorization and Validity 6772

 

5.3.

No Conflict; Government Consent 6872

 

5.4.

Financial Statements; Material Adverse Effect 6872

 

5.5.

Taxes 6873

 

5.6.

Litigation 6973

 

5.7.

Subsidiaries 6973

 

5.8.

ERISA 6973

 

5.9.

Accuracy of Information 6974

 

5.10.

Regulations of the Board 7074

 

5.11.

Material Agreements 7074

 

5.12.

Compliance With Laws 7074

 

5.13.

Ownership of Properties 7074

 

5.14.

Investment Company Act 7074

 

5.15.

Solvency7074

 

5.16.

Insurance7175

[gka0asydl1fk000004.jpg]

 

5.17.

REIT Status 7175

 

5.18.

Environmental Matters 7175

 

5.19.

Sanctions Laws and Regulations 7277

 

5.20.

Unencumbered Properties 7377

 

5.21.

Beneficial Ownership Certification 7377

ARTICLE VI. COVENANTS7377

[gka0asydl1fk000005.jpg]

 

6.1.

Financial Reporting 7377

 

6.2.

Use of Proceeds 7579

 

6.3.

Notice of Default 7579

 

6.4.

Conduct of Business 7579

 

6.5.

Taxes 7580

 

6.6.

Insurance7580

[gka0asydl1fk000006.jpg]

 

6.7.

Compliance with Laws 7680

 

6.8.

Maintenance of Properties 7680

 

6.9.

Inspection7680

[gka0asydl1fk000007.jpg]

 

6.10.

Maintenance of Status 7680

 

6.11.

Dividends; Distributions; Redemptions 7680

 

6.12.

[Intentionally Deleted] 7781

 

6.13.

Plan Assets 7781

 

6.14.

Liens 7782

 

6.15.

Affiliates 7782

 

6.16.

Consolidated Tangible Net Worth 7782

 

6.17.

Indebtedness and Cash Flow Covenants 7782

 

6.18.

Environmental Matters 7883

 

6.19.

Permitted Investments 7984

 

6.20.

Negative Pledges 8084

 

6.21.

Subsidiary Guaranty 8085

 

6.22.

Subordination of Advisor’s Fees 8085

 

6.23.

Mergers, Consolidations and Sales of Assets 8185

ARTICLE VII. DEFAULTS8186

[gka0asydl1fk000008.jpg]

 

-  ii -

 



107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

[gka0asydl1fk000009.jpg]

 

 

ARTICLE VIII. ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES 8388

 

8.1.

Acceleration8388

[gka0asydl1fk000010.jpg]

 

8.2.

Amendments 8489

 

8.3.

Preservation of Rights 8590

ARTICLE IX. GENERAL PROVISIONS 8691

 

9.1.

Survival of Representations 8691

 

9.2.

Governmental Regulation 8691

 

9.3.

[Intentionally Deleted]. 8691

 

9.4.

Headings 8691

 

9.5.

Entire Agreement8691

[gka0asydl1fk000011.jpg]

 

9.6.

Several Obligations; Benefits of the Agreement 8691

 

9.7.

Expenses; Indemnification 8691

 

9.8.

Numbers of Documents 8792

 

9.9.

Accounting8792

[gka0asydl1fk000012.jpg]

 

9.10.

Severability of Provisions 8893

 

9.11.

No Advisory or Fiduciary Responsibility 8893

 

9.12.

Choice of Law8994

[gka0asydl1fk000013.jpg]

 

9.13.

Consent to Jurisdiction 8994

 

9.14.

Waiver of Jury Trial 8994

9.15.Acknowledgment and Consent to Bail-In of EEAAffected Financial Institutions
8994 9.16.Acknowledgement Regarding Any Supported QFCs.95 ARTICLE X. THE
ADMINISTRATIVE AGENT 9096

 

10.1.

Appointment 9096

 

10.2.

Powers 9097

 

10.3.

General Immunity 9197

 

10.4.

No Responsibility for Loans, Recitals, etc. 9197

 

10.5.

Action on Instructions of Lenders 9197

 

10.6.

Employment of Agents and Counsel 9198

 

10.7.

Reliance on Documents; Counsel 9298

 

10.8.

Administrative Agent’s Reimbursement and Indemnification 9298

 

10.9.

Rights as a Lender 9298

 

10.10.

Lender Credit Decision 9299

 

10.11.

Successor Administrative Agent 9399

 

10.12.

Notice of Defaults 93100

 

10.13.

Requests for Approval 94100

 

10.14.

Defaulting Lenders 94100

 

10.15.

Additional Agents 95101

ARTICLE XI. SETOFF; RATABLE PAYMENTS 95102

 

11.1.

Setoff 95102

 

11.2.

Ratable Payments 96102

ARTICLE XII. BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS 96102

 

12.1.

Successors and Assigns 96102

 

12.2.

Participations 96103

 

12.3.

Assignments 97103

 

12.4.

Dissemination of Information 98104

 

12.5.

Tax Treatment98105

[gka0asydl1fk000014.jpg]

 

12.6.

Confidentiality 98105

ARTICLE XIII. NOTICES99105

[gka0asydl1fk000015.jpg]

 



- 3 -

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

[gka0asydl1fk000016.jpg]

 

 

13.1.Giving Notice 99105 ARTICLE XIV. PATRIOT ACT; BENEFICIAL OWNERSHIP
REGULATION 100106 ARTICLE XV. COUNTERPARTS 100106

 



- 4 -

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

[gka0asydl1fk000017.jpg]

 

 

EXHIBITS

 

EXHIBIT ACOMPLIANCE CERTIFICATE

EXHIBIT BASSIGNMENT AGREEMENT

EXHIBIT C-1LIST OF INITIAL SUBSIDIARY GUARANTORS EXHIBIT C-2LIST OF SPECIFIED
SUBSIDIARIES

EXHIBIT DSUBSIDIARY GUARANTY

EXHIBIT E[RESERVED]

EXHIBIT FBORROWING NOTICE

EXHIBIT GAPPLICABLE MARGIN

EXHIBIT H-1LIST OF INITIAL UNENCUMBERED PROPERTIES EXHIBIT H-2LIST OF SPECIFIED
UNENCUMBERED PROPERTIES EXHIBIT IFORM OF NOTE

EXHIBIT JFORM OF AMENDMENT REGARDING INCREASE EXHIBIT KSUBORDINATION AGREEMENT

SCHEDULE 1.1COMMITMENTS

SCHEDULE 5.6LITIGATION

SCHEDULE 5.7SUBSIDIARIES OF BORROWER SCHEDULE 5.18ENVIRONMENTAL MATTERS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-   v -

 



107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

This Amended and Restated Credit Agreement (the “Agreement”) dated as of August
1, 2018, among Inland Real Estate Income Trust, Inc., a corporation organized
under the laws of the State of Maryland (the “Borrower”), KeyBank National
Association, a national banking association, and the several other banks,
financial institutions and entities from time to time parties to this Agreement
(collectively, the “Lenders”), and KeyBank National Association, not
individually, but as “Administrative Agent”, amends and restates that certain
Credit Agreement dated as of September 30, 2015, among the Borrower, certain of
the Lenders, and KeyBank National Association as Administrative Agent, as
amended by that certain Amendment Regarding Increase dated as of January 21,
2016, that certain Second Amendment to Credit Agreement dated as of October 25,
2016 and that certain Third Amendment to Credit Agreement dated as of April 17,
2017 (collectively, the “Original Credit Agreement”).

 

RECITALS

 

A.The Borrower is primarily engaged in the business of purchasing, owning,
operating and leasing commercial real estate properties.

 

B.The Borrower has requested that the Administrative Agent and the Lenders enter
into this Agreement to amend and restate the Original Credit Agreement, which
provided only an unsecured revolving credit facility to Borrower, to add two
term loan facilities and to make certain other changes to the terms and
conditions of the Original Credit Agreement. The Administrative Agent and the
Lenders have agreed to do so, on the terms set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:

 

ARTICLE I. DEFINITIONS

As used in this Agreement:

 

“ABR Applicable Margin” means, as of any date, the Applicable Margin used to
determine the Floating Rate as determined from time to time in accordance with
the definition of “Applicable Margin”.

 

“Adjusted EBITDA” means, as of any date, an amount equal to the Adjusted NOI for
the most recent four (4) fiscal quarters of the Borrower for which financial
results have been reported, as adjusted by (i) adding thereto interest income
and dividend income on Marketable Securities (but only to the extent dividend
income does not constitute more than ten percent (10%) of total Adjusted
EBITDA), (ii) deducting therefrom any income attributable to Excluded Tenants;
(iii) adding or deducting for, as appropriate, any adjustment made under GAAP
for straight lining of rents, gains or losses from sales of assets,
extraordinary items, impairment  and other non-cash charges, depreciation,
amortization, interest expenses, taxes; (iv) [reserved]; (v) adding thereto,
without duplication, the Consolidated Group Pro Rata Share of

 



107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

the aggregate Net Operating Income for such period from Projects owned by
Investment Affiliates at the end of such period, adjusted in the manner set
forth in clauses (i) through (iv) of this sentence, and (vi) deducting therefrom
the Borrower’s actual general and administrative expenses and asset management
fees.

 

“Adjusted NOI” means with respect to any Project for any period, Net Operating
Income of such Project for such period less the applicable Capital Reserves;
provided, however, that in determining the Net Operating Income for any Project
with an Excluded Tenant Replacement  for purposes of this definition of
“Adjusted NOI”, the Net Operating Income from such Excluded Tenant Replacement
shall be calculated as follows:

 

(i)with respect to any Excluded Tenant Replacement that has been paying rent and
in occupancy of its space formerly leased (in whole or in part) to an Excluded
Tenant at such Project for less than a full calendar quarter for which
Borrower’s financial results have been reported, but is an Excluded
Tenant  Replacement as of the end of such calendar quarter, the Net Operating
Income from such Excluded Tenant Replacement shall be the pro forma Net
Operating Income expected from such Excluded Tenant Replacement for the next
calendar quarter, annualized,

 

(ii)with respect to any Excluded Tenant Replacement that has been paying rent
and in occupancy of its space formerly leased (in whole or in part) to an
Excluded Tenant at such Project for at least one full calendar quarter for which
Borrower’s financial results have been reported but less than two full calendar
quarters for which Borrower’s financial results have been reported, the Net
Operating Income from such Excluded Tenant Replacement shall be the Net
Operating Income from such Excluded Tenant Replacement for such first full
calendar quarter, annualized,

 

(iii)with respect to any Excluded Tenant Replacement that has been paying rent
and in occupancy of its space formerly leased (in whole or in part) to an
Excluded Tenant at such Project for at least two full calendar quarters for
which Borrower’s financial results have been reported but less than three full
calendar quarters for which Borrower’s financial results have been reported, the
Net Operating Income from such Excluded Tenant Replacement shall be the sum of
the Net Operating Income from such Excluded Tenant Replacement for such two full
calendar quarters, annualized,

 

(iv)with respect to any Excluded Tenant Replacement that has been paying rent
and in occupancy of its space formerly leased (in whole or in part) to an
Excluded Tenant at such Project for at least three full calendar quarters for
which Borrower’s financial results have been reported but less than four
calendar quarters for which Borrower’s financial results have been reported, the
Net Operating Income from such Excluded Tenant Replacement shall be the sum of
the Net Operating Income from such Excluded Tenant Replacement for such three
full calendar quarters, annualized, and

 



2

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

(v)with respect to any Excluded Tenant Replacement that has been paying rent and
in occupancy of its space formerly leased (in whole or in part) to an Excluded
Tenant at such Project for at least four calendar quarters for which Borrower’s
financial results have been reported, the Net Operating Income from such
Excluded Tenant Replacement shall thereafter be the Net Operating Income from
such Excluded Tenant Replacement for such four calendar quarters.

 

“Administrative Agent” means KeyBank National Association in its capacity as
agent for the Lenders pursuant to Article X, and not in its individual capacity
as a Lender, and any successor Administrative Agent appointed pursuant to
Article X.

 

“Advance” means a borrowing under the Revolving Credit Facility, Term Loan A
Facility or Term Loan B Facility hereunder consisting of the aggregate amount of
such several Loans made by one or more of the Lenders to the Borrower of the
same Type and, in the case of LIBOR Rate Advances, for the same Interest Period,
including for the Revolving Credit Facility, Swingline Advances.

 

“Advisor” means IREIT Business Manager & Advisor, Inc., in its capacity as
advisor to the Borrower or any of its successors or assigns in such capacity.

 

“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

 

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise. In no event shall
the Administrative Agent be deemed to be an Affiliate of the Borrower.

 

“Aggregate Commitment” means, as of any date, the aggregate of the then-current
Commitments of all the Lenders, as such amounts may be increased or decreased
hereafter in accordance with Section 2.22 and Section 2.23 hereof.

 

“Aggregate Revolving Credit Commitment” means, as of any date, the aggregate of
the then-current Revolving Credit Commitments of all the Lenders, which, as of
the date hereof, equal $200,000,000, as such amounts may be increased or
decreased hereafter in accordance with Section 2.22 and Section 2.23 hereof.

 

“Agreement” is defined in the Preamble hereto.

 

“Agreement Effective Date” means the date this Agreement has been fully executed
and delivered by the Borrower and the Lenders and the initial Advance hereunder
has been made.

 



3

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the highest of (i) the Prime Rate for such day, (ii) the sum of Federal Funds
Effective Rate for such day plus 0.5% per annum, and (iii) the sum of the LIBOR
Base Rate that would apply to a one month Interest Period beginning on such day,
plus 1.00% per annum.

 

“Applicable Margin” means the applicable margin set forth in the pricing
schedule contained in Exhibit G used in calculating the interest rate applicable
to the various Types of Advances, subject to the conditions set forth in Exhibit
G with respect to the effective date of changes in such applicable margins.

 

“Approved Bank” means any bank, finance company, insurance company or other
financial institution (a) which has (i)(x) a minimum net worth of $500,000,000
and/or (y) total assets of $10,000,000,000, and (ii) a minimum long-term debt
rating of (x) BBB+ or higher by S&P, and (y) Baa1 or higher by Moody’s, or (b)
which is approved by the Administrative Agent, which approval shall not be
unreasonably withheld.

 

“Arrangers” means, collectively, Keybanc Capital Markets Inc., PNC Capital
Markets LLC and Merrill Lynch Pierce Fenner & Smith IncorporatedBofA Securities,
Inc., in their  capacity as joint lead arrangers.

 

“Article” means an article of this Agreement unless another document is
specifically referenced.

 

“Authorized Officer” means any of the President, Chief Executive Officer, Chief
Accounting Officer, Chief Financial Officer, Chief Operating Officer, Secretary,
Treasurer, Vice President or Assistant Secretary, or any equivalent officer, of
Borrower, acting singly.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an
EEAAffected Financial Institution.

 

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b)  with respect to the United
Kingdom, Part I of the United Kingdom Banking Act 2009 (as amended from time to
time) and any other law, regulation or rule applicable in the United Kingdom
relating to the resolution of unsound or failing banks, investment firms or
other financial institutions or their affiliates (other than through
liquidation, administration or other insolvency proceedings).

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 



4

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

“Borrower” means Inland Real Estate Income Trust, Inc., a corporation organized
under the laws of the State of Maryland, and its permitted successors and
assigns.

 

“Borrowing Date” means a date on which an Advance is made hereunder. “Borrowing
Notice” is defined in Section 2.8.

“Business Day” means (i) with respect to any borrowing, payment or rate
selection of LIBOR Rate Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Cleveland, Ohio and New York, New York for the
conduct of substantially all of their commercial lending activities and on which
dealings in United States dollars are carried on in the London interbankLIBOR
market and (ii) for all other purposes, a day (other than a Saturday or Sunday)
on which banks generally are open in Cleveland, Ohio, and New York, New York for
the conduct of substantially all of their commercial lending activities.

 

“Capital Reserves” means for any period of four (4) consecutive fiscal quarters,
an amount equal to $0.15 per square foot for improved commercial real estate
Projects. If  the  term Capital Reserves is used without reference to any
specific Project, then the amount shall be determined on an aggregate basis with
respect to all Projects of the Consolidated Group  and the Consolidated Group
Pro Rata Share of all improved commercial real estate Projects of all Investment
Affiliates. The Capital Reserves shall be calculated based on the total square
footage of the Projects owned (or ground leased) at the end of the applicable
fiscal quarter.

 

“Capitalization Rate” means 6.75%.

 

“Capitalized Lease” of a Person means any lease of Property imposing obligations
on such Person, as lessee thereunder, which are required in accordance with GAAP
to be capitalized on a balance sheet of such Person.

 

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of  such Person under Capitalized Leases which would be shown as a liability on
a balance sheet of such Person prepared in accordance with GAAP.

 

“Cash Equivalents” means, as of any date:

 

 

(i)

securities issued or directly and fully guaranteed or insured by the

United States Government or any agency or instrumentality thereof having
maturities of not more than one year from such date;

 

 

(ii)

mutual funds organized under the United States Investment

Company Act of 1940, as amended, rated AAm or AAm-G by S&P and P-1 by Moody’s;

 

 

(iii)

certificates of deposit or other interest-bearing obligations of a

bank or trust company which is a member in good standing of the Federal Reserve
System having a short term unsecured debt rating of not less than A-2

 



5

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

by S&P and not less than P-2 by Moody’s (or in each case, if no bank or trust
company is so rated, the highest comparable rating then given to any bank or
trust company, but in such case only for funds invested overnight or over a
weekend) provided that such investments shall mature or be redeemable upon the
option of the holders thereof on or prior to a date one month from the date of
their purchase;

 

 

(iv)

certificates of deposit or other interest-bearing obligations of a

bank or trust company which is a member in good standing of the Federal Reserve
System having a short term unsecured debt rating of not less than A-2 by S&P,
and not less than P-2 by Moody’s and which has a long term unsecured debt rating
of not less than BBB+ by Moody’s (or in each case, if no bank or trust company
is so rated, the highest comparable rating then given to any bank or trust
company, but in such case only for funds invested overnight or over a weekend)
provided that such investments shall mature or be redeemable upon the option of
the holders thereof on or prior to a date three months from the date of their
purchase;

 

 

(v)

bonds or other obligations having a short term unsecured debt

rating of not less than A-2 by S&P and P-2 by Moody’s and having a long term
debt rating of not less than BBB+ by Moody’s issued by or by authority of any
state of the United States, any territory or possession of the United States,
including the Commonwealth of Puerto Rico and agencies thereof, or any political
subdivision of any of the foregoing;

 

 

(vi)

repurchase agreements issued by an entity rated not less than

A-2 by S&P, and not less than P-2 by Moody’s which are secured by U.S.
Government securities of the type described in clause (i) of this definition
maturing on or prior to a date one month from the date the repurchase agreement
is entered into;

 

 

(vii)

short term promissory notes rated not less than A-2 by S&P, and

not less than P-2 by Moody’s maturing or to be redeemable upon the option of the
holders thereof on or prior to a date one month from the date of their purchase;
and

 

 

(viii)

commercial paper (having original maturities of not more than 365

days) rated at least A-2 by S&P and P-2 by Moody’s and issued by a foreign or
domestic issuer who, at the time of the investment, has outstanding long-term
unsecured debt obligations rated at least BBB+ by Moody’s.

 

“Change in Control” means (i) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities  Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) of
Borrower’s Equity Interests representing more than twenty-five

 



6

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

percent (25%) of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Borrower; provided however, that Persons
acquiring Equity Interests of Borrower from Borrower in connection with an
acquisition or other transaction with Borrower, without any agreement among such
Persons to act together to hold, dispose of, or vote such shares following the
acquisition of such shares, shall not be considered a “group” for purposes of
this clause (i); or (ii) any change in the majority of the Board of Directors or
Board  of Trustees of Borrower during any twelve (12) month period, excluding
any new directors or trustees whose election by such Board or whose nomination
for election by the holders of Borrower’s Equity Interests was approved by a
vote of a majority of the directors or trustees then still in office who were
either directors or trustees at the beginning of such period or whose election
or nomination for election was previously so approved. Notwithstanding  anything
herein to the contrary, an internalization of the management of the Borrower
through a termination of the Business Management Agreement between the Borrower
and the Advisor and/or a termination of the Property Management Agreement
between the Borrower and the Property Manager will not constitute a “Change in
Control”. Notwithstanding anything in this definition to the contrary, the
listing of the Equity Interests in the Borrower on a national stock exchange
shall not per se constitute a Change in Control.

 

“CMBS” means commercial mortgage-backed securities representing ownership
interests in pools of mortgage loans secured by income-producing properties.

 

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

 

“Commitment” means with respect to each Lender, the aggregate of (a) the
Revolving Credit Commitment of such Lender, (b) the Term Loan A Commitment of
such Lender and (c) the Term Loan B Commitment of such Lender.

 

“Commitment Increase” means an increase in the Aggregate Revolving Credit
Commitment, the Term Loan A Commitments and/or the Term Loan B Commitments
pursuant to Section 2.23.

 

“Commitment Increase Date” is defined in Section 2.23(c).

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Consolidated Debt Service” means, for any period, without duplication, (a)
Consolidated Interest Expense for such period plus (b) the aggregate amount of
scheduled principal payments attributable to Consolidated Total Indebtedness
taken into account in calculating Consolidated Interest Expense which were
required to be made during such period (excluding optional, balloon and
temporary amortization principal payments) plus (c) a percentage of scheduled
principal payments by any Investment Affiliate on Indebtedness of such
Investment Affiliate taken into account in calculating Consolidated Interest
Expense which were required to be made during such period (excluding optional,
balloon and temporary amortization principal

 



7

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

payments), equal to the greater of (x) the percentage of the principal amount of
such Indebtedness for which any member of the Consolidated Group is liable and
(y) the Consolidated Group Pro Rata Share of such Investment Affiliate.

 

“Consolidated Group” means the Borrower and all Subsidiaries which are
consolidated with it for financial reporting purposes under GAAP.

 

“Consolidated Group Pro Rata Share” means, with respect to any Investment
Affiliate, the percentage of the total economic ownership interests held by the
Consolidated Group in the aggregate, in such Investment Affiliate determined by
calculating the percentage of the total then-current value of such Investment
Affiliate that would be received by the Consolidated Group in the aggregate,
upon liquidation of such Investment Affiliate, after repayment in full of all
Indebtedness of such Investment Affiliate.

 

“Consolidated Interest Expense” means, on any date of determination, the sum
of  (a) the Consolidated Group’s total interest expense incurred (in accordance
with GAAP) for the most recent four (4) fiscal quarters for which financial
results of the Borrower have been reported, including capitalized interest (but
excluding interest funded under a construction loan), plus (b) the Consolidated
Group Pro Rata Share of total interest expense incurred (in accordance with
GAAP) by its Investment Affiliates for such period. Interest Expense shall
exclude the effect of any mark to market of assumed debt pursuant to ASC 820 or
ASC 805.

 

“Consolidated Tangible Net Worth” means, as of any date of determination, an
amount equal to (a) Gross Asset Value as of such date minus (b) Consolidated
Total Indebtedness as  of such date.

 

“Consolidated Total Indebtedness” means, as of any date of determination,
without duplication, the sum of (a) all Indebtedness of the Consolidated Group
in existence on such date, determined on a consolidated basis in accordance with
GAAP (whether recourse or non-recourse), plus, without duplication, (b) the
applicable Consolidated Group Pro Rata Share of any Indebtedness of each
Investment Affiliate outstanding on such date other than Indebtedness of such
Investment Affiliate to a member of the Consolidated Group.

 

“Construction-in-Progress” means, as of any date, for the Consolidated Group,
the sum of all cash expenditures for land and improvements (including indirect
costs internally allocated and development costs) in accordance with GAAP on
Projects that are under construction or with respect to which construction is
reasonably scheduled to commence within twelve (12) months of such date. For the
purposes of calculating Construction-in-Progress of the Consolidated Group with
respect to Projects under construction by Investment Affiliates, the
Construction-in-Progress  of  the Consolidated Group on account  thereof  shall
be the lesser of

(a) the Investment of the Consolidated Group in the applicable Investment
Affiliate or (b) the applicable Consolidated Group Pro Rata Share of such
Investment Affiliate times such Investment Affiliate’s cash expenditures for
such Construction-in-Progress. A Project shall be considered
Construction-in-Progress only until the first to occur of (i) the one year
anniversary

 



8

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

of substantial completion of such Project and (ii) the first day of the first
fiscal quarter following the fiscal quarter in which such Project achieves 85%
physical occupancy.

 

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower or any of its Subsidiaries, are treated as a
single employer under Section 414 of the Code.

 

“Conversion/Continuation Notice” is defined in Section 2.9.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Default” means an event described in Article VII.

 

“Defaulting Lender” means, subject to Section 10.14, any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Issuing Bank, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Facility Letters of
Credit or Swingline Loans) within two (2) Business Days of the date when  due,
(b) has notified the Borrower, the Administrative Agent or the Issuing Bank or
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or (iii) become a subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of  the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not

 



9

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

result in or provide such Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section 10.14)
upon delivery of written notice of such determination to the Borrower, the
Issuing Bank, the Swingline Lender and each Lender.

 

“Default Rate” means the interest rate which may apply during the continuance of
a Default pursuant to Section 2.11 which shall mean that (i) each LIBOR Rate
Advance shall bear interest for the remainder of the applicable Interest Period
at the rate otherwise applicable to such Interest Period plus 2% per annum and
(ii) each Floating Rate Advance shall bear interest at a rate per annum equal to
the Floating Rate otherwise applicable to the Floating Rate Advance plus 2% per
annum.

 

“Departing Lender” is defined in Section 2.19.

 

“Designated Persons” means a person or entity (a) listed in the annex to, or
otherwise subject to the provisions of, any Executive Order; (b) named as a
“Specially Designated National and Blocked Person” (“SDN”) on the most current
list published by OFAC at its official website or any replacement website or
other replacement official publication of such list (the “SDN List”) or is
otherwise the subject of any Sanctions Laws and Regulations; (c) in which an
entity or person on the SDN List has 50% or greater ownership interest or that
is otherwise controlled by an SDN.

 

“Dividend Payout Ratio” means, for any given period of time for any Person, the
ratio of

(a)an amount equal to (i) 100% of all cash dividends or other distributions made
in cash, direct or indirect, on account of any Equity Interest of such Person
during such period, less, without duplication, (x) any amount of such dividends
or distributions constituting Dividend Reinvestment Proceeds, and (y) any amount
of such dividends or distributions constituting Preferred Dividends, to (b)
ninety-five percent (95%) of Funds From Operations of such Person for such
period, provided however that, in calculating the amount under preceding clause
(a)(i), there shall be excluded from such clause (a)(i) the aggregate cash
payments made for common share repurchases or redemptions during such period to
the extent that such excluded cash payments do not exceed the aggregate Dividend
Reinvestment Proceeds for such period, and only the cash payments in excess of
such Dividend Reinvestment Proceeds shall be included in calculating such amount
under clause (a)(i).

 

“Dividend Reinvestment Proceeds” means all dividends or other distributions,
direct or indirect, on account of any Equity Interest of any Person which any
holder(s) of such Equity Interest directs to be used, concurrently with the
making of such dividend or distribution, for the purpose of purchasing for the
account of such holder(s) additional Equity Interests in such Person or its
subsidiaries.

 



10

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority,

(b)any entity established in an EEA Member Country which is a parent of an
institution described in clause (a) of this definition, or (c) any financial
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
personPerson entrusted with public administrative authority of any EEA Member
Country (including any delegee) having responsibility for the resolution of any
EEA Financial Institution.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“Economically Occupied” means, as of any date with respect to any space in any
Project, that such space is then subject to a binding and enforceable lease with
a tenant which

(i) is not an Affiliate of the Borrower, (ii) took initial occupancy of the
demised premises (even if such demised premises are then vacant), (iii) is not
an Excluded Tenant and (iv) is not more than thirty (30) days delinquent in
payment of rent under such lease.

 

“Eligible Ground Lease” means an unsubordinated ground lease as to which no
default has occurred and is continuing beyond the expiration of any applicable
grace or cure period containing the following terms and conditions: (a) a
remaining term (exclusive of any unexercised extension options) of thirty (30)
years or more from the date the applicable Project was added to the Unencumbered
Pool; (b) the right of the lessee to mortgage and encumber its interest in the
leased property without the consent of the lessor; (c) the obligation of the
lessor to give the holder of any mortgage on such leased property written notice
of any defaults on the part of the lessee and agreement of such lessor that such
lease will not be terminated until  such holder has had a reasonable opportunity
to cure or complete foreclosure, and fails to do  so and (d) reasonable
transferability of the lessee’s interest under such lease, including ability  to
sublease.

 

“Eligible Unencumbered Property” means any stabilized commercial property
located in the United States which, as of any date of determination, (a) is
wholly owned by the Borrower or a Wholly-Owned Subsidiary of the Borrower, in
fee simple, or leased by the Borrower or a Wholly-Owned Subsidiary of the
Borrower pursuant to an Eligible Ground Lease, (b) is a retail Project, an
anchored mixed use Project, or a triple net leased Project, (c) is not subject
to any Liens securing Indebtedness or any other Liens (other than Permitted
Liens) or claims  (including restrictions on transferability or assignability)
of any kind (including any such Lien, claim or restriction imposed by the
organizational documents of any such Wholly-Owned Subsidiary), (d) is not
subject to any agreement which prohibits or limits the ability of the Borrower
or any such Wholly-Owned Subsidiary to create, incur, assume or suffer to exist
any

 



11

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

Lien thereon or upon the Equity Interests of any such Wholly-Owned Subsidiary,
(e) is not subject to any agreement (excluding refinancing commitments relating
to an Unencumbered Property, which is expected to be released from the
Unencumbered Pool within ninety (90) days after the date of determination) which
entitles any Person to the benefit of any Lien (other than Liens in favor of
Lenders and other Permitted Liens) thereon or upon the Equity Interests of any
such Wholly-Owned Subsidiary or would entitle any Person to the benefit of any
Lien thereon or on such Equity Interests upon the occurrence of any contingency
(including, without limitation, pursuant to an “equal and ratable” clause), (f)
is not the subject of any material environmental, title or structural issue, as
evidenced by a certification of the Borrower and (g) which, when aggregated with
all other Unencumbered Properties then included in the Unencumbered Pool will
result in the Unencumbered Properties as a whole being at least 85% Economically
Occupied. No such Project owned by a Wholly-Owned Subsidiary shall be deemed to
be an Eligible Unencumbered Property unless (i) all Equity Interests of each
entity in the chain of ownership between such Wholly-Owned Subsidiary and
Borrower is not subject to any of the matters described in clauses (c), (d) or
(e) of the preceding sentence, (ii) no bankruptcy or insolvency has occurred and
is continuing with respect to such Wholly-Owned Subsidiary or any entity in the
chain of ownership between such Wholly-Owned Subsidiary and Borrower,
(iii)  such Wholly-Owned Subsidiary has no Indebtedness (other than in favor of
the Lenders or in favor of the Borrower or any of its Subsidiary Guarantors) and
(iv) no such entity in the chain of ownership between such Wholly-Owned
Subsidiary and Borrower has Indebtedness other than Indebtedness in favor of the
Borrower or any of its Subsidiary Guarantors or Secured Indebtedness or
Guarantee Obligations relating solely to Secured Indebtedness of such entity’s
other direct or indirect Subsidiaries. Notwithstanding the foregoing, the
Required Lenders may, in their sole discretion, elect to approve the addition of
any Project which does not meet all of the criteria set forth in the first
sentence of this definition as an Eligible Unencumbered Property despite such
failure.

 

“Environmental Laws” includes, but is not limited to, the following statutes, as
amended, any successor thereto, and any regulations promulgated pursuant
thereto, and any state or  local statutes, ordinances, rules, regulations and
the like addressing similar issues: the Comprehensive Environmental Response,
Compensation and Liability Act; the Emergency Planning and Community Right to
Know Act; the Hazardous Substances Transportation Act; the Resource Conservation
and Recovery Act (including but not limited to Subtitle I relating to
underground storage tanks); the Solid Waste Disposal Act; the Clean Water Act;
the Clean Air Act; the Toxic Substances Control Act; the Safe Drinking Water
Act; the Occupational Safety and Health Act; the Federal Water Pollution Control
Act; the Federal Insecticide, Fungicide and Rodenticide Act; the Endangered
Species Act; the National Environmental Policy Act; and the River and Harbors
Appropriation Act.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the

 



12

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

Code or, solely for purposes of Section 302 of ERISA and Section 412 of the
Code, is treated  as a single employer under Section 414 of the Code.

 

“ERISA Event” means (a) any Reportable Event; (b) the existence with respect to
any Plan of an “accumulated funding deficiency” (as defined in Section 412 of
the Code or Section 302 of ERISA), whether or not waived; (c) the filing
pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, any security convertible into or exchangeable for any share of capital
stock of (or other ownership or profit interests in) such Person or warrant,
right or option for the purchase or other acquisition from such Person of such
shares (or such other interests), and any other ownership or profit interest in
such Person (including, without limitation, partnership, member or trust
interests therein), whether voting or nonvoting.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Excluded Subsidiary” means, a Subsidiary which (A) owns Projects subject to
Indebtedness and the terms of the loan documents for such Indebtedness preclude
such Subsidiary from entering into the Subsidiary Guaranty, or (B) is an entity
which owns only direct or indirect interests in Projects that are not
Unencumbered Properties and that, in the aggregate, constitute less than 5% of
Gross Asset Value.

 

“Excluded Swap Obligation” means, with respect to any Subsidiary Guarantor, any
Swap Obligation if, and to the extent that, all or a portion of the guarantee by
such Subsidiary Guarantor of such Swap Obligation (or any guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) (a) by virtue of such Subsidiary
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the guarantee of such Subsidiary Guarantor becomes or
would become effective with respect to such Swap Obligation or (b) in the case
of a Swap Obligation subject to a clearing requirement

 



13

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

pursuant to Section 2(h) of the Commodity Exchange Act (or any successor
provision thereto), because such Subsidiary Guarantor is a “financial entity,”
as defined in Section 2(h)(7)(C)(i) the Commodity Exchange Act (or any successor
provision thereto), at the time the guarantee of such Subsidiary Guarantor
becomes or would become effective with respect to such related Swap Obligation.
If a Swap Obligation arises under a master agreement governing more than one
swap, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to swaps for which such guarantee is or becomes illegal.

 

“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Administrative Agent, taxes imposed on its overall net
income, and franchise taxes imposed on it, by any jurisdiction with taxing
authority over the Lender and any United States federal withholding taxes
imposed pursuant to FATCA.

 

“Excluded Tenants” means, as of any date, any tenant leasing space at one of the
Projects that is subject to a voluntary or involuntary petition for relief under
any federal or state bankruptcy codes or insolvency law unless such tenant’s
lease obligations are guaranteed by an entity whose then current long-term,
unsecured debt obligations are rated BBB- or above by S&P or Baa3 or above by
Moody’s.

 

“Excluded Tenant Replacement” means a tenant under a lease with a term of at
least three years who, pursuant to such lease, is paying rent and occupying
space (in whole or in part) at a Project that was, prior to such Excluded Tenant
Replacement taking possession of such space, most recently leased by an Excluded
Tenant.

 

“Executive Order” has the meaning assigned to it in the definition of Sanctions
Laws and Regulations.

 

“Facility” means, collectively, the Revolving Credit Facility, Term Loan A
Facility and Term Loan B Facility.

 

“Facility Fee” is defined in Section 2.5(b).

 

“Facility Letter of Credit” means a Letter of Credit issued pursuant to Article
IIA of this Agreement.

 

“Facility Letter of Credit Fee” is defined in Section 2A.8.

 

“Facility Letter of Credit Obligations” means, as at the time of determination
thereof, all liabilities, whether actual or contingent, of the Borrower with
respect to Facility Letters of Credit, including the sum of (a) the
Reimbursement Obligations and (b) the aggregate undrawn face amount of the then
outstanding Facility Letters of Credit.

 

“Facility Letter of Credit Sublimit” means $25,000,000.

 



14

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

“Facility Termination Date” means the Revolving Credit Termination Date (as the
same may be extended pursuant to Section 2.21 hereof), Term Loan A Maturity
Date, or Term Loan B Maturity Date, as the context shall require.

 

“FATCA” means Section 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement with respect thereto.

 

“Federal Funds Effective Rate” shall mean, for any day, the rate per annum
(rounded upward to the nearest one one-hundredth of one percent (1/100 of 1%))
announced by the Federal Reserve Bank of New York on such day as being the
weighted average of the rates on overnight federal funds transactions arranged
by federal funds brokers on the previous trading day, as computed and announced
by such Federal Reserve Bank in substantially the same manner as such Federal
Reserve Bank computes and announces the weighted  average it refers to as the
“Federal Funds Effective Rate.”

 

“Fee Letter” is defined in Section 2.6.

 

“First Amendment” means that certain First Amendment to Amended and Restated
Credit Agreement by and among the Loan Parties, Administrative Agent, and the
Lenders party thereto dated as of September 29, 2020.

 

“First Amendment Effective Date” means September 29, 2020.

 

“Fitch” means Fitch Investor Services, Inc. and its successors.

 

“Fixed Charge Coverage Ratio” means, as of any date, (i) Adjusted EBITDA for
the  most recent four (4) fiscal quarters of the Borrower for which financial
results have been reported divided by (ii) the Fixed Charges for such four (4)
fiscal quarters.

 

“Fixed Charges” shall mean, as of any date, the sum of (i) Consolidated Debt
Service for the most recent four (4) fiscal quarters of Borrower for which
financial results have been reported, plus (ii) all Preferred Dividends payable
in cash on account of preferred stock or preferred operating partnership units
of the Borrower or any other Person in the Consolidated Group with respect to
the four (4) immediately preceding fiscal quarters of Borrower for which
financial results have been reported.

 

“Floating Rate” means, for any day, a rate per annum equal to (i) the Alternate
Base Rate for such day plus (ii) ABR Applicable Margin for such day, in each
case changing when and as the Alternate Base Rate or ABR Applicable Margin
changes.

 

“Floating Rate Advance” means an Advance which bears interest at the Floating
Rate.

 



15

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

“Floating Rate Loan” means a Loan which bears interest at the Floating Rate.

 

“Funds From Operations” means, for a given period, an amount equal to the net
income (or loss) of the Consolidated Group for such period, computed in
accordance with GAAP, excluding gains (or losses) from extraordinary items and
sales of assets, impairment and other non-cash charges, plus acquisition fees
and costs, prepayment or defeasance costs, other one-time charges and real
estate depreciation and amortization, and after adjustments for unconsolidated
affiliates.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time, applied in a manner consistent with that
used in preparing the financial statements referred to in Section 6.1.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

“Gross Asset Value” means, as of any date of determination, the sum of all of
the following of the Borrower and its Subsidiaries: (i) with respect to each
stabilized Project owned by the Borrower or any Subsidiary for the most recent
four (4) fiscal quarters of the Borrower for which financial results have been
reported (A) the aggregate Adjusted NOI attributable to all such Projects which
are then still owned by the Borrower or a member of the Consolidated Group
divided by (B) the Capitalization Rate, plus (ii) with respect to all other
Projects not so owned for such full period, but which are then still owned by
the Borrower or a member of the Consolidated Group, the cost basis under GAAP of
such Project, plus, without duplication, (iii) Construction-in-Progress then
owned by a member of the Consolidated Group plus (iv) Unimproved Land to the
extent owned by the Consolidated Group as of the end of the most recent fiscal
quarter of the Borrower for which financial results have been reported (valued
at GAAP book value), plus (v) Notes Receivable to the extent owned by the
Consolidated Group as of the end of the most recent fiscal quarter of the
Borrower for which financial results have been reported (valued at the lesser of
book value and the outstanding principal balance under GAAP), plus (vi)
Unrestricted Cash, Cash Equivalents and Marketable Securities owned by the
Consolidated Group as of the end of the most recent fiscal quarter of the
Borrower for which financial results have been reported, plus (vii) the
applicable Consolidated Group Pro Rata Share of (A) Adjusted NOI for the most
recent four (4) fiscal quarters of the Borrower for which financial results have
been reported attributable to any Projects which are then still owned by an
Investment Affiliate (excluding Adjusted NOI attributable to Projects not so
owned for such entire four (4) fiscal quarter period) divided by (B) the
Capitalization Rate, plus (viii) the applicable Consolidated Group Pro Rata
Share of, the cost basis under GAAP of such Project, for any Projects then owned
by an Investment Affiliate and first acquired by an Investment Affiliate on or
after the first day of such period of four prior fiscal quarters, plus (ix)  the
applicable Consolidated Group share of Construction-in-Progress then owned by an
Investment Affiliate, plus (x) the applicable Consolidated Group Pro Rata Share
of Unimproved Land owned by Investment Affiliates as of the end of such most
recent fiscal quarter (valued at undepreciated GAAP book value, after taking
into account any impairments), plus (xi) the

 



16

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

applicable Consolidated Group Pro Rata Share of Notes Receivable owned by
Investment Affiliates as of the end of such most recent fiscal quarter (valued
at the lesser of book value  and the outstanding principal balance under GAAP),
plus (xii) the applicable Consolidated Group Pro Rata Share of Unrestricted
Cash, Cash Equivalents and Marketable Securities owned by Investment Affiliates
as of the end of such most recent fiscal quarter. Assets which are pledged for
Indebtedness that has been defeased will be excluded from Gross Asset Value.

 

“Guarantee Obligation” means, any obligation of (a) the guaranteeing person or
(b) another Person (including, without limitation, any bank under any Letter of
Credit) to induce the creation of which the guaranteeing person has issued a
reimbursement, counter-indemnity or similar obligation, in either case
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or
other obligations (exclusive of contractual indemnities and guarantees of
non-monetary obligations (other than guarantees of completion) which have not
yet been called on or quantified) (the “primary obligations”) of any other third
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including, without limitation, any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business or guarantees by the Borrower of liabilities under any interest rate
lock agreement utilized to facilitate Indebtedness of another member of the
Consolidated Group or an Investment Affiliate. The amount of any Guarantee
Obligation shall be an amount equal to the stated or determinable amount of the
primary obligation in respect of which such guaranty is made or, if not stated
or determinable, the maximum reasonable anticipated liability in respect thereof
(assuming such Person is required to perform thereunder) as recorded on  the
balance sheet and on the footnotes to the most recent financial statements of
Borrower. Notwithstanding anything contained herein to the contrary, neither
guarantees of completion nor guaranties of Non-Recourse Carve-outs shall be
deemed to be Guarantee Obligations unless and until a claim for payment or
performance has been made thereunder, at which time any such guaranty shall be
deemed to be a Guarantee Obligation in an amount equal to any such claim.
Subject to the preceding sentence, (i) in the case of a joint and several
guaranty given by such Person and another Person, the amount of the guaranty
shall be deemed to be 100% thereof except in circumstances where such other
Person has pledged cash or Cash Equivalents to secure all or any part of such
other Person’s guaranteed obligations, in which case the amount of such guaranty
shall be reduced by the amount of such cash or Cash Equivalents, and (ii) in the
case of a guaranty by a Person (whether or not joint and several) of an
obligation which also constitutes Indebtedness of such Person, the amount of
such guaranty shall be deemed to be only the guaranteed amount in excess of such
Indebtedness of such Person. Notwithstanding anything contained herein to the
contrary, Guarantee Obligations shall

 



17

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

be deemed not to include guarantees of unused commitments or of the repayment of
construction loans to the extent that the proceeds thereunder have not yet been
drawn. All matters constituting “Guarantee Obligations” shall be calculated
without duplication.

 

“Increase Notice” has the meaning set forth in Section 2.23(a).

 

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed (other than trade debt incurred in the
ordinary course of business not more than 180 days past due); (b) all
obligations of such Person, whether or not for money borrowed (i) represented by
notes payable, or drafts accepted, in each case representing extensions of
credit, (ii) evidenced by bonds, debentures, notes or similar instruments, or
(iii) constituting purchase money indebtedness, conditional sales contracts,
title retention debt instruments or other similar instruments, upon which
interest charges are customarily paid or that are issued or assumed as full or
partial payment for property or services rendered; (c) all obligations of such
Person as a lessee or obligor under a Capitalized Lease; (d) all reimbursement
obligations of such Person under any letters of credit or acceptances (whether
or not the same have been presented for payment); (e) all Off-Balance Sheet
Obligations of such Person; (f) all obligations of such Person in respect of any
purchase obligation, repurchase obligation, takeout commitment or forward equity
commitment (excluding agreements to purchase real estate in  the ordinary course
of business and agreements to consummate Permitted Investments), in each case
evidenced by a binding agreement (excluding any such obligation to the extent
the obligation can be satisfied by the issuance of Equity Interests); (g) all
Indebtedness of other Persons which such Person has guaranteed or is otherwise
recourse to such Person (except  for guaranties of customary exceptions for
fraud, misapplication of funds, environmental indemnities, violation of “special
purpose entity” and other similar exceptions to recourse liability until a claim
is made with respect thereto and then shall be included only to the extent of
the amount of such claim), including liability of a general partner in respect
of determined liabilities of a partnership in which it is a general partner
which would constitute “Indebtedness” hereunder, any obligation to supply funds
to or in any manner to invest directly or indirectly in a Person, to maintain
working capital or equity capital of a Person or otherwise to maintain net
worth, solvency or other financial condition of a Person, to purchase
indebtedness, or to assure the owner of indebtedness against loss, including
without limitation, through an agreement to purchase property, securities,
goods, supplies, or services for the purpose of enabling the debtor to make
payment of the indebtedness held by such owner or otherwise; (h) all
Indebtedness of another Person secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any lien on property or assets owned by such Person, even though such Person has
not assumed or become liable for the payment of such Indebtedness or other
payment obligation; and (i) such Person’s pro rata  share of the Indebtedness
(based, in the case of the Consolidated Group, upon the Consolidated Group’s Pro
Rata Share of such Investment Affiliates) of any Affiliate of such Person which
is not consolidated with such Person for financial reporting purposes; provided
that Indebtedness that would otherwise meet one of the requirements above that
has been

 



18

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

defeased shall not be deemed Indebtedness. All such figures shall be adjusted to
negate the effects of ASC 805.

 

“Interest Period” means with respect to each amount bearing interest at a LIBOR
based rate, a period of one, two, three or six months commencing on a Business
Day, as selected by Borrower; provided, however, that (a) any Interest Period
which would otherwise end on a day which is not a Business Day shall be extended
to the next succeeding Business Day unless such Business Day falls in another
calendar month, in which case such Interest Period shall  end on the next
preceding Business Day, (b) any Interest Period which begins on a day for which
there is no numerically corresponding date in the calendar month in which such
Interest Period would otherwise end shall instead end on the last Business Day
of such calendar month.

 

“Initial Unencumbered Properties” is defined in Section 2.24.

 

“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business on terms customary in the trade), deposit account or
contribution of capital by such Person to any other Person or any investment in,
or purchase or other acquisition of, the stock, partnership  interests, notes,
debentures or other securities of any other Person made by such Person.

 

“Investment Affiliate” means, with respect to any Person, any other Person
(other than a Subsidiary of such Person) in whom such first Person holds an
Investment, which Investment is accounted for in the financial statements of
such Person on an equity basis of accounting and whose financial results would
not be consolidated under GAAP with the financial results of such Person on the
consolidated financial statements of such Person.

 

“Investment Grade Rating” means either a rating of BBB- or better from S&P or a
rating of Baa3 or better from Moody’s.

 

“Issuance Date” is defined in Section 2A.4(a)(2). “Issuance Notice” is defined
in Section 2A.4(c).

“Issuing Bank” means, with respect to each Facility Letter of Credit, the Lender
which issues such Facility Letter of Credit. KeyBank shall be the sole Issuing
Bank.

 

“Lenders” means the lending institutions listed on the signature pages of the
Agreement, their respective successors and assigns, any other lending
institutions that subsequently become parties to the Agreement.

 

“Lending Installation” means, with respect to a Lender, any office, branch,
subsidiary or affiliate of such Lender.

 



19

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.

 

“Letter of Credit Collateral Account” is defined in Section 2A.9. “Letter of
Credit Request” is defined in Section 2A.4(a). “Leverage Based Pricing Schedule”
is defined in Exhibit G.

“Leverage Ratio” means the percentage obtained by dividing Consolidated Total
Indebtedness by Gross Asset Value.

 

“LIBOR” means the London interbank offered rate administered by ICE Benchmark
Administration Limited.

 

“LIBOR Applicable Margin” means, as of any date, the Applicable Margin used to
determine the LIBOR Rate as determined from time to time in accordance with the
definition of “Applicable Margin”.

 

“LIBOR Base Rate” means, with respect to a LIBOR Rate Advance for the relevant
Interest Period, the London interbank offered rate administered by ICE Benchmark
Administration LimitedLIBOR (to the extent necessary, rounded upwards to the
nearest one one-hundredth of one percent (0.01%)) for deposits in U.S. dollars
as reported by any generally recognized financial information service as of
11:00 a.m. (London time) two Business Days  prior to the first day of such
Interest Period, and having a maturity equal to such Interest Period, provided
that, if no such ICE Benchmark Administration Limited LIBOR rate is available to
the Administrative Agent, the applicable LIBOR Base Rate for the relevant
Interest Period shall instead be the rate determined by the Administrative Agent
to be the rate at which KeyBank or one of its Affiliate banks offers to place
deposits in U.S. dollars with first-class banks in the London interbankLIBOR
market at approximately 11:00 a.m. (London time) two Business Days prior to the
first day of such Interest Period, in the approximate amount of
Administrative  Agent’s relevant LIBOR Rate Loan and having a maturity equal to
such Interest Period, provided, that, if any such LIBOR rate shall be less than
zerotwenty five basis points (0.25%), such rate shall be deemed to be zerotwenty
five basis points (0.25%) for purposes of this Agreement.

 

“LIBOR Rate” means, for any Interest Period, the sum of (A) the LIBOR Base Rate
applicable thereto divided by one minus the then-current Reserve Requirement and
(B) the LIBOR Applicable Margin in effect from time to time during such Interest
Period, changing when and as the LIBOR Applicable Margin changes.

 

“LIBOR Rate Advance” means an Advance which bears interest at a LIBOR Rate.
“LIBOR Rate Loan” means a Loan which bears interest at a LIBOR Rate.

 



20

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

“Lien” means any lien (statutory or other), mortgage, pledge, negative pledge,
hypothecation, assignment, deposit arrangement, encumbrance or preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including, without limitation, the interest of a vendor or
lessor under any conditional sale, Capitalized Lease or other title retention
agreement).

 

“Lien Properties” is defined in Section 2.24.

 

“Loan” means, with respect to a Lender, such Lender’s portion of any Advance.

 

“Loan Documents” means the Agreement, the Notes, the Subsidiary Guaranty, the
Subordination Agreement and any other document from time to time evidencing or
securing indebtedness incurred by the Borrower under this Agreement, as any of
the foregoing may be amended or modified from time to time.

 

“Loan Parties” means the Borrower and the Subsidiary Guarantors.

 

“Management Fee” means, with respect to each Project for any period, an amount
not to exceed the greater of (a) actual management fees payable with respect
thereto and (b) three percent (3%) per annum on the aggregate base rent and
percentage rent due and payable under leases at such Project. “Management Fee”
shall exclude fees paid associated with the management of any construction
projects and any leasing commissions paid with respect to  any Project.

 

“Marketable Securities” means (i) investments in Equity Interests or debt
securities issued by any Person (other than an Investment Affiliate) which are
publicly traded on a national exchange, and (ii) CMBS rated BB or better by S&P,
Ba2 or better by Moody’s, or BB or better by Fitch, excluding Cash Equivalents.
The value of any such assets, for purposes hereof and as of any date, shall be
the market value of such Marketable Securities.

 

“Material Adverse Effect” means a material adverse effect on (i) the financial
condition  or business of the Borrower and the Consolidated Group taken as a
whole, (ii) the ability of the Borrower to perform its obligations under the
Loan Documents in all material respects, or (iii)  the validity or
enforceability of any of the Loan Documents.

 

“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation, but excluding substances of kinds
and amounts ordinarily used or stored in similar properties for  the purposes of
cleaning or other maintenance or operations or as inventory of tenants and
otherwise in compliance with all Environmental Laws.

 

“Maximum Legal Rate” means the maximum nonusurious interest rate, if any, that
at  any time or from time to time may be contracted for, taken, reserved,
charged or received on  the indebtedness evidenced by the Notes and as provided
for herein or in the Notes or other

 



21

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

Loan Documents, under the laws of such state or states whose laws are held by
any court of competent jurisdiction to govern the interest rate provisions
hereof.

 

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the  Person owning such asset or any other Person;
provided, however, that such term shall not include any covenant, condition or
restriction contained in any ground lease from a Governmental Authority
(provided that the foregoing limitation shall not in any way waive or modify any
of the conditions for qualification of a ground lease as an “Eligible Ground
Lease” under the definition of such term).

 

“Net Operating Income” means, with respect any Project for any period, the sum
of the following (without duplication): (a) rents and other revenues (including
interest  income)  received in the ordinary course from such Project (excluding
income from Excluded Tenants but, for the avoidance of doubt, including income
from any and all Excluded Tenant Replacements) minus (b) all expenses paid or
accrued related to the ownership, operating or maintenance of such Project,
including but not limited to taxes, assessments and the like, insurance,
utilities, payroll costs, maintenance, repair and landscaping expenses,
marketing expenses, and general and administrative expenses (including an
appropriate allocation for legal, accounting, advertising, marketing and other
expenses incurred in connection with such Project, but specifically excluding
general overhead expenses of the Borrower or any Subsidiary) minus (c) the
Management Fee for such Property for such period. Net Operating Income will also
be adjusted to remove any impact from straight line rents or from amortization
of intangibles pursuant to ASC 805.

 

“Non-Recourse Carve-outs” is defined within the definition of “Non-Recourse
Indebtedness”.

 

“Non-Recourse Indebtedness” means, with respect to any Person, Indebtedness for
which the liability of such Person (except for liability for fraud,
misrepresentation, misapplication of cash, waste, environmental claims and
liabilities and other circumstances customarily excluded by institutional
lenders from exculpation provisions and/or included in separate indemnification
agreements in non-recourse financing of real estate, including,
without  limitation, provisions converting such Indebtedness to recourse in
connection with certain bankruptcy filings, transfer violations or other
defaults (any such liability being referred to as “Non-Recourse Carve-outs”))
either is contractually limited to collateral securing such Indebtedness or is
so limited by operation of law.

 



22

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

“Non-U.S. Lender” is defined in Section 3.5(d).

 

“Note” means a promissory note, in substantially the form of Exhibit I hereto
duly executed by the Borrower and payable to the order of a Lender in the amount
of its  Commitment (which Note shall specify the type of Commitment as (a) the
Revolving Credit Commitment of such Lender, (b) the Term Loan A Commitment of
such Lender or (c) the Term Loan B Commitment of such Lender), including any
amendment, modification, renewal or replacement of such promissory note.

 

“Note Receivable” means any Indebtedness owing to a member of the Consolidated
Group which either is a recourse obligation of the obligor thereunder or is
secured by a first-priority mortgage or deed of trust on commercial real estate
having a value in excess of the amount of such Indebtedness or by a pledge of
ownership interests in such commercial real estate and, in each case, which has
been designated by the Borrower as a “Note Receivable” in its most recent
compliance certificate.

 

“Notice” is defined in Article 13.

 

“Notice of Assignment” is defined in Section 12.3(b).

 

“Obligations” means the Advances, the Facility Letter of Credit Obligations and
all accrued and unpaid fees and all other obligations of Borrower to the
Administrative Agent or the Lenders arising under this Agreement or any of the
other Loan Documents, provided, however, that the definition of ‘Obligations’
shall not include any guarantee by any Subsidiary Guarantor of any Excluded Swap
Obligations of such Subsidiary Guarantor for purposes of determining any
obligations of any Subsidiary Guarantor.

“OFAC” means the U.S. Department of the Treasury Office of Foreign Assets
Control. “Off-Balance Sheet  Obligations”  means  liabilities  and  obligations
of the Borrower, any

Subsidiary or any other Person in respect of “off-balance sheet arrangements”
(as defined in

the SEC Off-Balance Sheet Rules) which Borrower would be required to disclose in
the “Management’s Discussion and Analysis of Financial Condition and Results of
Operations” section of Borrower’s report on Form 10-Q or Form 10-K (or its
equivalents) which Borrower is required to file with the U.S. Securities and
Exchange Commission or would be required to file if it were subject to the
jurisdiction of the U.S. Securities and Exchange Commission (or any Governmental
Authority substituted therefor).

 

“One Day LIBOR Rate” means, with respect to Swingline Advances only, for any
day, the sum of (A) an interpolated rate, as determined by the Swingline Lender
in its sole discretion for such day, equal to the LIBOR Base Rate that would
apply to an Interest Period of one day plus (B) the LIBOR Applicable Margin.

“Original Credit Agreement” is defined in the Preamble hereto. “Other Taxes” is
defined in Section 3.5(b).

 



23

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

“Outstanding Facility Amount” means, at any time, the sum of all then
outstanding Advances and Facility Letter of Credit Obligations.

 

“Outstanding Revolving Credit Amount” means, at any time, the sum of all then
outstanding Advances under the Revolving Credit Facility and Facility Letter of
Credit Obligations.

 

“Participants” is defined in Section 12.2.1.

 

“Payment Date” means, with respect to the payment of interest accrued on any
Advance, (x) in the case of any Floating Rate Advance, the first day of  each
calendar month and (y) in the case of any LIBOR Rate Advance, the last day of
each Interest Period therefor; provided, however, that if any Interest Period
for a LIBOR Rate Advance exceeds three (3) months, interest shall be payable
with respect to such LIBOR Rate Advance in arrears in three-month intervals on
the last day of each such three-month interval during the term of such Advance.

 

“Payout Restriction Period” is defined in Section 6.11(a).

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

 

“Percentage” means, as of any date for each Lender, the percentage of the
Aggregate Commitment which is represented by such Lender’s Commitment, or if the
Commitments have been terminated, the percentage of the total Outstanding
Facility Amount which is represented by such Lender’s outstanding Loans,
outstanding participations in Facility Letter of Credit Obligations and
obligations with respect to outstanding Swingline Advances.

 

“Permitted Investments” are defined in Section 6.19.

 

“Permitted Liens” means (a) Liens for taxes, assessments or governmental charges
or levies on a Project if the same shall not at the time be delinquent or
thereafter can be paid without penalty, or are being contested in good faith and
by appropriate proceedings and for which adequate reserves shall have been set
aside on its books; (b) Liens imposed by law, such as carriers’, warehousemen’s
and mechanics’ liens and other similar liens arising in the ordinary course of
business which secure payment of obligations not more than sixty (60) days past
due or which are being contested in good faith by appropriate proceedings and
for which adequate reserves shall have been set aside on its books and there is
no risk of loss, forfeiture, or sale of any interest in a Project during the
pending of such proceeding; (c) Liens arising out  of pledges or deposits under
workers’ compensation laws, unemployment insurance, old age pensions, or other
social security or retirement benefits, or similar legislation; (d) easements,
restrictions and such other encumbrances or charges against real property as are
of a nature generally existing with respect to properties of a similar character
and which do not in any material and adverse way affect the marketability of the
same or materially and adversely interfere with the use thereof in the business
of the Borrower or its Subsidiaries; (e) the rights of tenants under leases or
subleases at a Project not interfering with the ordinary conduct of

 



24

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

business of the owner of such Project; (f) Liens securing judgments that do not
otherwise give rise to a Default or Unmatured Default; (g) utility deposits and
other deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, purchase contracts, construction contracts,
governmental contracts, statutory obligations, surety bonds, performance bonds
and other obligations of a like nature incurred in the ordinary course of
business; and (h) Liens for purchase money obligations for equipment (or Liens
to secure Indebtedness incurred within 90 days after the purchase of any
equipment to pay all or a  portion of the purchase price thereof or to secure
Indebtedness incurred solely for the purpose of financing the acquisition of any
such equipment, or extensions, renewals, or replacements of any of the foregoing
for the same or lesser amount), provided that (l) the Indebtedness secured by
any such Lien does not exceed the purchase price of such equipment, (ll) any
such Lien encumbers only the asset so purchased and the proceeds upon sale,
disposition, loss or destruction thereof, and (lll) such Lien, after giving
effect to the Indebtedness secured thereby, does not give rise to a Default or
Unmatured Default.

 

“Person” means any natural person, corporation, limited liability company, joint
venture, partnership, association, enterprise, trust or other entity or
organization, or any government or political subdivision or any agency,
department or instrumentality thereof.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Plan Assets” means the assets of an employee benefit plan within the meaning of
29 C.F.R. 2510.3-101.

 

“Preferred Dividends” means, with respect to any entity, dividends or other
distributions which are payable to holders of any ownership interests in such
entity which entitle the holders of such ownership interests to be paid on a
preferred basis prior to dividends or other distributions to the holders of
other types of ownership interests in such entity.

 

“Prime Rate” means a rate per annum equal to the prime rate of interest publicly
announced from time to time by Administrative Agent or its parent as its prime
rate (which is not necessarily the lowest rate charged to any customer),
changing when and as said prime rate changes. In the event that there is a
successor to the Administrative Agent by merger, or the Administrative Agent
assigns its duties and obligations to an Affiliate, then the  term “Prime Rate”
as used in this Agreement shall mean the prime rate, base rate or other
analogous rate of the new Administrative Agent.

 

“Pro Forma Calculations” is defined in Section 2.24(c).

 



25

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

“Project” means any real estate asset located in the United States owned by the
Borrower or any of its Subsidiaries or any Investment Affiliate, and operated or
intended to be operated as a commercial property allowable under the Permitted
Investments definition.

 

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

 

“Property Manager” means Inland Commercial Real Estate Services LLC, in its
capacity as property manager for the Borrower or any of its successors or
assigns in such capacity.

 

“Purchasers” is defined in Section 12.3(a).

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
guarantee becomes or would become effective with respect to such Swap Obligation
or such other person as constitutes an “eligible contract participant” under the
Commodity Exchange Act or any regulations promulgated thereunder and can cause
another person to qualify as such an “eligible contract participant” at such
time by entering into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

 

“Ratings Based Pricing Schedule” is defined in Exhibit G.

 

“Record” means the grid attached to any Note (which, pursuant to and in
accordance with Section 2.13, each Lender is authorized to complete), or the
continuation of such grid, or any other similar record, including computer
records, maintained by the Administrative Agent with respect to any Loan
referred to in such Note.

 

“Recourse Indebtedness” means any Indebtedness of the Borrower or any other
member of the Consolidated Group for borrowed money with respect to which the
liability of the obligor for payment is not limited to the obligor’s interest in
specified assets securing such Indebtedness (either contractually or by virtue
of the fact that such obligor owns no material assets other than those securing
such Indebtedness), provided, however, that the existence of personal recourse
of such obligor or others for any such Indebtedness on account of Non-Recourse
Carve-outs shall not, by itself, cause such Indebtedness to be characterized as
Recourse Indebtedness. For purposes of the foregoing and for the avoidance of
doubt, (a) if the Indebtedness is partially guaranteed then the portion of such
Indebtedness that is not so guaranteed shall still not constitute Recourse
Indebtedness if it otherwise satisfies the requirements in this definition, (b)
if the liability of a guarantor under any such guaranty is itself limited solely
to specific assets of such guarantor then such Indebtedness shall only
constitute Recourse Indebtedness by virtue of such guaranty to the extent of
then-current value of such specified assets of such guarantor and (c) if such
obligor is acting as a guarantor of Indebtedness for purposes of minimizing
taxes on the creation of the deed of trust or mortgage securing such
Indebtedness and such obligor’s liability does not exceed the value of the
assets

 



26

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

securing such Indebtedness then such obligor’s guarantee obligations shall not
constitute Recourse Indebtedness.

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.

 

“Reimbursement Obligations” means at any time, the aggregate of the Obligations
of the Borrower to the Lenders, the Issuing Bank and the Administrative Agent in
respect of all unreimbursed payments or disbursements made by the Lenders, the
Issuing Bank and the Administrative Agent under or in respect of the Facility
Letters of Credit.

 

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation waived the
requirement of Section 4043(a) of  ERISA that it be notified within 30 days of
the occurrence of such event, provided, however,  that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or Section
412(d) of the Code.

 

“Required Lenders” means Lenders in the aggregate having at least 51% of the
Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding at least 51% of the aggregate unpaid principal
amount of the outstanding Advances, provided that (i) the Commitment and
Advances held by any then-current Defaulting Lender shall be subtracted from the
Aggregate Commitment and the outstanding Advances solely for the purpose of
calculating the Required Lenders at such time and (ii) at such times as there
are two or more Lenders hereunder, the “Required Lenders” must include at least
two of such Lenders even if one Lender holds more than 51% of the Aggregate
Commitment or aggregate Advances and Facility Letter of Credit Obligations.

 

“Reserve Requirement” means, with respect to a LIBOR Rate Loan and Interest
Period, that percentage (expressed as a decimal) which is in effect on such day,
as prescribed by the Federal Reserve Board or other Governmental Authority
having jurisdiction with respect thereto for determining the maximum reserves
(including, without limitation, basic, supplemental, marginal and emergency
reserves) for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D) maintained by a member bank of the Federal Reserve
System.

 



27

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

 

“Revolving Credit Commitment” means, for each Revolving Credit Lender, the
obligation of such Lender to make Revolving Credit Loans on the terms and
conditions set forth herein not exceeding the amount identified on Schedule 1.1,
as such amount may be modified from time  to time pursuant to the terms hereof.

 

“Revolving Credit Facility” means the facility hereunder pursuant to which (i)
the Revolving Credit Lenders hereunder will make Revolving Credit Loans to
Borrower as more particularly described in Article II, (ii) the Swingline Lender
will make Swingline Loans to the Borrower with the support of the Revolving
Credit Lenders, as more particularly described in Section 2.16, and (iii) the
Issuing Bank will make Facility Letters of Credit available to Borrower with the
support of the Revolving Credit Lenders, as more particularly described in
Article IIA.

 

“Revolving Credit Lenders” means, collectively, the Lenders which have a
Revolving Credit Commitment, or if the Revolving Credit Commitments have been
terminated, the Lenders which have any Outstanding Revolving Credit Amount, the
initial Revolving Credit Lenders being identified on Schedule 1.1 hereto.

 

“Revolving Credit Loan” means a Loan to Borrower made by a Revolving Credit
Lender as part of an Advance under the Revolving Credit Facility.

 

“Revolving Credit Percentage” means, as of any date for each Lender, the
percentage  of the Aggregate Revolving Credit Commitment which is represented by
such Lender’s Revolving Credit Commitment, or if the Revolving Credit
Commitments have been terminated, the percentage of the total Outstanding
Revolving Credit Amount which is represented by such Lender’s outstanding
Revolving Credit Loans, outstanding participations in Facility Letter of Credit
Obligations and obligations with respect to outstanding Swingline Advances.

 

“Revolving Credit Termination Date” means August 1, 2022, as such date may be
extended pursuant to Section 2.21 hereof.

 

“Sanctions Laws and Regulations” means (a) any sanctions, prohibitions or
requirements imposed by any executive order (an “Executive Order”) or by any
sanctions program administered by OFAC and (b) any sanctions measures imposed by
the  United Nations Security Council, European Union or the United Kingdom.

 

“SEC Off-Balance Sheet Rules” means the Disclosure in Management’s Discussion
and Analysis about Off-Balance Sheet Arrangements, Securities Act Release No.
33-8182, 68 Fed. Reg. 5982 (Feb. 5, 2003) (codified at 17 CFR pts. 228, 229 and
249).

 

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

 



28

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

“Secured Indebtedness” means any Indebtedness of the Borrower or any other
member of the Consolidated Group which is secured by a Lien on a Project, any
ownership interests in any Person or any other assets which had, in the
aggregate, a value in excess of the amount of such Indebtedness at the time such
Indebtedness was incurred.

 

“Single Employer Plan” means a Plan maintained by the Borrower or any member of
the Controlled Group for employees of the Borrower or any member of the
Controlled Group.

 

“S&P” means S&P Global Ratings, a business unit of Standard & Poor’s Financial
Services LLC, and its successors.

 

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, joint venture or similar business
organization more than 50% of the ownership interests having ordinary voting
power of which shall at the time be owned or controlled, directly or indirectly,
by such Person or by one or more of its Subsidiaries or by such Person and one
or more of its Subsidiaries; provided, however, that, with respect to the
Borrower, “Subsidiary” shall include all Persons which are required to be
consolidated with the Borrower in accordance with GAAP. Unless otherwise
expressly provided, all references herein to a “Subsidiary” shall mean a
Subsidiary of the Borrower.

 

“Subsidiary Guarantor” means, as of any date, each Subsidiary of the Borrower
which is then a party to the Subsidiary Guaranty pursuant to Section 6.21.

 

“Subsidiary Guaranty” means the guaranty to be executed and delivered by those
Subsidiaries of the Borrower which are required to be Subsidiary Guarantors as
of the Agreement Effective Date, substantially in the form of Exhibit D attached
to this Agreement, as the same may be amended, supplemented or otherwise
modified from time to time pursuant to Section 6.21, including any joinders
executed by additional Subsidiaries required to become Subsidiary Guarantors
from time to time hereunder.

 

“Substantial Portion” means, with respect to any Property of the Borrower or its
Subsidiaries, Property which represents more than 15% of then-current Gross
Asset Value.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and

 



29

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.

 

“Swap Obligation” means, with respect to any Subsidiary Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within  the meaning of section 1a(47) of the Commodity
Exchange Act.

 

“Swingline Advances” means, as of any date, collectively, all Swingline Loans
then outstanding under this Facility.

 

“Swingline Commitment” means the obligation of the Swingline Lender to make
Swingline Loans not exceeding in the aggregate at any time $25,000,000.

 

“Swingline Lender” shall mean KeyBank, in its capacity as a Lender.

 

“Swingline Loan” means a loan made by the Swingline Lender pursuant to Section
2.16

hereof.

 

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes and Other Taxes.

 

“Term Loan A Commitment” means, as to each Term Loan A Lender, the amount equal
to such Term Loan A Lender’s Term Loan A Commitment Percentage of the
aggregate  principal amount of the Term Loan A Loans from time to time
outstanding and the obligation of such Lender to make Term Loan A Loans on the
terms and conditions set forth herein, as such amount may be modified from time
to time pursuant to the terms hereof.

 

“Term Loan A Commitment Percentage” means, with respect to each Term Loan A
Lender, the percentage set forth on Schedule 1.1 hereto as such Term Loan A
Lender’s percentage of the aggregate Term Loan A Commitments, as the same may be
changed from time to time in accordance with the terms of this Agreement.

 

“Term Loan A Facility” means the facility hereunder pursuant to which the Term
Loan A Lenders hereunder will make Term Loan A Loans to Borrower as more
particularly described in Article II in the maximum principal amount of
$150,000,000.00 (subject to possible decrease as provided in Section 2.1(b) and
possible increase as provided in Section 2.23).

 

“Term Loan A Lenders” means, collectively, the Lenders which have a Term Loan A
Commitment, the initial Term Loan A Lenders being identified on Schedule 1.1
hereto.

 



30

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

“Term Loan A Loan” means a Loan to Borrower made by a Term Loan A Lender as part
of an Advance under the Term Loan A Facility.

 

“Term Loan A Maturity Date” means August 1, 2023. “Term Loan A Unused Fee” is
defined in Section 2.1(b).

“Term Loan B Commitment” means, as to each Term Loan B Lender, the amount equal
to such Term Loan B Lender’s Term Loan B Commitment Percentage of the
aggregate  principal amount of the Term Loan B Loans from time to time
outstanding and the obligation of such Lender to make Term Loan B Loans on the
terms and conditions set forth herein, as such amount may be modified from time
to time pursuant to the terms hereof.

“Term Loan B Commitment Amendment” has the meaning set forth in Section 2.23(b).
“Term Loan B Commitment Percentage” means, with respect to each Term Loan B

Lender, the percentage (which shall be set forth on Schedule 1.1 hereto after
the establishment

of any Term Loan B Commitments) as such Term Loan B Lender’s percentage of
the  aggregate Term Loan B Loans to the Borrower, as the same may be changed
from time to time in accordance with the terms of this Agreement.

 

“Term Loan B Facility” means the facility hereunder pursuant to which the Term
Loan B Lenders hereunder will make Term Loan B Loans to Borrower as more
particularly described in Article II if and when established pursuant to Section
2.23(b) and subject to possible increase thereafter as provided in Section
2.23(b). As of the Agreement Effective Date Borrower expressly acknowledges and
agrees that there are no Term Loan B Commitments and that no Lender is committed
to fund any Term Loan B Loan to Borrower.

 

“Term Loan B Lenders” means, collectively, the Lenders which have a Term Loan B
Commitment.

 

“Term Loan B Loan” means a Loan to the Borrower made by a Term Loan B Lender as
part of an Advance under the Term Loan B Facility.

 

“Term Loan B Maturity Date” means (x) the maturity date mutually selected by
Borrower and the Term Loan B Lenders pursuant to Section 2.23, and consented to
by the Administrative Agent (such consent not to be unreasonably withheld
conditioned or delayed) or (y) such earlier date on which the Term Loan B Loans
shall become due and payable pursuant to the terms hereof; provided, however, in
no event will the Term Loan B Maturity Date referenced in clause

(x) occur earlier than either the Term Loan A Maturity Date or the Revolving
Credit Termination Date.

 

“Transferee” is defined in Section 12.4.

 



31

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

“Type” means, with respect to any Advance, its nature as (i) an Advance under
the Revolving Credit Facility, the Term Loan A Facility or the Term Loan B
Facility and (ii) either a Floating Rate Advance or LIBOR Rate Advance.

 

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

 

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

 

“Undrawn Term Loan A Commitment” is defined in Section 2.1(b).

 

“Unencumbered Pool” means the Unencumbered Properties.

 

“Unencumbered Pool Value” means, as of any date of determination, (a) the
aggregate Adjusted NOI attributable to Unencumbered Properties included in the
Unencumbered Pool as of such determination date and also owned for the entirety
of the most recent four (4) consecutive fiscal quarters for which financial
results of Borrower have been reported (provided that the contribution to
Adjusted NOI on account of any Unencumbered Property shall not in  any event be
a negative number) divided by the Capitalization Rate, plus (b) the aggregate
acquisition cost of all Unencumbered Properties included in the Unencumbered
Pool as of such determination date but not so owned for such period of four (4)
consecutive entire fiscal quarters. For purposes of this definition, to the
extent that the aggregate amount included in Unencumbered Pool Value on account
of any of the three (3) following categories  would exceed twenty percent (20%)
of Unencumbered Pool Value in any such case, the amount in excess of twenty
percent (20%) of Unencumbered Pool Value attributable to such category  shall be
disregarded in the calculation of Unencumbered Pool Value: a) a single Project;
b) the aggregate amount of Unencumbered Pool Value attributable to leases any
single tenant or group of tenants which are Affiliates of each other; or c)
Projects subject to a ground lease.

 

“Unencumbered Property” or “Unencumbered Properties” means any Eligible
Unencumbered Property, provided that (i) such Eligible Unencumbered Property has
been approved by the Administrative Agent, and the Required Lenders, if
necessary, for inclusion in the Unencumbered Pool as described in Section 2.24
below and (ii) the owner of such Property has become a Subsidiary Guarantor (if
not already a Subsidiary Guarantor) and the Administrative Agent has received a
copy of the Subsidiary Guaranty, or a joinder therein in the form attached as
Exhibit A thereto, executed by such owner.

 

“Unencumbered Property Release Transaction” is defined in Section 2.24(c).

 



32

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

“Unimproved Land” means as of any date, land on which no grading or construction
of improvements (other than improvements that are not material and are temporary
in nature) or infrastructure has commenced and for which no such work is
scheduled to commence in the following three (3) months.

 

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

 

“Unrestricted Cash, Cash Equivalents and Marketable Securities” means, in the
aggregate, all cash, Cash Equivalents and Marketable Securities which are not
pledged or otherwise restricted for the benefit of any creditor and which are
owned by the Borrower or another member of the Consolidated Group, to be valued
for purposes of this Agreement at 100% of its then-current book value, as
determined under GAAP.

 

“Unsecured Debt Service” means, as of any date of determination, implied annual
debt service, including all interest and all scheduled principal amortization
payments, accrued, whether or not payable or paid, with respect to that portion
of Consolidated Total Indebtedness attributable to Unsecured Indebtedness
utilizing the higher of (a) the actual interest rate or (b) 5.50%.

 

“Unsecured Debt Service Coverage Ratio” means, as of any date, (i) Adjusted NOI
from Unencumbered Properties divided by (ii) Unsecured Debt Service for such
period.

 

“Unsecured Indebtedness” means, with respect to any Person, all Indebtedness of
such Person for borrowed money that does not constitute Secured Indebtedness or
Guarantee Obligations. Notwithstanding the foregoing, Unsecured Indebtedness
shall include Recourse Indebtedness that is secured solely by ownership
interests in another Person that owns a Project which is encumbered by a
mortgage securing Indebtedness.

 

“Unsecured Leverage Ratio” means, as of any date of determination, the
percentage obtained by dividing (i) Unsecured Indebtedness of the Consolidated
Group outstanding as of such date by (ii) Unencumbered Pool Value.

 

“Unsecured Ratio Violation” is defined in Section 2.3(b). “Unused Revolver Fee”
is defined in Section 2.5.

“Unused Revolver Fee Percentage” means, with respect to any day during a
calendar quarter, (A) twenty-five one hundredths of one percent (0.25%) per
annum if the Outstanding Revolving Credit Amount on such day is less than 50% of
the Aggregate Revolving Credit Commitment in effect on such day or (B) fifteen
one hundredths of one percent (0.15%) per annum if the Outstanding Revolving
Credit Amount on such day is equal to or greater than 50% of the Aggregate
Revolving Credit Commitment in effect on such day.

 

“Waiver Period” is defined in Section 2 of the First Amendment.

 



33

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

“Wholly-Owned Subsidiary” of a Person means, as of any date, any Subsidiary of
such Person 100% of the equity securities or other equity ownership interests of
which (other than in the case of a corporation, directors’ qualifying shares,
or, in the case of any entity qualifying or desiring to qualify as a real estate
investment trust, so-called “accommodation” shareholders) are at such time
directly or indirectly owned by such Person or one or more Wholly-Owned
Subsidiaries of such Person, or by such Person and one or more Wholly-Owned
Subsidiaries of such Person.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

 

The foregoing definitions shall be equally applicable to both the singular and
plural  forms of the defined terms.

 

ARTICLE II. THE CREDIT

 

2.1.

Loans.

 

 

(a)

Revolving Credit Loans.Subject  to  the  terms  and  conditions  of this

Agreement, Lenders severally agree to make Advances of the Revolving Credit
Facility through the Administrative Agent to Borrower from time to time prior to
the Revolving Credit Termination Date, and to support the issuance of Facility
Letters of Credit under Article IIA of this Agreement, provided that the making
of any such Advance or the issuance of such Facility Letter of Credit will not:
(i) cause the then-current Outstanding Revolving Credit Amount to exceed the
then-current Aggregate Revolving Credit Commitment; or (ii) cause the
then-current Outstanding Facility Amount to exceed the then-current Aggregate
Commitment; or (iii) cause the then-current outstanding Swingline Advances to
exceed the Swingline Commitment; or (iv) cause the then outstanding Facility
Letters of Credit Obligations to exceed the Facility Letter of Credit Sublimit.
Such Advances of the Revolving Credit Facility may be Swingline Advances,

 



34

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

ratable Floating Rate Advances or ratable LIBOR Rate Advances. Each Lender shall
fund its applicable Revolving Credit Percentage of each such Advance (other than
a Swingline Advance) and no Lender will be required to fund any amounts which,
when aggregated with such Lender’s Revolving Credit Percentage of all other
Advances of the Revolving Credit Loans then outstanding and of all Facility
Letter of Credit Obligations, would exceed such Lender’s then-current Revolving
Credit Commitment. The Revolving Credit Loans shall be made by the Revolving
Credit Lenders simultaneously and proportionately to their then respective
Revolving Credit Percentages, it being understood that no Lender shall be
responsible for any failure by any other Lender to perform its obligation to
make a Revolving Credit Loan hereunder nor shall the Loans of any Lender be
increased or decreased as a result of any such failure. Subject to the
provisions of this Agreement, Borrower may request Advances under the Revolving
Credit Facility hereunder from time to time, repay such Advances and reborrow
such Advances at any time prior to the Revolving Credit Termination Date.

 

 

(b)

Term Loans.

 

 

(i)

Subject to the terms and conditions set forth in this Agreement,

each of the Term Loan A Lenders severally agrees to make Term Loan A Loans
through the Administrative Agent to the Borrower on the Agreement Effective Date
up to the amount of such Term Loan A Lender’s Term Loan A  Commitment, which
Term Loan A Loans shall be evidenced by Notes. The initial Advance of the Term
Loan A Facility shall be $50,000,000 and the remaining Term Loan A Commitments
of $100,000,000 may be drawn in increments of

$10,000,000, in up to three draws (in addition to the initial Advance) by
Borrower’s (x) delivery of Borrowing Notice to Administrative Agent and (y)
satisfaction of each of the conditions to an Advance set forth in Article IV.
Any amount of the Term Loan A Commitments that remains undrawn during the period
commencing on October 31, 2018 91 days, and ending on February 1, 2019 (the
“Undrawn Term Loan A Commitments”) shall be subject to an unused fee payable in
arrears to the Administrative Agent for the account of each Term Loan A Lender
on the last day of such period, computed on a daily basis by multiplying (i)
twenty (20) basis points (0.20%) per annum, expressed as a per diem rate, times
(ii) the undrawn portion of the Term Loan A Commitments on such day (the “Term
Loan A Unused Fee”). Borrower shall pay the Term Loan A Unused Fee to
Administrative Agent on the fifth Business Day after February 1, 2019. Any
portion of the Undrawn Term Loan A Commitments that remains undrawn as of
February 1, 2019, shall thereafter be unavailable for Borrower to draw, and (i)
the Term Loan A Commitments shall be reduced accordingly, pro rata among the
Term Loan A Lenders, and (ii) the Term Loan A Unused Fee shall no longer accrue
on the Undrawn Term Loan A Commitments.  Following  its receipt of any such Term
Loan A Unused Fee, Administrative Agent shall promptly pay to each Term Loan A
Lender an amount equal to such Term Loan  A Lender’s Term Loan A Commitment
Percentage of the daily amount of such

 



35

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

Term Loan A Unused Fee based on such Term Loan A Lender’s Term Loan A Commitment
on such day. Any additional Advances of Term Loan A Loans  made as a result of
any increase in the Term Loan A Commitments pursuant to Section 2.23 shall be
made on the applicable Commitment Increase Date and each Lender which elects to
increase its or acquire a Term Loan A Commitment pursuant to Section 2.23
severally and not jointly agrees to make a Term Loan A Loan to the Borrower in
an amount equal to (a) with respect to any existing Term Loan A Lender, the
amount by which such Term Loan A Lender’s Term Loan A Commitment increases on
the applicable Commitment Increase Date and (b) with respect to any new Term
Loan A Lender, the amount of such new Lender’s Term Loan A Commitment. The
Borrower irrevocably authorizes Administrative Agent to make or cause to be
made, at or about the time of the Borrowing Date of any Term Loan A Loan or the
time of receipt of any payment of principal thereof, an appropriate notation on
Administrative Agent’s Record reflecting the making of such Term Loan A Loan or
(as the case may be) the receipt of such payment. The outstanding amount of the
Term Loan A Loans set forth on Administrative Agent’s Record shall be, absent
manifest error, prima facie evidence of the principal amount thereof owing and
unpaid to each Term Loan A Lender, but the failure to record, or any error in so
recording, any such amount on Administrative Agent’s Record shall not limit or
otherwise affect the obligations of the Borrower hereunder or under any Note to
make payments of principal of or interest on any Note when due.

 

 

(ii)

Any Advances of Term Loan B Loans made as a result of the

establishment of, or any increase in, the Term Loan B Commitments pursuant to
Section 2.23 shall be made on the applicable Commitment Increase Date and each
Lender which elects to increase its or acquire a Term Loan B Commitment pursuant
to Section 2.23 severally and not jointly agrees to make an Advance of a Term
Loan B Loan through Administrative Agent to the Borrower in an amount equal to
(a) with respect to any existing Term Loan B Lender, the amount by which such
Term Loan B Lender’s Term Loan B Commitment increases on the applicable
Commitment Increase Date and (b) with respect to any new Term Loan B Lender, the
amount of such new Lender’s Term Loan B Commitment. The Borrower irrevocably
authorizes Administrative Agent to make or cause to  be made, at or about the
time of the Borrowing Date of any Term Loan B Loan or the time of receipt of any
payment of principal thereof, an appropriate notation on Administrative Agent’s
Record reflecting the making of such Term Loan B Loan or (as the case may be)
the receipt of such payment.  The outstanding amount  of the Term Loan B Loans
set forth on Administrative Agent’s Record shall be, absent manifest error,
prima facie evidence of the principal amount  thereof owing and unpaid to each
Term Loan B Lender, but the failure to record, or any error in so recording, any
such amount on Administrative Agent’s Record shall not limit or otherwise affect
the obligations of the Borrower hereunder or under any Note to make payments of
principal of or interest on any Note when due.

 



36

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

 

2.2.

Ratable and Non Ratable Advances. Each Advance under a Facility hereunder

shall consist of Loans made from the several Lenders under such Facility ratably
based on  each Lender’s applicable Percentage of such Facility, except for
Swingline Loans which shall be made by the Swingline Lender in accordance with
Section 2.16. The ratable Advances may be Floating Rate Advances, LIBOR Rate
Advances or a combination thereof, selected by the Borrower in accordance with
Sections 2.8 and 2.9.

 

 

2.3.

Periodic Principal Payments.

 

 

(a)

Optional Prepayments.The  Borrower   may,   upon  at   least   one (1)

Business Day’s notice to the Administrative Agent (except in the case of
Swingline Advances in which case advance notice is not required), which such
notice to be provided by 1:00 p.m. eastern time on such prior Business Day,
prepay the Advances, which notice shall specify the date and amount of
prepayment and whether the prepayment is of Revolving Credit Loans, Term Loan A
Loans or Term Loan B Loans, and whether the prepayment is of LIBOR Rate
Advances, Floating Rate Advances, Swingline Advances or a combination thereof,
and if a combination thereof, the amount allocable to each; provided, however,
that (i) any partial prepayment under this Subsection shall be in an amount not
less than $1,000,000 or a whole multiple of

$100,000 in excess thereof and; (ii) any LIBOR Rate Advance prepaid on any day
other than the last day of the applicable Interest Period must be accompanied by
any amounts payable pursuant to Section 3.4. Upon receipt of any such notice the
Administrative Agent shall promptly notify each Lender thereof. If any such
notice is given, the amount specified in such notice shall be due and payable on
the date specified therein, together with any amounts payable pursuant to
Section 3.4.

 

 

(b)

Mandatory Prepayments. Mandatory partial principal payments shall be

due from time to time if the Outstanding Facility Amount on any day shall be in
excess of the maximum amount permitted under clauses (e) or (f) of Section 6.17,
due to any reduction in the Unencumbered Pool Value or in the Adjusted NOI of
the Unencumbered Properties, whether by an Unencumbered Property failing to
continue to satisfy the requirement for qualification as an Eligible
Unencumbered Property or by a reduction in the Unencumbered Pool Value or the
Adjusted NOI attributable to any Unencumbered Property, or due to any increase
in the amount of Unsecured Indebtedness or of Unsecured Debt Service (each, an
“Unsecured Ratio Violation”). Such principal payments shall be in the amount
needed to cure such Unsecured Ratio Violation, it being agreed and understood
that no Unmatured Default, or Default shall be deemed to have occurred with
respect to such Unsecured Ratio Violation (and no event the consummation of
which was contingent upon the absence of an Unmatured Default or Default
prohibited solely due to the occurrence of an Unsecured Ratio Violation) so long
as such principal prepayment is made in accordance with the following sentence.
Such mandatory principal payments shall be due and payable (i) in the case of
any such reduction arising from reductions in Unencumbered Pool Value or
Adjusted NOI as reported in a quarterly financial statement of Borrower and
related compliance  certificate, ten (10) Business Days after delivery of such
quarterly financial statement

 



37

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

and compliance certificate under Section 6.1 evidencing such reduction or (ii)
in all other cases, ten (10) Business Days after Borrower’s receipt of notice
from the Administrative Agent of such Unsecured Ratio Violation.

 

 

2.4.

Final Principal Payment.Any outstanding Advances and all other unpaid

Obligations with respect to the Commitments and the Advances not required to be
repaid earlier pursuant to the terms hereof shall be paid in full by the
Borrower on, with respect to (a) the Revolving Credit Loans, the Revolving
Credit Termination Date, (b) the Term Loan A Loans, the Term Loan A Maturity
Date and, (c) the Term Loan B Loans, if any Advances under the Term Loan B
Facility have been made, the Term Loan B Maturity Date.

 

 

2.5.

Unused Revolver Fee; Facility Fee.

 

(a)Unused Revolver Fee. Until such time as Borrower elects to utilize the
Ratings Based Pricing Schedule in accordance with Exhibit G, the Borrower agrees
to pay to the Administrative Agent for the account of each Revolving Credit
Lender on the last day of (i) the period commencing with the Agreement Effective
Date and ending on September 30, 2018 and (ii) each calendar quarter ending
thereafter an unused revolver fee (the “Unused Revolver Fee”) equal to an
aggregate amount computed on a daily basis by multiplying (x) the Unused
Revolver Fee Percentage (as specified in the definition of such term) applicable
to such day expressed as a per diem rate, times (y) the excess of the actual
Revolving Credit Commitments in effect on such day (without regard to possible
increases in the Aggregate Revolving Credit Commitment under Section 2.23 which
have not yet been effected) over the Outstanding Revolving Credit Amount on such
day. The Unused Revolver  Fee shall be payable quarterly in arrears  on the
first Business Day of each calendar quarter (with the first such payment payable
on October 1, 2018) and upon any termination of the Revolving Credit Commitments
in their entirety or upon Borrower’s election to utilize the Ratings Based
Pricing Schedule  in accordance with Exhibit G. Following its receipt of any
such Unused Revolver Fee, Administrative Agent, shall promptly pay to each
Revolving Credit Lender an amount equal to such Revolving Credit Lender’s
Percentage of the daily amount of such Unused Revolver Fee, based on such
Revolving Credit Lender’s Commitment on such day.

 

(b)Facility Fee. From and after the date that Borrower obtains an Investment
Grade Rating and elects to convert to the Ratings Based Pricing Schedule in
accordance with Exhibit G (the “Ratings-Based Pricing Election Date”), a
facility fee (the “Facility Fee”) shall accrue and be payable by Borrower to the
Administrative Agent for the account of each Revolving Credit Lender on the last
day of (i) the period commencing with the Ratings-Based Pricing Election Date
and ending on the last day of the calendar quarter in which the Ratings-Based
Pricing Election Date occurs and (ii) each full calendar quarter ending
thereafter, and shall be computed on a daily basis by multiplying (x) the
Facility Fee Percentage applicable to such day (as set forth on the Ratings
Based Pricing Schedule), expressed as a per diem rate, times the Aggregate
Revolving Credit Commitment in effect on such day. The Facility Fee shall be
payable quarterly in arrears on the first Business Day of each calendar quarter
(for the period

 



38

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

ending on the last day of the immediately prior calendar quarter) and upon any
termination of the Aggregate Revolving Credit Commitment in its entirety.
Following its receipt of any such Facility Fee, Administrative Agent shall
promptly pay to each Revolving Credit Lender an amount equal to such Revolving
Credit Lender’s Percentage of the daily amount of such Facility Fee, based on
such Revolving Credit Lender’s Commitment on such day. The Facility Fee shall be
computed on a 360 day year, and actual days elapsed.

 

 

2.6.

Other Fees. The Borrower agrees to pay all fees payable to the Administrative

Agent and the Arrangers pursuant to the Borrower’s letter agreement with the
Administrative Agent and the Arrangers dated as of June 19, 2018 (the “Fee
Letter”).

 

 

2.7.

Minimum  Amount  of  Each Revolving  Credit Facility Advance.Each Advance

under the Revolving Credit Facility shall be in the minimum amount of $100,000;
provided, however, that, subject to Section 2.1, any Floating Rate Advance of
the Revolving Credit  Facility may be in the amount of the unused Aggregate
Revolving Credit Commitment.

 

 

2.8.

Method of Selecting Types and Interest Periods for New Advances.The

Borrower shall select the Type of Advance and, in the case of each LIBOR Rate
Advance, the Interest Period applicable to each Advance from time to time. The
Borrower shall give the Administrative Agent irrevocable notice (a “Borrowing
Notice”) in the form attached as Exhibit F hereto (i) not later than 1:00 p.m.
Cleveland time on the Business Day immediately preceding the Borrowing Date of
each Floating Rate Advance, (ii) not later than noon Cleveland time, at least
three (3) Business Days before the Borrowing Date for each LIBOR Rate Advance
and (iii) not later than noon Cleveland time on the same Business Day as the
Borrowing Date for each Swingline Advance of:

 

 

(i) Advance,



the Borrowing Date, which shall be a Business Day, of such

 

 

 

(ii)

the aggregate amount of such Advance,

 

 

(iii)

the Type of Advance selected (and in the absence of any

selection it shall be assumed that the Borrower has selected a LIBOR Rate
Advance), and

 

 

(iv)

in the case of each LIBOR Rate Advance, the Interest Period

applicable thereto (and in the absence of any selection it shall be assumed that
the Borrower has selected an Interest Period of one month).

 

Each Lender shall make available its Loan or Loans, in funds immediately
available in Cleveland to the Administrative Agent at its address specified
pursuant to Article XIII on each Borrowing Date not later than (i) 11:00 a.m.
(Cleveland time), in the case of Floating Rate Advances which have been
requested by a Borrowing Notice given to the Administrative Agent not later than
1:00 p.m. (Cleveland time) on the Business Day immediately preceding such

 



39

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

Borrowing Date, (ii) 2:00 p.m. (Cleveland time), in the case of Swingline
Advances or (iii) noon (Cleveland time) in the case of all other Advances. The
Administrative Agent will make the  funds so received from the Lenders available
to the Borrower at the account specified by the Borrower in the Borrowing
Notice.

 

No Interest Period may end after the Facility Termination Date for such Loan,
and, unless the Lenders otherwise agree in writing, in no event may there be
more than six (6) different Interest Periods for LIBOR Rate Advances outstanding
at any one time.

 

 

2.9.

Conversion and Continuation of Outstanding Advances. Floating Rate Advances

shall continue as Floating Rate Advances unless and until such Floating Rate
Advances are converted into LIBOR Rate Advances. Each LIBOR Rate Advance shall
continue as a LIBOR Rate Advance until the end of the then applicable Interest
Period therefor, at which time such LIBOR Rate Advance shall be automatically
converted as a LIBOR Rate Advance, but with an Interest Period of one month
unless the Borrower shall have given the Administrative Agent an irrevocable
notice (a “Conversion/Continuation Notice”) requesting that, at the end of such
Interest Period, such LIBOR Rate Advance either continue as a LIBOR Rate Advance
for the same or another Interest Period or be converted to an Advance of another
Type. Notwithstanding the provision for automatic conversion in the foregoing
sentence, if the  effective date of any such automatic conversion is less than
one month prior to the then-current Facility Termination Date for such Loan,
such LIBOR Rate Advance shall be automatically converted into a Floating Rate
Advance. Subject to the terms of Section 2.7, the Borrower may elect from time
to time to convert all or any part of an Advance of any Type into any other Type
or Types of Advances; provided that, if any conversion of any LIBOR Rate Advance
shall be made on any day other than the last day of the Interest Period
applicable thereto, the Borrower shall be obligated to pay the amounts, if any,
payable pursuant to Section 3.4. The Borrower shall give the Administrative
Agent a Conversion/Continuation Notice regarding  each conversion of an Advance
to a LIBOR Rate Advance or continuation of a LIBOR Rate Advance not later than
11:00 a.m. (Cleveland time), at least three (3) Business Days, in the case of a
conversion into or continuation of a LIBOR Rate Advance, prior to the date of
the requested conversion or continuation, specifying:

 

 

(i)

the requested date which shall be a Business Day, of such

conversion or continuation;

 

 

(ii)

the aggregate amount and Type of the Advance which is to be

converted or continued; and

 

 

(iii)

the amount and Type(s) of Advance(s) into which such Advance is

to be converted or continued and, in the case of a conversion into or
continuation of a LIBOR Rate Advance, the duration of the Interest Period
applicable thereto.

 

 

2.10.

Changes in Interest Rate, Etc. Each Floating Rate Advance shall bear interest

on the outstanding principal amount thereof, for each day from and including the
date such Advance is made or is converted from a LIBOR Rate Advance into a
Floating Rate Advance

 



40

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

pursuant to Section 2.9 to but excluding the date it becomes due or is converted
into a LIBOR Rate Advance pursuant to Section 2.9 hereof, at a rate per annum
equal to the Floating Rate  for such day. Changes in the rate of interest on
that portion of any Advance maintained as a Floating Rate Advance will take
effect simultaneously with each change in the Alternate Base Rate. Each LIBOR
Rate Advance shall bear interest from and including the first day of the
Interest Period applicable thereto to (but not including) the last day of such
Interest Period at  the interest rate determined as applicable to such LIBOR
Rate Advance.

 

 

2.11.

Rates   Applicable After Default.Notwithstanding   anything   to   the contrary

contained in Section 2.8 or 2.9, during the continuance of a Default or
Unmatured Default the Required Lenders may, at their option, by notice to the
Borrower (which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.2 requiring unanimous consent of the
Lenders to changes in interest rates), declare that no Advance may be made as,
converted into or continued as a LIBOR Rate Advance. During the continuance of a
Default the Required Lenders may, at their option, by notice to the Borrower
(which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section

8.2 requiring unanimous consent of the Lenders to changes in interest rates),
declare that the Default Rate shall apply, provided, however, that the Default
Rate shall become applicable automatically if a Default occurs under Section 7.1
or 7.2, unless waived by the Required Lenders.

 

 

2.12.

Method of Payment. All payments of the Obligations hereunder shall be made,

without setoff, deduction, or counterclaim, in immediately available funds to
the Administrative Agent at the Administrative Agent’s address specified
pursuant to Article XIII, or at any other Lending Installation of the
Administrative Agent located in the continental United States specified in
writing at least three (3) Business Days in advance by the Administrative Agent
to the Borrower, by noon (Cleveland time) on the date when due and shall be
applied ratably by the Administrative Agent among the Lenders. As provided
elsewhere herein, all Lenders’ interests in the Advances and the Loan Documents
shall be ratable undivided interests and none of such Lenders’ interests shall
have priority over the others. Each payment delivered to the Administrative
Agent for the account of any Lender or amount to be applied or paid by the
Administrative Agent to any Lender shall be paid promptly (on the same day as
received by the Administrative Agent if received prior to noon (Cleveland time)
on such day and otherwise on the next Business Day) by the Administrative Agent
to such Lender in the same type of funds that the Administrative Agent received
at its address specified pursuant to Article XIII or at any Lending Installation
specified in a notice received by the Administrative Agent from  such Lender.
Payments received by the Administrative Agent but not timely funded to the
Lenders shall bear interest payable by the Administrative Agent at the Federal
Funds Effective Rate  from the date due until the date paid. None of the funds
or assets of  the Borrower that are  used to pay any amount due pursuant to this
Agreement shall constitute funds obtained from transactions with or relating to
Designated Persons or countries which are the subject of sanctions under any
Sanctions Laws and Regulations. Notwithstanding the foregoing, amounts received
from any Loan Party that is not a Qualified ECP Guarantor shall not be applied
to Obligations that are Excluded Swap Obligations.

 



41

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

 

2.13.

Notes; Telephonic Notices.Each Lender is hereby authorized to record the

principal amount of each of its Loans and each repayment on the schedule
attached to each of its Notes, provided, however, that the failure to so record
shall not affect the Borrower’s obligations under such Note. The Borrower hereby
authorizes the Lenders and the Administrative Agent to extend, convert or
continue Advances, effect selections of Types of Advances and to transfer funds
based on written notices made by any Authorized Officer and Borrower agrees to
deliver promptly to the Administrative Agent such written notice. The
Administrative Agent will at the request of the Borrower, from time to time, but
not more often than monthly, provide notice of the amount of the outstanding
Aggregate Commitment, the  Type of Advance, and the applicable interest rate, if
for a LIBOR Rate Advance. Upon a Lender’s furnishing to Borrower an affidavit
and indemnity in form and substance reasonably acceptable to the Borrower, if a
Note is mutilated, destroyed, lost or stolen, Borrower shall deliver to such
Lender, in substitution therefor, a new note containing the same terms and
conditions as such Note being replaced.

 

 

2.14.

Interest  Payment  Dates;  Interest  and Fee Basis.Interest accrued on each

Advance shall be payable in arrears on each Payment Date, at maturity, whether
by acceleration or otherwise, and upon any termination of the Aggregate
Commitment in its entirety. All computations of interest on the Floating Rate
Advances shall be based on a three hundred sixty-five (365) or, in the event of
a leap year, three hundred sixty-six (366)-day year, and paid for the actual
number of days elapsed. Interest on LIBOR Rate Advances, Term Loan A Unused
Fees, Unused Revolver Fees, Facility Letter of Credit Fees and all other fees
shall be calculated for actual days elapsed on the basis of a 360-day year.
Interest shall be payable for the day an Advance is made but not for the day of
any payment on the amount paid if payment is received prior to 3:00 PM
(Cleveland time) at the place of payment. If any payment of principal of or
interest on an Advance shall become due on a day which is not a Business Day,
such payment shall be made on the next succeeding Business Day and, in the case
of a principal payment, such extension of time shall be included in computing
interest in connection with such payment.

 

 

2.15.

Notification of Advances, Interest Rates and Prepayments. The Administrative

Agent will notify each Lender of the contents of each Borrowing Notice,
Conversion/Continuation Notice, and repayment notice received by it hereunder
not later than the close of business on the Business Day such notice is received
by the Administrative Agent. The Administrative Agent will notify each Lender of
the interest rate applicable to each LIBOR Rate Advance promptly upon
determination of such interest rate and will give each Lender prompt notice of
each change in the Alternate Base Rate.

 

 

2.16.

Swingline Advances. In addition to the other options available to the Borrower

hereunder, the Swingline Commitment shall be available for Swingline Advances
subject to the following terms and conditions. Swingline Advances shall be made
available for same day borrowings provided that notice is given in accordance
with Section 2.8 hereof. All Swingline Advances shall bear interest at the One
Day LIBOR Rate. No Swingline Advance may be made to repay a Swingline Advance,
but Borrower may repay Swingline Advances from subsequent pro rata Advances
hereunder. Each Lender irrevocably agrees to purchase its Revolving Credit

 



42

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

Percentage of any Swingline Advance made by the Swingline Lender regardless of
whether the conditions for disbursement are satisfied at the time of such
purchase, including the existence  of a Default hereunder provided that
Swingline Lender did not have actual knowledge of such Default at the time the
Swingline Advance was made and provided further that no Lender shall be required
to have total outstanding Revolving Credit Loans plus its Revolving Credit
Percentage of Facility Letters of Credit exceed its Revolving Credit Commitment.
If by noon on the fourth (4th) Business Day after such a Swingline Advance was
made, such Swingline Advance has not been repaid or covered by a Borrowing
Notice for an Advance to repay such Swingline Advance, the Swingline Lender will
notify the Lenders of their obligations to purchase their respective Revolving
Credit Percentages of such Swingline Advance. Such purchase shall take place on
the same Business Day as the date of the request by Swingline Lender so long  as
such request is made before 1:00 p.m. (Cleveland time) and otherwise on the
first Business Day following the date of such request. All requests for purchase
shall be in writing. From and after the date it is so purchased, each such
Swingline Advance shall, to the extent purchased,

(i) be treated as a Revolving Credit Loan made by the purchasing Revolving
Credit Lenders and not by the selling Lender for all purposes under this
Agreement and the payment of the purchase price by a Lender shall be deemed to
be the making of a Revolving Credit Loan by such Lender and shall constitute
outstanding principal under such Lender’s Note for Revolving Credit Loans, and
(ii) shall no longer be considered a Swingline Advance except that all interest
accruing on or attributable to such Swingline Advance for the period prior to
the date of such purchase shall be paid when due by the Borrower to the
Administrative Agent for the benefit of the Swingline Lender and all such
amounts accruing on or attributable to such Loans for the period from and after
the date of such purchase shall be paid when due by the Borrower to the
Administrative Agent for the benefit of the purchasing Lenders. If prior to
purchasing its Revolving Credit Percentage of a Swingline Advance one of the
events described in Section 7.7 or Section 7.8 shall have occurred and such
event prevents the consummation of the purchase contemplated by the preceding
provisions, each Lender will purchase an undivided participating interest in the
outstanding Swingline Advance in an amount equal to its Revolving Credit
Percentage of such Swingline Advance. From and after the date of each Lender’s
purchase of its participating interest in a Swingline Advance, if the Swingline
Lender receives any payment on account thereof, the Swingline Lender will
distribute to such Lender its participating interest in such amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded); provided, however, that in the event that such payment was received by
the Swingline Lender and is required to be returned to the Borrower, each Lender
will return to the Swingline Lender any portion thereof previously distributed
by the Swingline Lender to it. If any Lender fails to so purchase its Revolving
Credit Percentage of any Swingline Advance, such Lender shall be deemed to be a
Defaulting Lender hereunder.

 

 

2.17.

Lending Installations.Each  Lender   may  book   its   Loans  at  any Lending

Installation selected by such Lender and may change its Lending Installation
from time to time; provided that such change does not increase the amounts
payable by the Borrower under Article III. All terms of this Agreement shall
apply to any such Lending  Installation and the  Notes shall be deemed held by
each Lender for the benefit of such Lending Installation. Each

 



43

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

Lender may, by written or telex notice at least three (3) Business Days in
advance to the Administrative Agent and the Borrower, designate a Lending
Installation through which Loans will be made by it and for whose account Loan
payments are to be made.

 

 

2.18.

Non-Receipt of Funds by the Administrative Agent. Unless the Borrower or a

Lender, as the case may be, notifies the Administrative Agent prior to the time
at which it is scheduled to make payment to the Administrative Agent of (i) in
the case of a Lender, the proceeds of a Loan or (ii) in the case of the
Borrower, a payment of principal, interest or fees to the Administrative Agent
for the account of the Lenders, that it does not intend to make such payment,
the Administrative Agent may assume that such payment has been made. The
Administrative Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such assumption. If
such Lender or the Borrower, as the case may be, has not in fact made such
payment to the Administrative Agent, the recipient of such payment shall, on
demand by the Administrative Agent, repay to the Administrative Agent the amount
so made available together with interest thereon in respect of each day during
the period commencing on the date such amount was so made available by  the
Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to (i) in the case of payment by a Lender, the
Federal Funds Effective Rate for such day or (ii) in the case of payment by the
Borrower, the interest rate applicable to the relevant Loan. If such Lender so
repays such amount and interest thereon to the Administrative Agent within one
(1) Business Day after such demand, all interest accruing on the Loan not funded
by such Lender during such period shall be payable to such Lender when received
from the Borrower.

 

 

2.19.

Replacement of Lenders under Certain Circumstances. The Borrower shall be

permitted by written notice to the Administrative Agent to replace any Lender
which (a) shall be owed amounts pursuant to Sections 3.1, 3.2 or 3.5, (b) is not
capable of receiving payments without any deduction or withholding of United
States federal income tax pursuant to Section 3.5, (c) unless reasonable means
do not exist for ascertaining LIBOR Base Rate pursuant to Section 2.25, cannot
maintain its LIBOR Rate Loans at a suitable Lending Installation pursuant to
Section 3.3, or (d) becomes a Defaulting Lender, (such to-be-replaced Lender,
the  “Departing Lender”) with a replacement bank or other financial institution
which has been obtained by the Borrower (which such replacement shall be
documented as an assignment of such Departing Lender’s Loans and Commitments
hereunder to the replacement lender, at the purchase price set forth in clause
(iii) below); provided that (i) such replacement does not conflict with any
applicable legal or regulatory requirements affecting the Lenders, (ii)  no
Default and (after notice to the Borrower) no Unmatured Default shall have
occurred and be continuing at the time of such replacement, (iii) the Borrower
shall repay (or the replacement bank or institution shall purchase, at par) all
Loans and other amounts owing to such Departing Lender prior to the date of
replacement, (iv) the Borrower shall be liable to such Departing Lender under
Section 3.4 if any LIBOR Rate Loan owing to such Departing Lender shall be
prepaid (or purchased) other than on the last day of the Interest Period
relating thereto, (v) the replacement bank or institution, if not already a
Lender or an Approved Bank, and the terms  and conditions of such replacement,
shall be reasonably satisfactory to the Administrative

 



44

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

Agent (which approval shall be given or withheld not later than five (5)
Business Days after the Borrower’s submission of such name and terms and
conditions to the Administrative Agent), (vi) subject to the immediately
succeeding paragraph the Departing Lender shall be obligated to make such
replacement in accordance with the provisions of Section 12.3 (provided that the
Borrower shall be obligated to pay the processing fee referred to therein),
(vii) until such time as such replacement shall be consummated, the Borrower
shall pay all additional amounts (if any) required pursuant to Section 3.5 and
(viii) any such replacement shall not be deemed to be a waiver of any rights
which the Borrower, the Administrative Agent, any Issuing Bank, any Swingline
Lender, or any other Lender shall have against the Departing Lender.

 

Each Lender agrees that if it is replaced pursuant to this Section 2.19, it
shall execute and deliver to the Administrative Agent, an Assignment Agreement
to evidence such sale and purchase and shall deliver to the Administrative Agent
any Note (if the Departing Lender’s Loans are evidenced by Notes) subject to
such Assignment Agreement; provided that  the failure of any Departing Lender to
execute an Assignment Agreement or deliver such Notes shall not render such sale
and purchase (and the corresponding assignment) invalid and such assignment
shall be recorded in the Administrative Agent’s Record and the Notes shall be
deemed cancelled. Each Lender hereby irrevocably appoints the Administrative
Agent (such appointment being coupled with an interest) as such Lender’s
attorney-in-fact, with full authority in the place and stead of such Lender and
in the name of such Lender, from time to time in the Administrative Agent’s
discretion, with prior written notice to such Lender, to take any action  and to
execute any such Assignment Agreement or other instrument that the
Administrative Agent may deem reasonably necessary to carry out the provisions
of this Section 2.19. No termination of the Commitment of a Defaulting Lender
shall be deemed a waiver or release of any claim the Borrower, the
Administrative Agent, any Issuing Bank, the Swingline Lender or any Lender may
have against any Defaulting Lender.

 

 

2.20.

Usury. This Agreement and each Note are subject to the express condition that

at no time shall Borrower be obligated or required to pay interest on the
principal balance of the Loan at a rate which could subject any Lender to either
civil or criminal liability as a result of being in excess of the Maximum Legal
Rate. If by the terms of this Agreement or the Loan Documents, Borrower is at
any time required or obligated to pay interest on the principal balance due
hereunder at a rate in excess of the Maximum Legal Rate, the interest rate or
the Default Rate, as the case may be, shall be deemed to be immediately reduced
to the Maximum Legal Rate and all previous payments in excess of the Maximum
Legal Rate shall be deemed to have been payments in reduction of principal and
not on account of the interest due hereunder. All sums paid or agreed to be paid
to Lender for the use, forbearance, or detention of the sums due under the Loan,
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated, and spread throughout the full stated term of the Loan until payment
in full so that the rate or amount of interest on account of the Loan does not
exceed the Maximum Legal Rate of interest from time to time in effect and
applicable to the Loan for so long as the Loan is outstanding.

 



45

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

 

2.21.

Extension of Revolving Credit Termination Date. The Borrower shall have the

right to extend the Revolving Credit Termination Date for a period of one (1)
additional year, upon satisfaction of the following conditions precedent:

 

 

(i)

The Borrower shall provide Administrative Agent with written

notice (the “Extension Notice”) of the Borrower’s intent to exercise such
extension option not more than one hundred twenty (120) and not less than sixty

(60) days prior to the initial Revolving Credit Termination Date;

 

 

(ii)

As of the date of the Borrower’s delivery of notice of its intent to

exercise such extension option, and as of the effective date of such extension,

 

(A)

no Default or Unmatured Default shall have occurred and be continuing and

(B)the representations and warranties contained in Article V are true and
correct in all material respects as of each such date with respect to the Loan
Parties in existence on such date, except (i) to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall be true and correct in all
material respects on and as of such earlier date or (ii) for changes in factual
circumstances which are permitted by this Agreement, and the Borrower shall so
certify as to such matters in writing; and

 

 

(iii)

On or before the initial Revolving Credit Termination Date, the

Borrower shall pay to Administrative Agent for the benefit of the Lenders an
extension fee (the “Extension Fee”) for the extension so exercised in an amount
equal to fifteen one hundredths of one percent (0.15%) of the then-current
Revolving Credit Commitment of each Lender.

 

Any such extension shall become effective upon receipt of the Extension Notice
and the payment of the Extension Fee.

 

 

2.22.

Termination of Revolving Credit Commitments. Borrower shall have the right,

upon at least three (3) Business Days’ notice, to terminate or cancel, in whole
or in part, the unused portion of the Aggregate Revolving Credit Commitment in
excess of the Outstanding Revolving Credit Amount, or the unused portion of the
aggregate Term Loan A Commitments or the unused portion of the aggregate Term
Loan B Commitments, provided, in each case, that each partial reduction shall be
in a minimum amount of $1,000,000 or any whole multiple of

$100,000 in excess thereof. Any partial termination of the Aggregate Revolving
Credit Commitment, the aggregate Term Loan A Commitments or the aggregate Term
Loan B Commitments shall be applied to reduce each Lender’s Revolving Credit
Commitment, Term Loan A Commitment or Term Loan B Commitment, as the case may
be, on a pro rata basis. Once terminated or reduced, the Aggregate Revolving
Credit Commitment, the aggregate Term Loan A Commitments and/or the aggregate
Term Loan B Commitments, as the case may be, may not be reinstated or (except
pursuant to Section 2.23) increased thereafter.

 

 

2.23.

Increase in Commitment.

 



46

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

 

(a)

Provided that no Unmatured Default or Default has occurred and is

continuing, subject to the terms and conditions set forth in this Section 2.23,
the Borrower shall have the option at any time and from time to time prior to
the date that is at least thirty (30) days prior to the Facility Termination
Date to request an increase in the Aggregate Revolving Credit Commitment, the
Term Loan A Commitments and/or  the Term Loan B Commitments, each in increments
of $10,000,000, by an aggregate amount of increases to the Aggregate Revolving
Credit Commitment, the Term A Loan Commitments and Term Loan B Commitments of up
to $350,000,000 (the amount of the requested increase to be set forth in the
Increase Notice) (which, assuming no previous reduction in the Revolving Credit
Commitments, the Term Loan A Commitments or the Term   Loan   B   Commitments,  
would   result   in   an   Aggregate   Commitment   of

$700,000,000), written notice to the Administrative Agent (an “Increase
Notice”). The execution and delivery of the Increase Notice by the Borrower
shall constitute a representation and warranty by the Borrower that all the
conditions set forth in this Section 2.23 shall have been satisfied on the date
of such Increase Notice. The Commitment Increase may be allocated (1) to the
then existing Revolving Credit Commitments, having the same terms as the
existing Revolving Credit Commitments (2) to the then existing Term Loan A
Commitments having the same terms as the existing Term Loan A Commitments, (3)
to the initial Term Loan B Commitment, or once the initial Term Loan B
Commitment is provided hereunder, to the then existing Term Loan  B Commitments
having the same terms as the existing Term Loan B Commitments, or

(4) any combination thereof reasonably satisfactory to Administrative Agent and
satisfactory to the existing or additional Revolving Credit Lenders, Term Loan A
Lenders or Term Loan B Lenders, as applicable, providing such additional
Revolving Credit Commitments, Term Loan A Commitments or Term Loan B
Commitments, as applicable.

 

 

(b)

In the event of the initial increase of the Term Loan B Commitment, (i) the

Borrower, the Administrative Agent and the Lenders providing such initial Term
Loan B Commitment shall enter into an amendment to this Agreement as is
necessary to evidence such increase of the Term Loan B Commitment (the “Term
Loan B Commitment Amendment”), and all Lenders not providing the initial Term
Loan B Commitments hereby consent to such limited scope amendment without future
consent rights, provided that any such amendment regarding the Term Loan B shall
provide that:

(A) the final maturity date of the Term Loan B Commitment shall be no earlier
than the Term Loan A Maturity Date, (B) there shall be no scheduled amortization
of the loans or reductions of commitments under the Term Loan B Commitment
(which shall not restrict any mandatory prepayments required under Section
2.3(b)) and (C) the Term Loan B Loans will rank pari passu in right of payment
with the existing Revolving Credit Loans and the existing Term Loan A Loans and
the borrower and guarantors of the Term Loan B Commitment shall be the same as
the Borrower and Subsidiary Guarantors with respect to the existing Revolving
Credit Loans and Term Loan A Loans, (D) the interest rate margin, rate floors,
fees, original issue discount and premium applicable to the  Term Loan B shall
be determined by the Borrower and the Term Loan B Lenders, (E)

 



47

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

the Term Loan B Loans may participate on a pro rata or less than pro rata (but
not greater than pro rata) basis in voluntary or mandatory prepayments with the
Revolving Credit Loans and Term Loan A Loans, and (F) the terms of the Term Loan
B Commitment shall be substantially identical to the terms set forth herein with
respect to Term Loan A (except as set forth in clauses (A) through (E) above),
except for any  terms that apply only after the Term Loan A Maturity Date or are
also added for the benefit of the Term Loan A Lenders, and (ii) Borrower shall
execute and deliver a Note to each Term Loan B Lender with respect to its
respective Term Loan B Loan.

 

 

(c)

Upon receipt of any Increase Notice, the Administrative Agent shall

consult with the Arrangers and shall notify the Borrower of the amount of
facility fees (if any) to be paid to any Lenders who provide an additional
Revolving Credit Commitment, Term Loan A Commitment or Term Loan B Commitment,
as applicable, in connection with such increase in the Aggregate Revolving
Credit Commitment, Term Loan A Commitment or Term Loan B Commitment, as
applicable (which shall be in addition to the fees to be paid to Administrative
Agent or the Arrangers pursuant to the Fee Letter). If the Borrower agrees to
pay the facility fees so determined, then the Administrative Agent shall send a
notice to all Revolving Credit Lenders, Term Loan A Lenders or Term Loan B
Lenders, as applicable, (the “Additional Commitment Request Notice”) informing
them of the Borrower’s request to increase the Aggregate Revolving
Credit  Commitment, Term Loan A Commitment and/or Term Loan B Commitment, as
applicable, and of the facility fees to be paid with respect thereto. Each
Lender who desires to provide an additional Revolving Credit Commitment, Term
Loan A Commitment and/or Term Loan B Commitment, as applicable, upon such terms
shall provide Administrative Agent with a written commitment letter specifying
the amount of the additional Revolving Credit Commitment, Term Loan A Commitment
and/or Term Loan B Commitment, as applicable, which it is willing to provide
prior to such deadline  as may be specified in the Additional Commitment Request
Notice. If the requested increase is oversubscribed then the Administrative
Agent and the Arrangers shall allocate the Commitment Increase among the
Revolving Credit Lenders, Term Loan A Lenders and/or Term Loan B Lenders, as
applicable, who provide such commitment letters on such basis as the
Administrative Agent and the Arrangers shall determine  after consultation with
the Borrower. If the additional Revolving Credit Commitments, Term Loan A
Commitments and/or Term Loan B Commitments, as applicable, so provided are not
sufficient to provide the full amount of the Commitment Increase requested by
the Borrower, then the Administrative Agent, the Arrangers or the  Borrower may,
but shall not be obligated to, invite one or more banks or lending institutions
(which banks or lending institutions shall be acceptable to Administrative
Agent, the Arrangers and the Borrower) to become a Revolving Credit Lender, Term
Loan A Lender and/or Term Loan B Lender and provide an additional Revolving
Credit Commitment, Term Loan A Commitment and/or Term Loan B Commitment, as
applicable. The Administrative Agent shall provide all Revolving Credit Lenders,
Term Loan A Lenders and/or Term Loan B Lenders, as applicable, with a notice
setting forth the amount, if any, of the additional Revolving Credit Commitment,
Term Loan A

 



48

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

Commitment and/or Term Loan B Commitment, to be provided by each Revolving
Credit Lender, Term Loan A Lender and/or Term Loan B Lender, as applicable, and
the  revised Revolving Credit Percentages, Term Loan A Commitment Percentages
and/or Term Loan B Commitment Percentages, as applicable, which shall be
applicable after the effective date of the Commitment Increase specified therein
(the “Commitment Increase Date”). In no event shall any Lender be obligated
hereunder to provide an additional Revolving Credit Commitment, Term Loan A
Commitment and/or Term Loan B Commitment.

 

 

(d)

On any Commitment Increase Date with respect to the Revolving Credit

Commitment, the outstanding principal balance of the Revolving Credit Loans
shall be reallocated among the Revolving Credit Lenders such that after the
applicable Commitment Increase Date the outstanding principal amount of
Revolving Credit Loans owed to each Lender shall be equal to such Lender’s
Revolving Credit Percentage (as in effect after the applicable Commitment
Increase Date) of the outstanding principal amount of all Revolving Credit
Loans. The participation interests of the Revolving Credit Lenders in Letters of
Credit and Swingline Advances shall be similarly adjusted. On any Commitment
Increase Date those Revolving Credit Lenders whose Revolving Credit Percentage
is increasing shall advance the funds to the Administrative Agent and the funds
so advanced shall be distributed among the Revolving Credit Lenders whose
Revolving Credit Percentage is decreasing as necessary to accomplish the
required reallocation of the outstanding Revolving Credit Loans.

 

 

(e)

Upon the effective date of each increase in the Aggregate Revolving

Credit Commitment, Term Loan A Commitments and/or Term Loan B Commitments
pursuant to this Section 2.23, the Administrative Agent may unilaterally revise
Schedule

1.1 to reflect the then current Commitments of each Lender and shall provide a
copy thereof to each Lender.

 

 

(f)

Notwithstanding anything to the contrary contained herein, the obligation

of the Administrative Agent and the Revolving Credit Lenders to increase the
Aggregate Revolving Credit Commitment, the Administrative Agent and the Term
Loan A Lenders to increase the Term Loan A Commitments or the Administrative
Agent and the Term Loan B Lenders (including any Persons that elect to become
Term Loan B Lenders) to increase the Term Loan B Commitments, as applicable,
pursuant to this Section 2.23 shall be conditioned upon satisfaction of the
following conditions precedent which must be satisfied prior to the
effectiveness of any increase of the Aggregate Revolving Credit Commitment, the
Term Loan A Commitments or the Term Loan B Commitments, as applicable:

 

 

(i)

Payment of Arrangement Fee. The Borrower shall pay (A) to the

Administrative Agent and the Arrangers those fees described in and contemplated
by the Fee Letter with respect to the applicable Commitment Increase, and (B) to
the Arrangers such facility fees as the Revolving Credit Lenders, Term Loan A
Lenders or Term Loan B Lenders, as applicable, who are

 



49

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

providing an additional Commitment may require to increase the aggregate
Revolving Credit Commitment, Term Loan A Commitment or Term Loan B Commitment,
which fees shall, when paid, be fully earned and non-refundable under any
circumstances. The Arrangers shall pay to the Lenders acquiring the applicable
Commitment Increase certain fees pursuant to their separate agreement; and

 

 

(ii)

No Default. On the date any Increase Notice is given and on the

date such increase becomes effective, both immediately before and after the
Aggregate Revolving Credit Commitment, Term Loan A Commitments or Term Loan B
Commitments are increased, there shall exist no Unmatured Default or Default;
and

 

 

(iii)

Representations True. The representations and warranties made

by the Borrower and the Guarantors in the Loan Documents or otherwise made by or
on behalf of the Borrower or the Guarantors in connection therewith or after the
date thereof shall have been true and correct in all material respects when made
and shall also be true and correct in all material respects (except to the
extent that any representation and warranty that is qualified by materiality
shall be true and correct in all respects) on the date of such Increase Notice
and on the date the Aggregate Revolving Credit Commitment, Term Loan  A
Commitment or Term Loan B Commitment is increased, both immediately before and
after the Aggregate Revolving Credit Commitment, Term Loan A Commitment or Term
Loan B Commitment is increased, except to the extent of changes resulting from
transactions permitted by the Loan Documents, and except that if any
representation and warranty is as of a specified date, such representation and
warranty shall be true and correct in all material respects as of such date; and

 

 

(iv)

Term Loan B Commitment Amendment. In connection with the

initial increase of the Term Loan B Commitment, the Borrower,
the  Administrative Agent and each Term Loan B Lender shall execute and deliver
to the Administrative Agent the Term Loan B Commitment Amendment and such other
documentation as the Administrative Agent shall reasonably specify to evidence
or secure the increase of the Term Loan B Commitment including evidence of
authority to borrow, certifications and opinions as the Administrative Agent may
reasonably require in its sole and absolute discretion. The Administrative Agent
shall promptly notify each Lender as to the effectiveness of the Term Loan B
Commitment Amendment. The Term Loan B Commitment Amendment, without the consent
of any other Lender, shall effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent, the Term Loan B Lenders and the Borrower,
to implement the terms of Term Loan B Commitment, including any amendments
necessary to establish the Term Loan B Commitment, and such other technical
amendments as may be

 



50

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

necessary or appropriate in the reasonable opinion of the Administrative Agent,
the Term Loan B Lenders and the Borrower in connection with the establishment of
such Term Loan B Commitment.

 

 

(v)

Additional Documents.The Borrower and the Guarantors shall

execute and deliver to Administrative Agent and the Lenders such additional
customary documents, instruments, evidence of authority to  borrow,
certifications and opinions as the Administrative Agent may reasonably require,
including, without limitation, an amendment to this Agreement with respect to
the pricing and the Term Loan B Maturity Date, a Compliance Certificate,
demonstrating compliance with all covenants and, to the extent required by
clause (iii) above, representations and warranties set forth in the Loan
Documents after giving effect to the increase and the Borrower shall pay
all  costs and expenses which are required hereunder to be paid in connection
with such increase.

 

 

2.24.

Unencumbered Properties.

 

 

(a)

The Eligible Unencumbered Properties which have been approved by the

Lenders and the Administrative Agent as of the Agreement Effective Date are
listed on Exhibit H-1 attached hereto and made a part hereof (the “Initial
Unencumbered Properties”). Borrower hereby certifies that, as of the Agreement
Effective Date, each of the Projects listed on Exhibit H-2 would meet the
criteria to be an Eligible Unencumbered Property except that each has existing
Lien(s) due to existing Indebtedness (such properties being the “Lien
Properties”). On the date that Borrower delivers to Administrative Agent, which
such date shall be within sixty (60) days of the Agreement Effective Date,
evidence reasonably satisfactory to Administrative Agent of the repayment of any
such existing Indebtedness and the release of any such Lien(s) affecting any of
the Lien Properties, so that such Lien Properties thereby meet all  criteria to
be Eligible Unencumbered Properties, such Lien Properties shall be deemed to be
approved Eligible Unencumbered Properties.

 

 

(b)

Addition of Eligible Unencumbered Properties to Unencumbered Pool.

Not less than ten (10) Business Days prior to the date on which (a) Borrower
expects a Wholly-Owned Subsidiary to acquire a Project that will become an
Eligible Unencumbered Property or (b) a Project already owned by a Wholly-Owned
Subsidiary is to be designated to become an Eligible Unencumbered Property,
Borrower shall notify the Administrative Agent thereof in writing. The
Administrative Agent shall notify Borrower in writing within ten (10) Business
Days after it receives notice thereof if the Administrative Agent has determined
that such Project is an Eligible Unencumbered Property. If a proposed
Unencumbered Property does not meet all of the requirements needed to qualify as
an Eligible Unencumbered Property, the Administrative Agent shall, within five
(5) Business Days after making such determination, request special approval for
the addition of such proposed Unencumbered Property to the Unencumbered Pool
from the Lenders. The Lenders shall respond to such request within ten (10)
Business

 



51

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

Days and the failure of any Lender to respond to any such request within such
period shall be deemed an approval by such non-responding Lender. Such
non-compliant Property shall be added to the Unencumbered Pool only if the
Required Lenders shall approve (or are deemed to approve) the addition of such a
non-compliant Property to  the Unencumbered Pool. If the Administrative Agent
notifies Borrower that any Project has been so approved to become a Unencumbered
Property, then, as a condition precedent to such Project actually becoming an
Unencumbered Property, Borrower shall satisfy, or shall cause the applicable
Subsidiary Guarantor owning such Project to execute and deliver a Joinder
Agreement with respect to the Subsidiary Guaranty, if such Subsidiary Guarantor
has not already executed a Subsidiary Guaranty, all as described in Section 6.21
below.

 

 

(c)

Sale, Contribution or Financing of an Unencumbered Property. Provided

no Default or Unmatured Default shall have occurred hereunder or under the other
Loan Documents and be continuing (or would exist immediately after giving effect
to the transactions contemplated by this Section 2.24(c)), Borrower may (i) sell
an Unencumbered Property (or Borrower may sell its ownership interest in such
Subsidiary Guarantor), (ii) contribute an Unencumbered Property (or Borrower may
contribute its ownership interest in such Subsidiary Guarantor) to an existing
or newly formed Investment Affiliate (iii) create a Lien securing Indebtedness
on an Unencumbered Property or (iv) request that a particular Project no longer
constitutes an Unencumbered Property (for purposes of this Section, such a sale
or contribution of an Unencumbered Property or the creation of such a Lien or
recharacterization of such Project shall be referred to as a “Unencumbered
Property Release Transaction”) upon the following terms and conditions:

 

 

(i)

Borrower shall deliver to the Administrative Agent written notice of

the desire to consummate such Unencumbered Property Release Transaction  on or
before the date that is ten (10) Business Days prior to the date on which the
Unencumbered Property Release Transaction is to be effected;

 

 

(ii)

On or before the date that is five (5) Business Days prior to the

date of the Unencumbered Property Release Transaction is to be effected,
Borrower shall submit to the Administrative Agent a certificate, which shall be
subject to the Administrative Agent’s review and reasonable approval, on behalf
of the Lenders, setting forth the Unsecured Leverage Ratio and Unsecured Debt
Service Coverage Ratio on a pro forma basis as of the date of the proposed
Unencumbered Property Release Transaction giving effect to: (A) the Unencumbered
Property Release Transaction, (B) any contemplated paydown of the Outstanding
Facility Amount in connection with such Unencumbered  Property Release
Transaction and (C) any other Projects that became or are becoming an Eligible
Unencumbered Property prior to the scheduled date of the Unencumbered Property
Release Transaction (the “Pro Forma Calculations”);

 



52

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

 

(iii)

If the Pro Forma Calculations show that Borrower will be out of

compliance with the covenants contained in clauses (e) and (f) of Section 6.17
or with any of the limitations set forth in the definition of Eligible
Unencumbered Property or in this Section 2.24, Borrower shall, before the
closing of the Unencumbered Property Release Transaction, either add to the
Unencumbered Property Pool an additional Eligible Unencumbered Property that
causes Borrower to be in compliance with such covenants and conditions or pay
down (which, if applicable to the Revolving Credit Loans, shall be made without
any corresponding permanent reduction of Revolving Credit Commitments) the
Outstanding Facility Amount sufficiently to permit Borrower to be in compliance
with those covenants and conditions;

 

 

(iv)

To the extent that any such sale, disposition or financing of all or a

portion of an Unencumbered Property (or of any ownership interest in a
Subsidiary Guarantor owning such Unencumbered Property) occurs as permitted by
this Section 2.24, Borrower shall make a principal payment (which, if applicable
to the Revolving Credit Loans, shall be made without any corresponding permanent
reduction of Revolving Credit Commitments) on the Notes as and to the extent
required by Section 2.3(b) of this Agreement. Notwithstanding the foregoing, the
Administrative Agent shall not be obligated to release any such Subsidiary from
the Subsidiary Guaranty if (i) such Subsidiary owns any other Unencumbered
Properties that are not being so released from such status or (ii) a Default or
Unmatured Default has occurred and is then continuing. In addition, effective as
of the date on which Borrower receives an Investment Grade Rating or any date
thereafter on which Borrower maintains such an Investment Grade Rating, Borrower
may request, upon not less than  five (5) Business Days prior written notice to
the Administrative Agent, the release of all Subsidiary Guarantors from the
Subsidiary Guaranty which release shall be effected by the Administrative Agent
so long as no Default or Unmatured Default   shall   have   occurred
and  be  then continuing.Notwithstanding the foregoing, if any such Subsidiary
Guarantor shall then continue to have outstanding Recourse Indebtedness or
Guarantee Obligations to other creditors (other than to the Borrower or any of
its Subsidiary Guarantors), the release of such Subsidiary Guarantor from the
Subsidiary Guaranty shall be deferred until such Subsidiary Guarantor has been
released from, or is simultaneously released from, such other Recourse
Indebtedness or Guarantee Obligations.

 

 

(v)

Upon the occurrence of the Unencumbered Property Release

Transaction, the underlying Project shall no longer be an Unencumbered Property.

 

Notwithstanding anything to the contrary in this Section 2.24(c), no
Unencumbered Property shall be released from the Unencumbered Pool without
Required Lender approval if such release will cause the Unencumbered Pool to
have fewer than ten (10) Unencumbered Properties remaining or if it would reduce
the Unencumbered Pool Value below $200,000,000.

 



53

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

 

2.25.

Inability to Determine Interest RateEffect of Benchmark Transition Event. If
prior

to the first day of any Interest Period:

 

(a)the Administrative Agent shall have reasonably determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining LIBOR Base Rate for such Interest Period, or(b)the
Administrative Agent shall have reasonably determined (which determination shall
be conclusive and binding upon the Borrower) that LIBOR Base Rate determined or
to be determined for such Interest Period will not adequately and fairly reflect
the cost to any Lender of making or maintaining their affected Loans during such
Interest Period, the Administrative Agent shall give telecopy or telephonic
notice thereof to the Borrower and the relevant Lenders as soon as practicable
thereafter. If such notice is given (x) any LIBOR Rate Loans requested to be
made on the first day of  such Interest Period shall   be made as Floating  Rate
Loans, (y) any Loans that were to have been converted on   the first day of such
Interest Period to LIBOR Rate Loans shall be continued as Floating Rate Loans
and (z) any outstanding LIBOR Rate Loans shall be converted, on the last day of
the then current Interest Period  with  respect  thereto, to Floating  Rate
Loans. Until such notice has been withdrawn by the Administrative Agent (which
the Administrative Agent shall promptly do when the applicable condition no
longer exists), no further LIBOR Rate Loans shall be made or continued as such,
nor shall  the Borrower have the right to convert Loans to LIBOR Rate Loans;
provided, however, that the failure of the Administrative Agent to withdraw such
notice promptly shall not in any manner affect the obligation of the Borrower to
repay (with applicable interest) the Loans made to the Borrower by such Lender
in accordance with the terms of this Agreement. .

 

(c)  If  at  any time the Borrower  and the Administrative Agent determine in  
good faith that (i) the circumstances set forth in clause (a) have arisen and
such circumstances are unlikely to be temporary or (ii) the circumstances set
forth in clause (a) have not arisen but the supervisor for the administrator of
the LIBOR Base Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the LIBOR Base Rate shall no longer be used for determining interest
rates for loans, then the Administrative Agent and the Borrower shall endeavor
in good faith to establish an alternate rate of interest to the LIBOR Base Rate
that is generally accepted as the then prevailing market convention for
determining a rate of interest (including the making of appropriate adjustments
to such alternate rate and this Agreement (x) to preserve pricing in effect at
the time of selection of such alternate rate and (y) other changes necessary to
reflect the available interest periods for such alternate rate) for syndicated
loans in the United States at such time, and shall enter into an amendment to
this Agreement  to reflect such alternate rate of interest and such other
related changes to this Agreement as may be applicable; provided that, if such
alternate rate of interest as so determined would be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement.

 



54

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

(a)Benchmark Replacement. Notwithstanding anything to the contrary in Section
8.2, such amendment shall become effective without any further action or consent
of any other party to this Agreementherein or in any other Loan Document, (i)
upon the determination of the Administrative Agent (which shall be conclusive
absent manifest error) that a Benchmark Transition Event has occurred or (ii)
upon the occurrence of an Early Opt-in Election, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with a Benchmark Replacement, by a written document executed by the Borrower and
the Administrative Agent, subject to the requirements of this Section 2.25.
Notwithstanding the requirements of Section 8.2 or anything else to the contrary
herein or in any other Loan Document, any such amendment with respect to a
Benchmark Transition Event will become effective and binding upon the
Administrative Agent, the Borrower and the Lenders at 5:00 p.m. on the fifth
(5th) Business Day after the Administrative Agent has posted such proposed
amendment to all Lenders and the Borrower so long as the Administrative Agent
shall not have received, within five Business Days of the date a copy of such
amendment is provided to the Lenders pursuant to Section 2.25(b), a written
notice from the Required Lenders stating that such Required Lenders object to
such amendment. Until an alternate rate of interest shall be determined in
accordance with this paragraph (but, in the case of the circumstances described
in clause (ii) of the first sentence of this paragraph, only to the extent the
LIBOR Base Rate for such Interest Period is not available or published at such
time on a current basis), (x) any request for the conversion of any Loan to, or
continuation of any Loan as, a LIBOR Rate Loan shall be ineffective and (y) if
any borrowing request requests a LIBOR Rate Loan, such LIBOR Rate Loan shall be
made as a Floating Rate Loan.has not received, by such time, written notice of
objection to such amendment from Lenders comprising the Required Lenders, and
any such amendment with respect to an Early Opt-in Election will become
effective and binding upon the Administrative Agent, the Borrower and the
Lenders on the date that Lenders comprising the Required Lenders have delivered
to the Administrative Agent written notice that such Required Lenders accept
such amendment. No replacement of LIBOR with a Benchmark Replacement pursuant to
this Section 2.25 will occur prior to the applicable Benchmark Transition Start
Date.

 

(b)Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.

 

(c)Notices; Standards for Decisions and Determinations. The Administrative Agent
will promptly notify the Borrower and the Lenders in writing of (i) any
occurrence of a Benchmark Transition Event or an Early Opt-in Election, as
applicable, and its related Benchmark Replacement Date and Benchmark Transition
Start Date, (ii) the implementation of any Benchmark Replacement, (iii) the
effectiveness of any Benchmark Replacement Conforming Changes and (iv) the
commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section 2.25, including, without limitation, any
determination with

 



55

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

respect to a tenor, comparable replacement rate or adjustment, or implementation
of any Benchmark Replacement Rate Conforming Changes, or of the occurrence or
non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action, will  be conclusive and binding on all parties
hereto absent manifest error and may be made in its or their sole discretion and
without consent from any other party hereto, except, in each case, as expressly
required pursuant to this Section 2.25 and shall not be a basis of any claim of
liability of any kind or nature by any party hereto, all such claims being
hereby waived individually be each party hereto.

 

(d)Benchmark Unavailability Period. Upon the Borrower’s receipt of notice of the
commencement of a Benchmark Unavailability Period, the Borrower  may revoke any
request for a LIBOR Rate Advance of, conversion to or continuation of LIBOR Rate
Loan to be made, converted or continued during any Benchmark Unavailability
Period and, failing that, the Borrower will be deemed to have converted any such
request into a request for a Borrowing of or conversion to Floating Rate Loans.
During any Benchmark Unavailability Period, the components of Alternate Base
Rate based upon LIBOR will not be used in any determination of Alternate Base
Rate.

 

 

(e)

Certain Defined Terms. As used in this Section 2.25:

 



56

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

“ARRC” means Alternative Reference Rate Committee jointly convened by the
Federal Reserve Board and the Federal Reserve Bank of New York.

 

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to LIBOR for U.S.
dollar-denominated syndicated credit facilities at such time and (b) the
Benchmark Replacement Adjustment; provided that, if the Benchmark Replacement as
so determined would be less than 25 basis points, the Benchmark Replacement will
be deemed to be 25 basis points for the purposes of this Agreement.

 

“Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBOR with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment or method for calculating or determining such
spread adjustment (which  may be a positive or negative value or zero) in each
case that has been selected by the Administrative Agent and the Borrower giving
due consideration to (i) any selection or recommendation of a spread adjustment,
or method for calculating or determining such spread adjustment, for the
replacement of LIBOR with the applicable Unadjusted Benchmark Replacement by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBOR with the
applicable Unadjusted Benchmark Replacement for U.S. dollar-denominated
syndicated credit facilities at such time, including consideration of guidelines
published by ARRC.

 

“Benchmark Replacement Conforming Changes” means, with respect to any  Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent decides
may be appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by  the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for  the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).

 

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to LIBOR:

 

(1)in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and

 



57

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

(b) the date on which the administrator of LIBOR permanently or indefinitely
ceases to provide LIBOR; or

 

(2)in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

 

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LIBOR:

 

(1)a public statement or publication of information by or on behalf of the
administrator of LIBOR announcing that such administrator has ceased or will
cease to provide LIBOR, permanently or indefinitely, provided that, at the time
of such statement or publication, there is no successor administrator that will
continue to provide LIBOR;

 

(2)a public statement or publication of information by the regulatory supervisor
for the administrator of LIBOR, the U.S. Federal Reserve System, an insolvency
official with jurisdiction over the administrator for LIBOR, a resolution
authority with jurisdiction over the administrator for LIBOR or a court or an
entity with similar insolvency or resolution authority over the administrator
for LIBOR, which states that the administrator of LIBOR has ceased or will cease
to provide LIBOR permanently or indefinitely, provided that, at the time of such
statement or publication, there is no successor administrator that will continue
to provide LIBOR; or

 

(3)a public statement or publication of information by the regulatory supervisor
for the administrator of LIBOR or a Relevant Governmental Body announcing that
LIBOR is no longer representative.

 

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.

 

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBOR and
solely to the extent that LIBOR has not been replaced with a Benchmark
Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR for all purposes hereunder in accordance with this Section 2.25
and (y) ending at the time that a Benchmark Replacement has replaced LIBOR for
all purposes hereunder pursuant to the Section titled “Effect of Benchmark
Transition Event.”

 



58

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

“Early Opt-in Election” means the occurrence of:

 

(1)a determination by the Administrative Agent that U.S. dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in this Section 2.25 are being executed or
amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace LIBOR, and

 

(2)the election by the Administrative Agent to declare that an Early Opt-in
Election has occurred and the provision by the Administrative Agent of written
notice of such election to the Borrower and the Lenders.

 

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

 

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto, including without limitation the Alternative Reference Rates
Committee.

 

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

 

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

 

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

 

ARTICLE IIA

 

LETTER OF CREDIT SUBFACILITY

 

2A.1Obligation to Issue. Subject to the terms and conditions of this Agreement
and

in reliance upon the representations and warranties of the Borrower herein set
forth, the Issuing Bank hereby agrees to issue for the account of the Borrower,
one or more Facility Letters of Credit in accordance with this Article IIA, from
time to time during the period commencing on  the Agreement Effective Date and
ending on a date thirty (30) days prior to the then current Revolving Credit
Termination Date.

 

2A.2Types and Amounts. The Issuing Bank shall not have any obligation to:

 

 

(i)

issue any Facility Letter of Credit if the aggregate maximum amount then

available for drawing under Letters of Credit issued by such Issuing Bank, after
giving effect to the Facility Letter of Credit requested hereunder, shall exceed
any limit  imposed by law or regulation upon such Issuing Bank;

 



59

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

 

(ii)

issue any Facility Letter of Credit if, after giving effect thereto, (1) the

then applicable Outstanding Facility Amount would exceed the then current
Aggregate Commitment or (2) the then-applicable Outstanding Revolving Credit
Amount would exceed the then-current aggregate Revolving Credit Commitments or
(2) the Facility Letter of Credit Obligations would exceed the Facility Letter
of Credit Sublimit; or

 

 

(iii)

issue any Facility Letter of Credit having an expiration date, or containing

automatic extension provisions to extend such date, to a date beyond the
then-current Revolving Credit Termination Date, provided, further, that a
Facility Letter of Credit may, as a result of its express terms or as the result
of the effect of an automatic extension provision, have an expiration date of
not more than one year beyond the Revolving Credit Termination Date, so long as
the Borrower delivers to the Administrative Agent  for the benefit of the
Revolving Credit Lenders no later than the then Revolving Credit Termination
Date either (1) cash collateral for such Letter of Credit for deposit into the
Letter of Credit Collateral Account in an amount equal to the stated amount of
such Letter of Credit, (2) a backup Letter of Credit having terms acceptable to
the Issuing Bank and issued by a domestic financial institution having a rating
assigned by Moody’s or S&P to its senior unsecured debt of AA/Aa2 or better (or
otherwise acceptable to the Issuing Bank) or (3) other collateral satisfactory
to the Issuing Bank. Upon the  expiration, cancellation or termination of a
Facility Letter of Credit for which cash, a backup Letter of Credit or other
collateral has been provided pursuant to the preceding clause (1), (2) or (3),
the Administrative Agent (or the Issuing Bank, as the case may be) shall
promptly return any such backup Letter of Credit to the Borrower or release such
collateral if such extension is not exercised or is not exercisable.

 

2A.3Conditions.In addition to being subject to the satisfaction of the
conditions

contained in Article IV hereof, the obligation of the Issuing Bank to issue any
Facility Letter of Credit is subject to the satisfaction in full of the
following conditions:

 

 

(i)

the proposed Facility Letter of Credit shall be reasonably

satisfactory to the Issuing Bank as to form and content;

 

 

(ii)

as of the date of issuance, no order, judgment or decree of any

court, arbitrator or governmental authority shall purport by its terms to enjoin
or restrain the Issuing Bank from issuing the requested Facility Letter of
Credit and no law, rule or regulation applicable to the Issuing Bank and no
request or directive (whether or not having the force of law) from any
governmental  authority with jurisdiction over the Issuing Bank shall prohibit
or request that the Issuing Bank refrain from the issuance of Letters of Credit
generally or the issuance of the requested Facility Letter of Credit in
particular; and

 

 

(iii)

there shall not exist any Default.

 



60

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

2A.4Procedure for Issuance of Facility Letters of Credit.

 

 

(a)

Borrower shall give the Issuing Bank and the Administrative Agent at

least three (3) Business Days’ prior written notice of any requested issuance of
a Facility Letter of Credit under this Agreement (a “Letter of Credit Request”)
and shall immediately provide the Issuing Bank and the Administrative Agent with
a Notice signed by an Authorized Officer and containing all information required
to be contained in such Notice, which notice shall be irrevocable except as
provided in Section 2A.4(b)(i) below, and shall specify:

 

 

1.

the stated amount of the Facility Letter of Credit requested (which stated

amount shall not be less than $50,000);

 

 

2.

the effective date (which day shall be a Business Day) of issuance of

such requested Facility Letter of Credit (the “Issuance Date”);

 

 

3.

the date on which such requested Facility Letter of Credit is to expire

(which day shall be a Business Day), subject to Section 2A.2(iii) above;

 

 

4.

the purpose for which such Facility Letter of Credit is to be issued;

 

 

5.

be issued; and



the Person for whose benefit the requested Facility Letter of Credit is to

 

 

 

6.

Credit.



any special language required to be included in the Facility Letter of

 

 

Such notice, to be effective, must be received by such Issuing Bank and the
Administrative Agent not later than noon (Cleveland time) on the last Business
Day on which notice can be given under this Section 2A.4(a).

 

 

(b)

Subject to the terms and conditions of this Article IIA and provided that

the applicable conditions set forth in Article IV hereof have been satisfied,
the Issuing Bank shall, on the Issuance Date, issue a Facility Letter of Credit
on behalf of the Borrower in accordance with the Letter of Credit Request and
the Issuing Bank’s usual and customary business practices unless the Issuing
Bank has actually received (i) written notice from the Borrower specifically
revoking the Letter of Credit Request with respect to such Facility Letter of
Credit given not later than the Business Day immediately preceding the Issuance
Date, or (ii) written or telephonic notice from the Administrative Agent stating
that the issuance of such Facility Letter of Credit would violate Section 2A.2.

 

 

(c)

The Issuing Bank shall give the Administrative Agent (who shall promptly

notify the Revolving Credit Lenders) and the Borrower Notice of the issuance of
a Facility Letter of Credit (the “Issuance Notice”).

 



61

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

 

(d)

The Issuing Bank shall not extend or amend any Facility Letter of Credit

unless the requirements of this Section 2A.4 are met as though a new Facility
Letter of Credit was being requested and issued.

 

2A.5Reimbursement Obligations; Duties of Issuing Bank.

 

 

(a)

TheIssuingBankshallpromptlynotifytheBorrowerandthe

Administrative Agent (who shall promptly notify the Revolving Credit Lenders) of
any draw  under a Facility Letter of Credit. Any such draw shall not be deemed
to be a default hereunder but shall constitute an Advance of the Revolving
Credit Facility in the amount of the Reimbursement Obligation with respect to
such Facility Letter of Credit and shall bear interest from the date of the
relevant drawing(s) under the pertinent Facility Letter of Credit at the
Floating Rate; provided that if a Default regarding the non-payment of any
monetary obligations to the Administrative Agent or the Lenders exists at the
time of any such drawing(s), then the Borrower shall reimburse the Issuing Bank
for drawings under a Facility Letter of Credit issued by the Issuing Bank no
later than the next succeeding Business Day after the payment by the Issuing
Bank and until repaid such Reimbursement Obligation shall bear interest at the
Default Rate.

 

 

(b)

Any action taken or omitted to be taken by the Issuing Bank under or in

connection with any Facility Letter of Credit, if taken or omitted in the
absence of willful misconduct or gross negligence, shall not put the Issuing
Bank under any resulting liability to any Revolving Credit Lender or, provided
that such Issuing Bank has complied with the procedures specified in Section
2A.4, relieve any Revolving Credit Lender of its obligations hereunder to the
Issuing Bank. In determining whether to pay under any Facility Letter
of  Credit, the Issuing Bank shall have no obligation relative to the Lenders
other than to confirm that any documents required to be delivered under such
Letter of Credit appear to have been delivered in compliance, and that they
appear to comply on their face, with the requirements of such Letter of Credit.

 

2A.6Participation.

 

 

(a)

Immediately upon issuance by the Issuing Bank of any Facility Letter of

Credit in accordance with the procedures set forth in this Article IIA, each
Revolving Credit Lender shall be deemed to have irrevocably and unconditionally
purchased and received from the Issuing Bank, without recourse, representation
or warranty, an undivided interest and participation equal to such Revolving
Credit Lender’s Revolving Credit Percentage in such Facility Letter of Credit
(including, without limitation, all obligations of the Borrower with respect
thereto) and all related rights hereunder and under the Subsidiary Guaranty and
other Loan Documents.

 

 

(b)

In the event that the Issuing Bank makes any payment under any Facility

Letter of Credit and the Borrower shall not have repaid such amount to the
Issuing Bank pursuant to Section 2A.5 hereof, the Issuing Bank shall promptly
notify the Administrative  Agent, which shall promptly notify each Revolving
Credit Lender of such failure, and each

 



62

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

Revolving Credit Lender shall promptly and unconditionally pay to the
Administrative Agent for the account of the Issuing Bank the amount of such
Lender’s Revolving Credit Percentage of the unreimbursed amount of such payment,
and the Administrative Agent shall promptly pay such amount to the Issuing Bank.
A Revolving Credit Lender’s payments of its Revolving Credit Percentage of such
Reimbursement Obligation as aforesaid shall be deemed to be a Revolving Credit
Loan by such Lender and shall constitute outstanding principal under such
Lender’s Note for Revolving Credit Loans. The failure of any Revolving Credit
Lender to make available to the Administrative Agent for the account of the
Issuing Bank its Revolving Credit Percentage of the unreimbursed amount of any
such payment shall not relieve any other Revolving Credit Lender of its
obligation hereunder to make available to the Administrative Agent for the
account of such Issuing Bank its Revolving Credit Percentage of the unreimbursed
amount of any payment on the date such payment is to be made, but no Revolving
Credit Lender shall be responsible for the failure of any other Revolving Credit
Lender to make available to the Administrative Agent  its Revolving Credit
Percentage of the unreimbursed amount of any payment on the date such payment is
to be made. Any Revolving Credit Lender which fails to make any payment required
pursuant to this Section 2A.6(b) shall be deemed to be a Defaulting Lender
hereunder.

 

 

(c)

Whenever the Issuing Bank receives a payment on account of a

Reimbursement Obligation, including any interest thereon, the Issuing Bank shall
promptly pay to the Administrative Agent and the Administrative Agent shall
promptly pay to each Revolving Credit Lender which has funded its participating
interest therein, in immediately available funds, an amount equal to such
Lender’s Revolving Credit Percentage thereof.

 

 

(d)

Upon the request of the Administrative Agent or any Lender, the Issuing

Bank shall furnish to such Administrative Agent or Lender copies of any Facility
Letter of Credit to which the Issuing Bank is party and such other documentation
as may reasonably be requested by the Administrative Agent or any Lender.

 

 

(e)

The obligations of a Revolving Credit Lender to make payments to the

Administrative Agent for the account of the Issuing Bank with respect to a
Facility Letter of Credit shall be absolute, unconditional and irrevocable, not
subject to any counterclaim, set-off, qualification or exception whatsoever
other than a failure of any such Issuing Bank to comply with the terms of this
Agreement relating to the issuance of such Facility Letter of Credit, and such
payments shall be made in accordance with the terms and conditions of this
Agreement under all circumstances.

 

2A.7Payment of Reimbursement Obligations.

 

 

(a)

The obligation of the Borrower to pay to the Administrative Agent for the

account of the Issuing Bank the amount of all Advances for
Reimbursement  Obligations, interest and other amounts payable to the Issuing
Bank under or in connection with any Facility Letter of Credit when due shall be
absolute and unconditional, irrespective of any claim, set-off, defense or other
right which the Borrower may have at any time against any Issuing Bank or any
other Person, under all circumstances, including without limitation any of the
following circumstances:

 



63

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

 

(i)

any lack of validity or enforceability of this Agreement or any of

the other Loan Documents;

 

 

(ii)

the existence of any claim, setoff, defense or other right which the

Borrower may have at any time against a beneficiary named in a Facility Letter
of Credit or any transferee of any Facility Letter of Credit (or any Person for
whom any such transferee may be acting), the Administrative Agent, the Issuing
Bank, any Lender, or any other Person, whether in connection with this
Agreement, any Facility Letter of Credit, the transactions contemplated herein
or any unrelated transactions (including any underlying transactions between the
Borrower and the beneficiary named in any Facility Letter of Credit);

 

 

(iii)

any draft, certificate or any other document presented under the

Facility Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect;

 

 

(iv)

the surrender or impairment of any security for the performance or

observance of any of the terms of any of the Loan Documents; or

 

 

(v)

the occurrence of any Default.

 

 

(b)

In the event any payment by the Borrower received by the Issuing Bank

or the Administrative Agent with respect to a Facility Letter of Credit and
distributed by the Administrative Agent to the Revolving Credit Lenders on
account of their participations is thereafter set aside, avoided or recovered
from the Administrative Agent or Issuing Bank in connection with any
receivership, liquidation, reorganization or bankruptcy proceeding, each
Revolving Credit Lender which received such distribution shall, upon demand by
the Administrative Agent, contribute such Lender’s Revolving Credit Percentage
of the amount set aside, avoided or recovered together with interest at the rate
required to be paid by the Issuing Bank or the Administrative Agent upon the
amount required to be repaid by the Issuing Bank or the Administrative Agent.

 

2A.8Compensation for Facility Letters of Credit.

 

 

(a)

The Borrower shall pay to the Administrative Agent, for the ratable

account of the Revolving Credit Lenders (including the Issuing Bank), based upon
such Lenders’ respective Revolving Credit Percentages, a per annum fee (the
“Facility Letter of Credit Fee”) as a percentage of the face amount of each
Facility Letter of Credit outstanding equal to the LIBOR Applicable Margin in
effect from time to time while such Facility Letter of Credit is outstanding.
The Facility Letter of Credit Fee relating to any Facility Letter of Credit
shall accrue on a daily basis and shall be due and payable in arrears on the
first Business Day of each calendar quarter following the issuance of such
Facility Letter of Credit and, to the extent any such fees are then due and
unpaid, on the Revolving Credit Termination Date or any other earlier date that
the Advances and Facility Letter of Credit Obligations are due and payable in
full. The Administrative Agent shall promptly remit such Facility Letter of
Credit

 



64

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

Fees, when paid, to the other Revolving Credit Lenders in accordance with their
Revolving Credit Percentages thereof. The Borrower shall not have any liability
to any Lender for the failure of the Administrative Agent to promptly deliver
funds to any such Revolving Credit  Lender and shall be deemed to have made all
such payments on the date the respective payment is made by the Borrower to the
Administrative Agent, provided such payment is received by the time specified in
Section 2.13 hereof.

 

 

(b)

The Issuing Bank also shall have the right to receive solely for its own

account an issuance fee equal to one-eighth of one percent (0.125%) of the face
amount of each Facility Letter of Credit payable by the Borrower on the Issuance
Date for each such Facility Letter of Credit and on the date of any increase
therein or extension thereof. The  Issuing Bank shall also be entitled to
receive its reasonable and documented out-of-pocket costs and the Issuing Bank’s
customary and documented administrative charges of issuing, amending and
servicing Facility Letters of Credit and processing draws thereunder.

 

2A.9Letter of Credit Collateral Account.

 

The Borrower hereby agrees that it will immediately upon the occurrence of a
Default, or prior to the Revolving Credit Termination Date if a Facility Letter
of Credit is outstanding and unexpired on such date as provided in Section
2A.2(iii) above, establish a special collateral account (the “Letter of Credit
Collateral Account”) at the Administrative Agent’s office at the address
specified pursuant to Article XIII, in the name of the Borrower but under the
sole dominion and control of the Administrative Agent, for the benefit of the
Revolving Credit Lenders, and in which the Borrower shall have no interest other
than as set forth in Section 8.1. The Letter of Credit Collateral Account shall
hold the deposits the Borrower is required to make upon the Revolving Credit
Termination Date related to any such outstanding and unexpired Facility Letter
of Credit or after a Default on account of any outstanding Facility Letters of
Credit as described in Section 8.1. In addition to the foregoing, the Borrower
hereby grants to the Administrative Agent, for the benefit of the Revolving
Credit Lenders, a security interest in and to the Letter of Credit Collateral
Account and any funds that may hereafter be on deposit in  such account,
including income earned thereon. The Revolving Credit Lenders acknowledge and
agree that the Borrower has no obligation to fund the Letter of Credit
Collateral Account unless and until so required under Section 2A.2(iii) or
Section 8.1 hereof.

 

ARTICLE III. CHANGE IN CIRCUMSTANCES

 

3.1.

Yield Protection. If, on or after the date of this Agreement, the adoption of
any

law or any governmental or quasi-governmental rule, regulation, policy,
guideline or directive (whether or not having the force of law), or any change
in the interpretation or administration thereof by any governmental or
quasi-governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender or
applicable Lending Installation with any request or directive (whether or not
having the force of law) of any such authority, central bank or comparable
agency:

 



65

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

 

(a)

subjects any Lender or any applicable Lending Installation to any Taxes,

or changes the basis of taxation of payments (other than with respect to
Excluded Taxes) to any Lender in respect of its LIBOR Rate Loans, or

 

 

(b)

imposes or increases or deems applicable any reserve, assessment,

insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
applicable Lending Installation (other than the Reserve Requirement and any
other reserves and assessments taken into account in determining the interest
rate applicable to LIBOR Rate Advances), or

 

 

(c)

imposes any other condition the direct result of which is to increase the

cost to any Lender or any applicable Lending Installation of making, funding or
maintaining its LIBOR Rate Loans, or reduces any amount receivable by any Lender
or any applicable Lending Installation in connection with its LIBOR Rate Loans,
or requires any Lender or any applicable Lending Installation to make any
payment calculated by reference to the amount of LIBOR Rate Loans, by a material
amount,

 

and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation, as the case may be, of making or maintaining
its LIBOR Rate Loans or Commitment or to reduce the return received by such
Lender or applicable Lending Installation in connection with such LIBOR Rate
Loans or Commitment, then, within 15 days of demand by such Lender, the Borrower
shall pay such Lender such additional amount or amounts as will compensate such
Lender for such increased cost or reduction in amount received.

 

 

3.2.

Changes in Capital Adequacy Regulations. If a Lender in good faith determines

the amount of capital or liquidity required or expected to be maintained by such
Lender, any Lending Installation of such Lender or any corporation controlling
such Lender  is increased as  a result of a Change (as hereinafter defined),
then, within fifteen (15) days of demand by such Lender, Borrower shall pay such
Lender the amount necessary to compensate for any shortfall in the rate of
return on the portion of such increased capital which such Lender, acting in
good faith and not on an arbitrary or capricious basis, using any reasonable
method, determines is attributable to this Agreement, its outstanding credit
exposure hereunder or its obligation to make Loans hereunder (after taking into
account such Lender’s policies as to capital  adequacy). “Change” means (i) any
change after the date of this Agreement in the Risk-Based Capital Guidelines (as
hereinafter defined) or (ii) any adoption of or change in any other law,
governmental or quasi-governmental rule, regulation, policy, guideline,
interpretation, or directive (whether or not having the force of law) after the
date of this Agreement which affects the amount of capital or liquidity required
or expected to be maintained by any Lender or any Lending Installation or any
corporation controlling any Lender. Notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines and directives promulgated thereunder and (ii)
all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall be deemed to be a

 



66

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

“Change”, regardless of the date adopted, issued, promulgated or implemented.
“Risk-Based Capital Guidelines” means (i) the risk-based capital guidelines in
effect in the United States on the date of this Agreement, including transition
rules, and (ii) the corresponding capital regulations promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, including transition rules, and
any amendments to such guidelines, rules and regulations adopted prior to the
Agreement Effective Date.

 

 

3.3.

Availability of Types of Advances. If any Lender in good faith determines that

maintenance of any of its LIBOR Rate Loans at a suitable Lending Installation
would violate any applicable law, rule, regulation or directive, whether or not
having the force of law, the Administrative Agent shall, with written notice to
Borrower, suspend the availability of the affected Type of Advance and, if
required by such applicable law, rule, regulation or directive, require any
LIBOR Rate Loans of the affected Type be converted to Floating Rate Loans; or if
any Lender in good faith determines that (i) deposits of a type or maturity
appropriate to match fund LIBOR Rate Advances are not available, the
Administrative Agent shall, with written notice to Borrower, suspend the
availability of the affected Type of Advance with respect to any LIBOR Rate
Advances made after the date of any such determination, then, if for any reason
whatsoever the provisions of Section 3.1 are inapplicable, the Administrative
Agent shall, with written notice to Borrower, suspend the availability of the
affected Type of Advance with respect to any LIBOR Rate Advances made after the
date of any such determination.

 

 

3.4.

Funding Indemnification.If  any  payment  of  a  ratable  LIBOR  Rate Advance

occurs on a date which is not the last day of the applicable Interest Period,
whether because of acceleration, prepayment or otherwise, or a ratable LIBOR
Rate Advance is not made on the date specified by the Borrower for any reason
other than default by the Lenders or as a result of unavailability pursuant to
Section 3.3, the Borrower will indemnify each Lender for any actual loss or cost
incurred by it resulting therefrom, including, without limitation, any loss or
cost (incurred or expected to be incurred) in liquidating or employing deposits
acquired to fund or maintain the ratable LIBOR Rate Advance and shall pay all
such losses or costs within fifteen

(15) days after written demand therefor.

 

 

3.5.

Taxes.

 

 

(a)

All payments by the Borrower to or for the account of any Lender or the

Administrative Agent hereunder or under any Note shall be made free and clear of
and without deduction for any and all Taxes, except as required by applicable
law. If the Borrower shall be required by law to deduct any Taxes from or in
respect of any sum payable hereunder to any Lender or the Administrative Agent,
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 3.5) such Lender or the Administrative Agent (as the case may
be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions, (iii) the
Borrower shall pay the full amount deducted to the relevant

 



67

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

authority in accordance with applicable law and (iv) the Borrower shall furnish
to the Administrative Agent the original copy of a receipt evidencing payment
thereof within thirty (30) days after such payment is made.

 

 

(b)

In addition, the Borrower hereby agrees to pay any present or future

stamp or documentary taxes and any other excise or property taxes, charges or
similar levies which arise from any payment made hereunder or under any Note or
from the execution or delivery of, or otherwise with respect to, this Agreement
or any Note  (“Other Taxes”).

 

 

(c)

The Borrower hereby agrees to indemnify the Administrative Agent and

each Lender for the full amount of Taxes or Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed on amounts payable under this
Section 3.5) paid by the Administrative Agent or such Lender and any liability
(including penalties, interest and expenses so long as the Administrative Agent
or such Lender has promptly paid  any such Taxes or Other Taxes) arising
therefrom or with respect thereto. Payments  due under this indemnification
shall be made within thirty (30) days of the date the Administrative Agent or
such Lender makes demand therefor pursuant to Section 3.6. Notwithstanding
anything to the contrary in this Section 3.5, the Borrower shall not be
obligated to indemnify the Administrative Agent or any Lender against, or
reimburse them for, any Excluded Taxes.

 

 

(d)

Each Lender that is not incorporated under the laws of the United States

of America or a state thereof (each a “Non-U.S. Lender”) agrees that it will,
not more than ten Business Days after the date it becomes a party to the
Agreement, (i) deliver to each of the Borrower and the Administrative Agent two
duly completed copies of United States Internal Revenue Service Form W-8BEN-E,
W-8ECI or W-8IMY, as applicable, certifying in either case that such Lender is
entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes, and (ii) deliver to each
of the Borrower and the Administrative Agent a United States Internal Revenue
Form W-8 or W-9, as the case may be, and certify that it is entitled to an
exemption from United States backup withholding tax. Each Non-U.S. Lender
further undertakes to deliver to each of the Borrower and the Administrative
Agent (x) renewals or additional copies of such form (or any successor form) on
or before the date that  such form expires or becomes obsolete, and (y) after
the occurrence of any event requiring a change in the most recent forms so
delivered by it, such additional forms or amendments thereto as may be
reasonably requested by the Borrower or the Administrative Agent. All forms or
amendments described in the preceding sentence shall certify that such Lender is
entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes, unless an event
(including without limitation any change in treaty, law or regulation) has
occurred prior to the date on which any such delivery would otherwise be
required which renders all such forms inapplicable or which would prevent such
Lender from duly completing and delivering any such form or amendment with
respect to it and such Lender advises the Borrower and the Administrative Agent
that it is not capable of receiving payments

 



68

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

without any deduction or withholding of United States federal income tax. If the
form provided by a Lender at the time such Lender first becomes a party to this
Agreement indicates a United States interest withholding tax rate in excess of
zero, withholding tax at such rate shall be considered included in “Excluded
Taxes”.

 

 

(e)

For any period during which a Non-U.S. Lender has failed to provide the

Borrower with an appropriate form pursuant to clause (d), above (unless such
failure is due to a change in treaty, law or regulation, or any change in the
interpretation or administration thereof by any governmental authority,
occurring subsequent to the date on which a form originally was required to be
provided), such Non-U.S. Lender shall not be entitled to indemnification under
this Section 3.5 with respect to Taxes imposed by the United States.

 

 

(f)

Any Lender that is entitled to an exemption from or reduction of

withholding tax with respect to payments under this Agreement or any Note
pursuant to the law of any relevant jurisdiction or any treaty shall deliver to
the Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate following receipt of such documentation.

 

 

(g)

If a payment made to a Bank under any Loan Document would be subject

to U.S. federal withholding Tax imposed by FATCA if such Bank were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Bank
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower and the
Administrative Agent as may be necessary for the Borrower  and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Bank has complied with such Bank’s obligations under FATCA
or to determine the amount to deduct and withhold from such payment. Solely for
purposes  of this clause (g), “FATCA” shall include any amendments made to FATCA
after the  date of this Agreement.

 

 

(h)

If the U.S. Internal Revenue Service or any other governmental authority

of the United States or any other country or any political subdivision thereof
asserts a claim that the Administrative Agent did not properly withhold tax from
amounts paid to or for the account of any Lender (because the appropriate form
was not delivered or properly completed, because such Lender failed to notify
the Administrative Agent of a change in circumstances which rendered its
exemption from withholding ineffective, or for any other reason), such Lender
shall indemnify the Administrative Agent fully for all amounts paid, directly or
indirectly, by the Administrative Agent as tax, withholding therefor, or
otherwise, including penalties and interest, and including taxes imposed by

 



69

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

any jurisdiction on amounts payable to the Administrative Agent under this
subsection, together with all costs and expenses related thereto (including
attorneys’ fees and time charges of attorneys for the Administrative Agent,
which attorneys may be employees of the Administrative Agent). The obligations
of the Lenders under this Section 3.5(h) shall survive the payment of the
Obligations and termination of this Agreement and any such Lender obligated to
indemnify the Administrative Agent shall not be entitled to indemnification from
the Borrower with respect to such amounts, whether pursuant to this Article or
otherwise, except to the extent the Borrower participated in the actions giving
rise to such liability.

 

 

(i)

If any party determines, in its sole discretion exercised in good faith, that

it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 3.5 (including by the payment of additional amounts
pursuant to this Section 3.5), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 3.5 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant governmental
authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this Section 3.5(i) (plus any penalties, interest
or other charges  imposed by the relevant governmental authority) in the event
that such indemnified party is required to repay such refund to such
governmental authority. Notwithstanding anything to the contrary in this Section
3.5(i), in no event will the indemnified party be required to pay any amount to
an indemnifying party pursuant to this Section 3.5(i) the payment of which would
place the indemnified party in a less favorable net after Tax position than the
indemnified party would have been in if the Tax subject to indemnification had
not been deducted, withheld or otherwise imposed and the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This Section 3.5(i) shall not be construed to require any indemnified party to
make available its Tax returns (or any other information relating to its Taxes
that it deems confidential) to the indemnifying party or any other Person.

 

 

3.6.

Lender Statements; Survival of Indemnity. To the extent reasonably possible,

each Lender shall designate an alternate Lending Installation with respect to
its LIBOR Rate Loans to reduce any liability of the Borrower to such Lender
under Sections 3.1, 3.2 and 3.5 or to avoid the unavailability of LIBOR Rate
Advances under Section 3.3, so long as such designation is not, in the
reasonable judgment of such Lender, disadvantageous to such Lender. Each Lender
shall deliver a written statement of such Lender to the Borrower (with a copy to
the Administrative Agent) as to the amount due, if any, under Sections 3.1, 3.2,
3.4 or

3.5.  Such written statement shall set forth in reasonable detail the
calculations upon which  such Lender determined such amount and shall be final,
conclusive and binding on the Borrower in the absence of manifest error.
Determination of amounts payable under such Sections in connection with a LIBOR
Rate Loan shall be calculated as though each Lender
funded  its  LIBOR  Rate  Loan  through  the  purchase  of  a  deposit  of  the  type  and
maturity

 



70

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

corresponding to the deposit used as a reference in determining the LIBOR Rate
applicable to such Loan, whether in fact that is the case or not. Unless
otherwise provided herein, the  amount specified in the written statement of any
Lender shall be payable thirty (30) days after receipt by the Borrower of such
written statement. The obligations of the Borrower under Sections 3.1, 3.2, 3.4
and 3.5 shall survive payment of the Obligations and termination of this
Agreement. Notwithstanding the foregoing, a Lender shall not have the right
to  request payment of amounts under Sections 3.1, 3.2 or 3.5 to the extent that
such amounts relate to obligations accruing more than one hundred twenty (120)
days prior to the date upon which such Lender requests payment from the
Borrower, provided however that, if any change in law giving rise to such
increased costs is retroactive, then the 120-day period referred to above  shall
be extended to include the period of retroactive effect thereof.

 

ARTICLE IV. CONDITIONS PRECEDENT

 

 

4.1.

Initial Advance. The Lenders shall not be required to make the initial Advance

hereunder, or issue the initial Facility Letter of Credit hereunder, unless and
until (a) the Borrower shall, prior to or concurrently therewith, have paid all
fees due and payable to the Lenders and the Administrative Agent hereunder, and
(b) the Borrower shall have furnished to the Administrative Agent the following:

 

 

(a)

The duly executed originals of this Agreement (with sufficient originals

thereof for each of the Lenders), the Notes payable to each of the Lenders, the
Subsidiary Guaranty and any other additional Loan Documents;

 

 

(b)

(A) Certificates of good standing for each Loan Party from its state of

organization, certified by the appropriate governmental officer and dated not
more than thirty (30) days prior to the Agreement Effective Date, and (B)
foreign qualification certificates for each Loan Party certified by the
appropriate governmental officer and dated not more than thirty (30) days prior
to the Agreement Effective Date, for each jurisdiction in which an Unencumbered
Property owned by such Loan Party is located;

 

 

(c)

Copies of the formation documents (including code of regulations, if

appropriate) of the Loan Parties, certified by an officer of the Borrower or
such other Loan Party, as appropriate, together with all amendments thereto;

 

 

(d)

Incumbency certificates, executed by officers of the Loan Parties, which

shall identify by name and title and bear the signature of the Persons
authorized to sign this Agreement and the additional Loan Documents and to make
borrowings hereunder on behalf of such parties, upon which certificate the
Administrative Agent and the Lenders shall be entitled to rely until informed of
any change in writing by the applicable Loan Party;

 

 

(e)

Copies, certified by a Secretary or an Assistant Secretary of the

applicable Loan Party, of the Board of Directors’ resolutions (and resolutions
of other

 



71

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

bodies, if any are reasonably deemed necessary by counsel for the Administrative
Agent) authorizing the Advances provided for herein, with respect to the
Borrower, and the execution, delivery and performance of this Agreement and the
additional Loan Documents to be executed and delivered by the applicable Loan
Party;

 

 

(f)

(i) A written opinion of the Loan Parties’ special counsel, Proskauer Rose

LLP, addressed to the Lenders and in form reasonably satisfactory to the
Administrative Agent, and (ii) a written opinion of the Loan Parties’ special
Maryland counsel, Venable LLP, addressed to the Lenders and in form reasonably
satisfactory to the Administrative Agent;

 

 

(g)

A certificate, signed by an Authorized Officer of the Borrower, stating that

on the Agreement Effective Date no Default or Unmatured Default has occurred and
is continuing, and there has been no change in the financial condition or
business of the Borrower and the Consolidated Group taken as a whole since the
date of the most recent financial statements delivered to the Administrative
Agent which would reasonably be expected to have a Material Adverse Effect and
that all representations and warranties of the Borrower are true and correct in
all material respects (except to  the extent that any representation and
warranty that is qualified by materiality shall be true and correct in all
respects) as of the Agreement Effective Date (or, to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall be true and correct in all
material respects as of such earlier date, except to the extent that any
representation and warranty that is qualified by materiality shall be true and
correct in all respects on such earlier date);

 

 

(h)

The most recent quarterly financial statements of the Borrower;

 

 

(i)

UCC financing statement searches with respect to the Borrower and each

of the other Loan Parties from the state of its organization and with respect to
each owner of an Initial Unencumbered Property from the state in which such
Unencumbered Property is located;

 

 

(j)

Written money transfer instructions, addressed to the Administrative

Agent and signed by an Authorized Officer, together with such other related
money transfer authorizations as the Administrative Agent may have reasonably
requested;

 

 

(k)

A pro forma compliance certificate in the form of Exhibit A, utilizing the

covenants established herein and executed by the Borrower’s chief financial
officer or chief accounting officer;

 

 

(l)

Evidence that all fees due to each of the Lenders with respect to this

Agreement have been paid;

 

 

(m)

A subordination agreement executed by the Advisor in the form attached

hereto as Exhibit K and made a part hereof;

 



72

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

 

(n)

A Beneficial Ownership Certification, if Borrower qualifies as a legal entity

customer under the Beneficial Ownership Regulation, which such Beneficial
Ownership Certification shall also be delivered to any Lender that so requests
in addition with any other “know your customer” information that such Lender
requests;

 

 

(o)

Intentionally Omitted;

 

 

(p)

The absence of any action, suit, investigation or proceeding, pending or

threatened, in any court or before any arbitrator or Governmental Authority that
is reasonably likely to have a Material Adverse Effect on the Borrower and the
Consolidated Group, taken as a whole, or that could reasonably be expected to
have a Material Adverse Effect on any transaction contemplated hereby or on the
ability of the Borrower or the Subsidiary Guarantors, taken as a whole, to
perform their respective obligations under the Loan Documents; and

 

 

(q)

Such other documents as the Administrative Agent or its counsel may

have reasonably requested prior to the Agreement Effective Date, the form and
substance of which documents shall be reasonably acceptable to the parties and
their respective counsel.

 

For purposes of determining compliance with the conditions specified in this
Section 4.1, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender upon delivery of its executed signature page to the
Administrative Agent without conditions for release or, if a Lender delivers its
signature page with conditions for release, notice from that Lender to the
Administrative Agent (or its counsel) that such conditions for release have been
met.

 

 

4.2.

Each Advance and Issuance. The Lenders shall not be required to make any

Advance or issue any Facility Letter of Credit unless on the applicable
Borrowing Date:

 

 

(a)

Prior to, and after giving effect to such Advance or issuance, there shall

not exist any Default or Unmatured Default; and

 

 

(b)

The representations and warranties contained in Article V are true and

correct in all material respects (except to the extent that any representation
and  warranty that is qualified by materiality shall be true and correct in all
respects) as of such Borrowing Date with respect to the Loan Parties in
existence on such Borrowing Date, except (i) to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall be true and correct in all
material respects (except to the extent that any representation and  warranty
that is qualified by materiality shall be true and correct in all respects) on
and as of such earlier date (except to the extent that any representation and
warranty that is qualified by materiality shall be true and correct in all
respects on such earlier date) or

(ii) for changes in factual circumstances which are permitted by this Agreement.

 



73

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

Each Borrowing Notice and each Letter of Credit Request with respect to each
such Advance shall constitute a representation and warranty by the Borrower that
the conditions contained in Sections 4.2(a) (in the case of the initial
Borrowing Notice) and (b) have been satisfied.

 

ARTICLE V. REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

 

 

5.1.

Existence. Borrower is a corporation duly organized and validly existing under

the laws of the State of Maryland, with its principal place of business in Oak
Brook, Illinois and  is duly qualified as a foreign corporation, properly
licensed (if required), in good standing and has all requisite authority to
conduct its business in each jurisdiction in which its business is conducted,
except where the failure to be so qualified, licensed and in good standing and
to have the requisite authority would not reasonably be expected to have a
Material Adverse Effect. Each of the Borrower’s Subsidiaries is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
formation and has all requisite authority to conduct its business in each
jurisdiction in which its business is conducted, except (i) in the case of any
such Subsidiary that is not a Subsidiary Guarantor, where the failure to be duly
formed or validly existing would not reasonably be expected to have a Material
Adverse Effect, and (ii) in each case, where the failure to be so qualified,
licensed and in good standing and to have the requisite authority would not
reasonably be expected to have a Material Adverse Effect.

 

 

5.2.

Authorization and Validity. The Borrower has the corporate power and authority

and legal right to execute and deliver the Loan Documents and to perform its
obligations thereunder. The execution and delivery by the Borrower of the Loan
Documents and the performance of its obligations thereunder have been duly
authorized by proper corporate proceedings, and the Loan Documents constitute
legal, valid and binding obligations of the Borrower enforceable against the
Borrower in accordance with their terms, except as enforceability may be limited
by bankruptcy, insolvency or similar laws affecting the  enforcement of
creditors’ rights generally or by general principles of equity, or by the
discretion of any court in awarding equitable remedies, regardless of whether
such enforcement is considered in a proceeding of equity or at law.

 

 

5.3.

No  Conflict; Government Consent.Neither  the  execution and delivery by the

Borrower or the other Loan Parties of the Loan Documents, nor the consummation
of the transactions therein contemplated, nor compliance with the provisions
thereof will violate any law, rule, regulation, order, writ, judgment,
injunction, decree or award binding on the Borrower, or any of the Subsidiary
Guarantors or the Borrower’s or any Subsidiary Guarantor’s articles of
incorporation, operating agreement, partnership agreement, or by-laws, or the
provisions of any indenture, instrument or agreement to which the Borrower or
any of the Subsidiary Guarantors is a party or is subject, or by which it, or
its Property, is bound, or conflict with or constitute a default thereunder,
except where such violation, conflict or default would not reasonably be

 



74

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

expected to have a Material Adverse Effect, or result in the creation or
imposition of any Lien in, of or on the Property of the Borrower or a Subsidiary
Guarantor pursuant to the terms of any such indenture, instrument or agreement.
No order, consent, approval, license, authorization,  or validation of, or
filing, recording or registration with, or exemption by, any governmental or
public body or authority, or any subdivision thereof, is required to authorize,
or is required as a condition to the execution, delivery and performance of, or
the legality, validity, binding effect or enforceability of, any of the Loan
Documents other than (i) those already obtained, (ii) filings after the date
hereof of disclosures with the U.S. Securities and Exchange Commission and(iii)
as may be required hereafter with respect to tenant improvements, repairs or
other work with respect to any real estate.

 

 

5.4.

Financial   Statements;   Material Adverse Effect.All consolidated financial

statements of the Loan Parties heretofore or hereafter delivered to the Lenders
were prepared in accordance with GAAP in effect on the preparation date of such
statements and  fairly present in all material respects the consolidated
financial condition and operations of the Loan Parties at such date and the
consolidated results of their operations for the period then ended and include
all material contingent obligations, subject, in the case of interim financial
statements, to normal and customary year-end adjustments. From the preparation
date of the most recent financial statements delivered to the Lenders through
the Agreement Effective Date, there was no change in the business, properties,
or condition (financial or otherwise) of the Borrower and its Subsidiaries which
could reasonably be expected to have a Material Adverse Effect.

 

 

5.5.

Taxes. The Borrower and its Subsidiaries have filed all United States federal
tax

returns and all other tax returns which are required to be filed and have paid
all taxes due pursuant to said returns or pursuant to any assessment received by
the Borrower or any of its Subsidiaries except such taxes, if any, as are being
contested in good faith and as to which adequate reserves have been provided. No
tax liens have been filed and no claims are being asserted with respect to such
taxes. The charges, accruals and reserves on the books of the Borrower and its
Subsidiaries in respect of any taxes or other governmental charges are adequate.

 

 

5.6.

Litigation. Except as set forth on Schedule 5.6 hereto or as set forth in
written

notice to the Administrative Agent from time to time, there is no litigation,
arbitration, governmental investigation, proceeding or inquiry pending or, to
the knowledge of any of their officers, threatened in writing against or
affecting the Loan Parties which could reasonably be expected to have a Material
Adverse Effect.

 

 

5.7.

Subsidiaries. Schedule 5.7 hereto contains, an accurate list of all Subsidiaries
of

the Borrower, setting forth their respective jurisdictions of incorporation or
formation and the percentage of their respective capital stock or partnership or
membership interest owned by the Borrower or other Subsidiaries as of the date
hereof. All of the issued and outstanding shares  of capital stock of such
Subsidiaries that are corporations have been duly authorized and  issued and are
fully paid and non-assessable.

 



75

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

 

5.8.

ERISA. No ERISA Event has occurred or is reasonably expected to occur that,

when taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. The present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of
Statement of Financial Accounting Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed by more
than $10,000,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $10,000,000 the fair
market value of the assets of all such underfunded Plans. As of the Agreement
Effective Date and throughout the term of this Agreement, (a) Borrower is not
and will not be (i) an “employee benefit plan,” as defined in Section 3(3) of
ERISA or (ii) a “plan” within the meaning of Section 4975(e) of the Code; (b) no
assets of Borrower constitute or will constitute “plan assets” within the
meaning of the United States Department of Labor Regulations set forth in 29
C.F.R.

§2510.3-101, as modified by Section 3(42) of ERISA; (c) Borrower is not and will
not be a “governmental plan” within the meaning of Section 3(32) of ERISA; and
(d) no transactions by  or with Borrower are or will be subject to federal,
state or local statutes applicable to Borrower regulating investments of
fiduciaries with respect to governmental plans.

 

 

5.9.

Accuracy of Information. No written information, exhibit or report (other than
any

third-party report and other than any projections, estimates or
other  forward-looking information) furnished by the Loan Parties to the
Administrative Agent or to any Lender in connection with the negotiation of, or
compliance with, the Loan Documents, when taken as a whole (and after giving
effect to any supplements thereto), contained any material misstatement of fact
or omitted to state a material fact or any fact necessary to make the statements
contained therein not misleading.

 

 

5.10.

Regulations of the Board. No part of the proceeds of any Loan will be used,

whether directly or indirectly, for any purpose that entails a violation of
Regulations T, U or X of the Board of Governors of the Federal Reserve System.

 

 

5.11.

Material Agreements. Neither the Borrower nor any Subsidiary is a party to any

agreement or instrument or subject to any charter or other corporate restriction
which could reasonably be expected to have a Material Adverse Effect. Neither
Borrower nor any  Subsidiary is in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in (i)
any agreement to which it is a party, which default could reasonably be expected
to have a Material Adverse Effect, or (ii) any agreement or instrument
evidencing or governing Indebtedness, which default would constitute a Default
hereunder.

 

 

5.12.

Compliance With Laws.The  Borrower  and  each  Subsidiary  Guarantor has

complied with all applicable statutes, rules, regulations, orders and
restrictions of any domestic or foreign government or any instrumentality or
agency thereof, having jurisdiction over the conduct of its business or the
ownership of its Property, except for any non-compliance which would not
reasonably be expected to have a Material Adverse Effect. The Loan Parties have

 



76

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

not received any written notice to the effect that their operations are not in
material compliance with any of the requirements of applicable federal, state
and local environmental, health and safety statutes and regulations or the
subject of any federal or state investigation evaluating whether any remedial
action is needed to respond to a release of any toxic or hazardous waste or
substance into the environment, which non-compliance or remedial action could
reasonably be expected to have a Material Adverse Effect.

 

 

5.13.

Ownership of Properties. On the date of this Agreement, the Borrower and the

Subsidiary Guarantors will have good and marketable title, free of all Liens
other than those permitted by Section 6.14, to all of the Unencumbered
Properties.

 

 

5.14.

Investment Company Act.Neither the Borrower nor any Subsidiary is an

“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.

 

 

5.15.

Solvency. (a) Immediately after the Agreement Effective Date and immediately

following the making of each Loan and after giving effect to the application of
the proceeds of such Loans, (i) the fair value of the assets of the Borrower and
its Subsidiaries on a consolidated basis, at a fair valuation, will exceed the
debts and liabilities, subordinated, contingent or otherwise, of the Borrower
and its Subsidiaries on a consolidated basis; (ii) the present fair saleable
value of the Property of the Borrower and its Subsidiaries on a consolidated
basis will be greater than the amount that will be required to pay the probable
liability of the Borrower and its Subsidiaries on a consolidated basis on their
debts and other liabilities, subordinated, contingent or otherwise, as such
debts and other liabilities become absolute and matured; (iii) the Borrower and
its Subsidiaries on a consolidated basis will be  able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) the Borrower and its
Subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted after the date
hereof.

 

(b)The Borrower and its Subsidiaries on a consolidated basis have not

incurred debts beyond their ability to pay such debts as they mature, taking
into account the timing of and amounts of cash to be received by it or any such
Subsidiary and the timing of the amounts of cash to be payable on or in respect
of its Indebtedness or the Indebtedness of any such Subsidiary.

 

 

5.16.

Insurance. The Loan Parties carry, or cause to be carried, insurance on their

Projects, including each Unencumbered Property, with financially sound and
reputable insurance companies, in such amounts, with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar Projects in localities where the Borrower and its
Subsidiaries operate, including, without limitation:

 

 

(a)

Property and casualty insurance (including coverage for flood and other

water damage for any Project located within a 100-year flood plain) in the
amount of the

 



77

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

replacement cost of the improvements at the Projects (to the extent replacement
cost insurance is maintained by companies engaged in similar business and owning
similar properties);

 

 

(b)

Builder’s risk insurance for any Project under construction in the amount

of the construction cost of such Project;

 

 

(c)

Loss of rental income insurance in the amount not less than one year’s

gross revenues from the Projects; and

 

 

(d)

Comprehensive  general liability insurance  in the amount of $20,000,000

per occurrence.

 

 

5.17.

REIT Status.Borrower is qualified as a real estate investment trust under

Section 856 of the Code and currently is in compliance in all material respects
with all  provisions of the Code applicable to the qualification of the Borrower
as a real estate  investment trust.

 

 

5.18.

Environmental Matters. Each of the following representations and warranties is

true and correct on and as of the Agreement Effective Date except as disclosed
on the environmental assessments delivered to the  Administrative Agent pursuant
to this Agreement or on Schedule 5.18 attached hereto or to the extent that the
facts and circumstances giving  rise to the failure of any such representations
and warranties to be true and correct, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect:

 

 

(i)

Based upon the environmental assessments with respect to such

Projects delivered to the Administrative Agent and otherwise only to the current
actual knowledge of the Borrower, all Projects owned by the Borrower and/or its
Subsidiaries (x) for at least two (2) years, have in the last two years, or (y)
for less than two (2) years, have for such period of ownership, been in
compliance in all material respects with all applicable Environmental Laws.

 

 

(ii)

Neither the Borrower nor any of its Subsidiaries has received any

written notice of violation, alleged violation, non-compliance, liability or
potential liability regarding environmental matters or compliance with
Environmental Laws with regard to any of the Projects, nor does the Borrower
have any current actual knowledge that any such notice will be received or is
being threatened.

 

 

(iii)

Based upon the environmental assessments with respect to such

Projects delivered to the Administrative Agent and otherwise only to the current
actual knowledge of the Borrower, Materials of Environmental Concern have not
been transported or disposed of to or from the Projects of the Borrower and its
Subsidiaries in violation of, or in a manner or to a location which could
reasonably give rise to liability of the Borrower or any Subsidiary under,
Environmental Laws, nor have any Materials of Environmental Concern migrated

 



78

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

or been generated, treated, stored or disposed of at, on or under any of the
Projects of the Borrower and its Subsidiaries in violation of, or in a manner
that could give rise to liability of the Borrower or any Subsidiary under, any
applicable Environmental Laws.

 

 

(iv)

Borrower has no written notice that any judicial proceedings or

governmental or administrative actions are pending, and, to the current actual
knowledge of the Borrower, none are threatened in writing, under any
Environmental Law to which the Borrower or any of its Subsidiaries is, or, to
the Borrower’s current actual knowledge, will be, named as a party with respect
to the Projects of the Borrower and its Subsidiaries, and Borrower has no
written notice or current actual knowledge that there are any consent decrees or
other decrees, consent orders, administrative order or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Projects of the Borrower and its Subsidiaries.

 

 

(v)

Based solely upon the environmental assessments with respect to

such Projects delivered to the Administrative Agent and otherwise only to the
current actual knowledge of the Borrower, there has been no release or threat of
release of Materials of Environmental Concern at or from the Projects of the
Borrower and its Subsidiaries, or arising from or related to the operations of
the Borrower and its Subsidiaries in connection with the Projects in violation
of or in amounts or in a manner that could give rise to liability under
Environmental  Laws.

 

 

5.19.

Sanctions  Laws and Regulations.None of the Borrower or the other Loan

Parties or the Advisor or the Property Manager, or to the Borrower’s current
actual knowledge any of their respective directors or officers acting or
benefiting in any capacity in connection  with this Agreement, or any of their
respective Affiliates, is a Designated Person. In addition, Borrower hereby
agrees to provide to any Lender any additional information that any Lender
reasonably requests in writing and deems necessary from time to time in order to
ensure compliance with all applicable laws concerning money laundering and
similar activities.

 

 

5.20.

Unencumbered Properties. As of the Agreement Effective Date, Exhibit H is a

correct and complete list of all Unencumbered Properties. Each of the
Unencumbered Properties included by Borrower in calculations of the Unencumbered
Pool Value satisfies all of the requirements contained in this Agreement for the
same to be included therein.

 

 

5.21.

Beneficial Ownership Certification.As of the Agreement Effective Date, the

information included in the Beneficial Ownership Certification, if applicable,
is true and correct in all respects.

 



79

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

ARTICLE VI. COVENANTS

During the term of this Agreement, unless the Required Lenders shall otherwise
consent

in writing:

 

 

6.1.

Financial Reporting. The Borrower will maintain for the Consolidated Group a

system of accounting established and administered in accordance with GAAP, and
furnish to the Administrative Agent and the Lenders:

 

 

(a)

By posting as provided below, the Form 10-Q as filed with the Securities

and Exchange Commission, for each of the first three fiscal quarters of any
fiscal year, for the Consolidated Group, provided that such posting shall occur
no later than sixty

(60) days after the end of such fiscal quarter;

 

 

(b)

At or about the time of the quarterly and annual financial statements

required to be posted as provided herein, the following reports, all certified
by an Authorized Officer of the Borrower:

 

 

(1)

a schedule listing all Projects of the Borrower and its

Subsidiaries and summary information for each such Project, including location,
square footage, occupancy, Net Operating Income and debt, and

 

 

(2)

astatementoftheAdjustedNOIandoccupancy

percentage of the Unencumbered Pool as of the end of the prior fiscal quarter.

 

 

(c)

By posting as provided below, the Form 10-K filed with the Securities and

Exchange Commission, for each fiscal year, for the Consolidated Group, provided
that such posting shall occur no later than one hundred twenty (120) days after
the end of such fiscal year;

 

 

(d)

At or about the time of the quarterly and annual financial statements

required to be posted hereunder, a compliance certificate in substantially the
form of Exhibit A hereto signed by the Borrower’s chief financial officer, chief
accounting officer or chief operating officer showing the calculations and
computations necessary to determine compliance with this Agreement as of the
last day of the period covered by such quarterly or annual financial statement,
including without limitation  such information as is reasonably requested by the
Administrative Agent to determine compliance as of such date with the covenants
contained in Sections 6.11, 6.16 and

6.17 of this Agreement, and stating that no Default or Unmatured Default exists
with respect to Section 5.19 and, to such officer’s knowledge, no other Default
or Unmatured Default exists, or if any Default or Unmatured Default exists with
respect to Section 5.19,

 



80

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

or to such officer’s knowledge, any other Default or  Unmatured Default exists,
stating the nature and status thereof;

 

 

(e)

As soon as possible and in any event within ten (10) days after a

responsible officer of the Borrower receives written notice of the facts giving
rise to any such ERISA Event, the occurrence of any ERISA Event that, alone or
together with any other ERISA Events that have occurred, could reasonably be
expected to result in an Default under Section 7.11 of this Agreement;

 

 

(f)

As soon as possible and in any event within ten (10) days after receipt by

any responsible officer of the Borrower, a copy of (i) any written notice or
claim to the effect that the Borrower or any of its Subsidiaries is or may be
liable to any Person as a result of the release by the Borrower, any of its
Subsidiaries, or any other Person of any Material of Environmental Concern into
the environment, and (ii) any written notice from any Governmental Authority
alleging any violation of any federal, state or local environmental, health or
safety law or regulation by the Borrower or any of its Subsidiaries, which, in
the case of either (i) or (ii) could reasonably be expected to have a Material
Adverse Effect;

 

 

(g)

By publication as provided below, all financial statements, reports and

proxy statements filed with the U.S. Securities and Exchange Commission; and

 

 

(h)

Such other information (including, without limitation, financial statements

for the Borrower, statements detailing the contributions to Adjusted NOI from
individual Projects and non-financial information) as the Administrative Agent
may from time to time reasonably request.

 

At the Borrower’s option, the Borrower may deliver information required to be
delivered pursuant to this Section 6.1 by posting any such information to an
internet website maintained by the Borrower or to the website of the Securities
and Exchange Commission (www.sec.gov). Any such information provided in such
manner shall be deemed to have been delivered to the Administrative Agent and
the Lenders on the date on which such information has been posted, but only if
such information is publicly available without charge on such website.

 

 

6.2.

Use of Proceeds. The Borrower will use, and will cause each of its Subsidiaries

to use, the proceeds of the Advances for its own account for general corporate
purposes of the Borrower and its Subsidiaries in the ordinary course of its
business, including without limitation the repayment of Indebtedness, Property
acquisitions and Permitted Investments, capital expenditures, development,
redevelopment, capital reserves and working capital.  The  Borrower will not,
nor will it permit any Subsidiary to, use any of the proceeds of the Advances

(a)to purchase or carry any “margin stock” (as defined in Regulation U) if such
usage could constitute a violation of Regulation U by any Lender, or (ii) to
fund any purchase of, or offer for, a controlling portion of the Equity
Interests of any Person, unless the board of directors or other manager of such
Person has consented to such offer. The Borrower shall not, directly or
indirectly, use the proceeds of the Loans, or lend, contribute or otherwise make
available such

 



81

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

proceeds to any Subsidiary or joint venture partner or, to its knowledge, to any
other Person (i) to fund any activities or business of or with any Designated
Person, or in any country or  territory, that at the time of such funding is the
subject of any sanctions under any Sanctions Laws and Regulations, in each case,
in violation of any Sanctions Laws and Regulations, or (ii) in any other manner
that would result in a violation of any Sanctions Laws and Regulations by any
party to this Agreement.

 

 

6.3.

Notice of Default. The Borrower will give notice in writing to the
Administrative

Agent and the Lenders of the occurrence of any Default or Unmatured Default and
of any other development, financial or otherwise, which could reasonably be
expected to have a Material Adverse Effect promptly after obtaining knowledge
thereof.

 

 

6.4.

Conduct of Business. The Borrower will do, and will cause each Loan Party to

do, all things necessary to remain duly incorporated or duly qualified, validly
existing and in good standing as a trust, corporation, limited liability
company, general partnership or limited partnership, as the case may be, in its
jurisdiction of incorporation/formation (except with respect to mergers not
prohibited hereunder and Permitted Investments) and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted and to carry on and conduct their businesses in substantially the same
manner as they are presently conducted where the failure to do so could
reasonably be expected to have a Material Adverse Effect. Neither the Borrower
nor its Subsidiaries may undertake any business other than the acquisition of
commercial properties, providing Notes Receivable, engaging in construction
activities and any business activities and investments incidental thereto
(including investments in Marketable Securities) and certain additional
activities permitted within the limitations imposed on such additional
activities pursuant to Section 6.19 below.

 

 

6.5.

Taxes. The Borrower will pay, and will cause each of its Subsidiaries to pay,

when due all taxes, assessments and governmental charges and levies upon them or
their income, profits or Projects, except those which are being contested in
good faith by appropriate proceedings and with respect to which adequate
reserves have been set aside.

 

 

6.6.

Insurance. The Borrower will, and will cause each of its Subsidiaries to,
maintain

insurance which is consistent with the representation contained in Section 5.16
on all their Projects and the Borrower will furnish to the Administrative Agent
upon reasonable request full information as to the insurance carried.

 

 

6.7.

Compliance with Laws. The Borrower will, and will cause each of its Subsidiaries

to, comply with all laws, rules, regulations, orders, writs, judgments,
injunctions, decrees or awards to which they may be subject, the violation of
which could reasonably be expected to have a Material Adverse Effect.

 

 

6.8.

Maintenance of Properties.The Borrower will, and will cause each of its

Subsidiaries to, do all things necessary to maintain, preserve, protect and keep
their respective Projects, in good condition and repair, working order and
condition (ordinary wear and tear

 



82

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

excepted), except in each case where the failure to so maintain, preserve,
protect and keep in good condition and repair would not reasonably be expected
to have a Material Adverse Effect.

 

 

6.9.

Inspection. The Borrower will, and will cause each of its Subsidiaries to,
permit

the Administrative Agent upon reasonable notice and during normal business hours
and, so long as no Default then exists, at the Administrative Agent’s or
Lenders’ sole cost and expense, and subject to rights of tenants, by its
representatives and agents, to inspect any of  the Projects, corporate books and
financial records of the Borrower and each of its Subsidiaries, to examine and
make copies of the books of accounts and other financial records of the Borrower
and each of its Subsidiaries, and to discuss the affairs, finances and accounts
of the Borrower and each of its Subsidiaries with officers thereof, and to be
advised as to the same by, their respective officers at such reasonable times
and intervals as the Administrative Agent may designate.

 

 

6.10.

Maintenance of Status. The Borrower shall at all times maintain its status as a

real estate investment trust in compliance with all applicable provisions of the
Code relating to such status.

 

 

6.11.

Dividends; Distributions; Redemptions. The

 

 

(a)

Commencing on the First Amendment Effective Date and continuing

thereafter through and until the earlier of the expiration of the Waiver Period
and Borrower’s written notice to Administrative Agent that Borrower is in full
compliance with Section 6.16 without considering any waiver of Section 6.16,
including as set forth in the First Amendment, with such written notice to be
accompanied by a compliance  certificate in the form attached as Exhibit A and
required by Section 6.1(d) demonstrating such compliance as of the last day of
the immediately prior fiscal quarter (such time period being the “Payout
Restriction Period”), the Borrower and its Subsidiaries shall not be permitted
to declare and pay dividends on their Equity Interests, to make distributions
with respect thereto from time to time or to honor requests to redeem their
Equity Interests without the consent of the Administrative  Agent and the
Required Lenders; provided, however, Borrower and its Subsidiaries shall in all
cases be permitted to distribute whatever amount of dividends and distributions
is necessary to maintain the Borrower’s tax status as a real estate investment
trust, which dividends and distributions may be made in cash or in Equity
Interests at the Borrower’s option

 

 

(b)

From and after the expiration of the Payout Restriction Period, the

Borrower and its Subsidiaries shall be permitted to declare and pay dividends on
their Equity Interests, to make distributions with respect thereto from time to
time and to  honor requests to redeem their Equity Interests, provided, however,
that in no event shall the Borrower: (i) pay any such dividends in cash or make
any such distributions in cash or honor any requests to redeem any Equity
Interests in cash (including without limitation the declaration and payment of
Preferred Dividends in the form of cash), if, as of the last day of any fiscal
quarter ending after the Agreement Effective Date based

 



83

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

upon Borrower’s compliance certificate required by Section 6.1(d) hereof for
such fiscal quarter, such dividends and distributions paid and redemption
requests honored on account of the then-current fiscal quarter and the three
immediately preceding fiscal quarters, in the aggregate for such period, would
cause the Dividend Payout Ratio to exceed 95% for such period or (ii) without
the consent of the Administrative Agent and the Required Lenders, pay any such
dividends or make any such distributions or make any such redemptions if (A) any
Default has occurred and is then continuing or (B) any Unmatured Default arising
under Section 7.1 or Section 7.2 hereof has occurred and is then continuing,
provided however that Borrower and its Subsidiaries shall in all cases be
permitted to distribute whatever amount of dividends and distributions is
necessary to maintain the Borrower’s tax status as a real estate investment
trust, which dividends and distributions may be made in cash or in Equity
Interests at the Borrower’s option.

 

 

6.12.

[Intentionally Deleted].

 

 

6.13.

Plan Assets. The Borrower hereby covenants and agrees that (i) Borrower shall

not use any Plan Assets to repay or secure the Obligations, (ii) no assets of
the Borrower or  any Subsidiary Guarantor are or will be Plan Assets, (iii) each
Plan will be in compliance with all applicable requirements of ERISA and the
Code except to the extent any defects can be remedied without material liability
to the Borrower under Revenue Procedure 2008-50 or any similar procedure and
except to the extent that such non-compliance would not reasonably be expected
to have a Material Adverse Effect, and (iv) the Borrower will not have any
liability under Title IV of ERISA or Section 412 of the Code with respect to any
Plan which would reasonably be expected to have a Material Adverse Effect.

 

 

6.14.

Liens. The Borrower will not, nor will it permit any of its Subsidiaries to,
create,

incur, or suffer to exist any Lien in, of or on the Property of the Borrower or
any of its Subsidiaries, except for Permitted Liens and Liens on Properties
which are not then included in the Unencumbered Pool (including, for the
avoidance of doubt, the equity interests in Subsidiaries of the Borrower that do
not own Property included in the Unencumbered Pool and are not otherwise
Subsidiary Guarantors), but only to the extent such Liens will not result in a
Default in any of Borrower’s covenants herein.

 

 

6.15.

Affiliates. The Borrower will not, nor will it permit any of its Subsidiaries
to, enter

into any transaction (including, without limitation, the purchase or sale of any
Property or service) with, or make any payment or transfer to, any Affiliate
which is not a member of the Consolidated Group except upon fair and reasonable
terms no less favorable to the Borrower or such Subsidiary than the Borrower or
such Subsidiary would obtain in a comparable arms-length transaction, but
excluding in all events any such transactions, payments or transfers which are
(i) disclosed in filings made by the Borrower with the Securities and Exchange
Commission, (ii) related to any internalization of the business management
services currently provided to the Borrower by the Advisor or the Property
Manager or any similar transactions, or (iii) permitted by Section 6.22.

 



84

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

 

6.16.

Consolidated Tangible Net Worth. The Consolidated Group shall maintain, as of

the last day of each fiscal quarter ending after the Agreement Effective Date
based upon Borrower’s compliance certificate required by Section 6.1(d) hereof
for such fiscal quarter, a Consolidated Tangible Net Worth of not less than
$500,000,000 plus seventy five  percent (75%) of net cash proceeds of all equity
raises consummated after the Agreement Effective Date net of share repurchases
and/or tender offers consummated after the Agreement Effective Date.

 

 

6.17.

Indebtedness and Cash Flow Covenants. The Borrower shall not permit:

 

 

(a)

The Leverage Ratio to be more than sixty percent (60%), as of the last

day of any fiscal quarter ending after the Agreement Effective Date based upon
Borrower’s compliance certificate required by Section 6.1(d) hereof for such
fiscal quarter, provided that no more than twice prior to the final Facility
Termination Date the Leverage Ratio as of the last day of not more than two (2)
fiscal quarters, which must be consecutive fiscal quarters, may exceed sixty
percent (60%), provided that the Leverage Ratio shall never exceed sixty-fivetwo
and one-half percent (6562.5%);

 

 

(b)

The Fixed Charge Coverage Ratio, as of the last day of any fiscal quarter

ending after the Agreement Effective Date based upon Borrower’s compliance
certificate required by Section 6.1(d) hereof, to be less than 1.50 to 1.00;

 

 

(c)

The aggregate amount of Secured Indebtedness of the Consolidated

Group which is also Recourse Indebtedness to be greater than ten percent (10%)
of Gross Asset Value at any time;

 

 

(d)

Intentionally Omitted;

 

 

(e)

The Unsecured Debt Service Coverage Ratio to be less than 1.75 to 1.00

at any time; provided that no breach of this Section 6.17(e) shall occur unless
and until Borrower has failed to make the principal payments required to restore
compliance with this covenant as provided in Section 2.3(b);

 

 

(f)

The Unsecured Leverage Ratio to be more than sixty percent (60%) at

any time, provided that no breach of this Section 6.17(f) shall occur unless and
until Borrower has failed to make the principal payments required to restore
compliance with this covenant as provided in Section 2.3(b); or

 

(g)The Unencumbered Pool Value to be less than $200,000,000, or there to be
fewer than ten (10) Unencumbered Properties, at any time.

 

 

6.18.

Environmental Matters. Borrower and its Subsidiaries shall:

 

 

(i)

Comply with, and use all reasonable efforts to ensure compliance

by all tenants and subtenants, if any, with, all applicable Environmental Laws
and obtain and comply with and maintain, and use all reasonable efforts to
ensure

 



85

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

that all tenants and subtenants obtain and comply with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws, except to the extent that failure to do so could
not be reasonably expected to have a Material Adverse Effect, provided that in
no event shall the Borrower or its Subsidiaries be required to modify the terms
of leases, or renewals thereof, with existing tenants (i) at Projects owned by
the Borrower or its Subsidiaries as of the Agreement Effective Date or (ii) at
Projects subsequently acquired by the Borrower or its Subsidiaries as of the
date of such acquisition, to add provisions to such effect.

 

 

(ii)

Conduct and complete all investigations, studies, sampling and

testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws, except to the extent that (i) the same are being contested in good faith
by appropriate proceedings and the pendency of such proceedings could not be
reasonably expected to have a Material Adverse Effect, or (ii) the Borrower has
determined in good faith that contesting the same is not in the best interests
of the Borrower and its Subsidiaries and the failure to contest the same could
not  be reasonably expected to have a Material Adverse Effect, or (iii) the
failure to so comply could not reasonably be expected to have a Material Adverse
Effect.

 

 

(iii)

Defend, indemnify and hold harmless Administrative Agent and

each Lender, and their respective officers and directors from and against any
claims, demands, penalties, fines, liabilities, settlements, damages, costs and
expenses of whatever kind or nature known or unknown, contingent or  otherwise,
arising out of, or in any way relating to the violation of, noncompliance with
or liability under any Environmental Laws applicable to the operations of the
Borrower, or its Subsidiaries, or any orders, requirements or demands of
Governmental Authorities related thereto, including, without limitation,
attorney’s and consultant’s reasonable and documented fees (limited, in the case
of attorney’s fees, to one external counsel for the Administrative Agent and the
Lenders, taken as a whole), investigation and laboratory fees, out-of-pocket
response costs, out-of-pocket court costs and out-of-pocket litigation expenses,
except to the extent that any of the foregoing arise out of the gross negligence
or willful misconduct of any indemnified party. This indemnity shall continue in
full force and effect regardless of the termination of this Agreement.

 

 

6.19.

Permitted Investments. The Consolidated Group’s activities shall be limited to

acquiring and owning commercial properties, providing Notes Receivable, engaging
in construction activities and any business activities and investments
incidental thereto (including Investments in Marketable Securities) except that
the following additional Investments (“Permitted Investments”) shall also be
permitted so long as the aggregate value of the Permitted Investments, at then
current values, under each of the following clauses (i) through (v), tested as
of the last day of any fiscal quarter ending after the Agreement Effective Date

 



86

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

based on Borrower’s compliance certificate for such quarter, shall not exceed
the individual percentage of Gross Asset Value limits stated in such clause and
such aggregate value of the Permitted Investments, at then current values, under
all such clauses on a combined basis shall not at any time exceed twenty-five
percent (25%) of Gross Asset Value:

 

 

(i)

Unimproved Land (other than land included in the definition of

Construction-in-Progress) -- (valued at undepreciated GAAP book value, after
taking into account any impairments) -- five percent (5%) of Gross Asset Value;

 

 

(ii)

Investments in Investment Affiliates (valued at the portion of

Gross Asset Value attributable to such entity or its assets as the case may be)
-- twenty percent (20%) of Gross Asset Value;

 

 

(iii)

Construction-in-Progress (valued at undepreciated GAAP book

value, after taking into account any impairments) -- ten percent (10%) of Gross
Asset Value;

 

 

(iv)

Notes Receivable (valued at undepreciated GAAP book value,

after taking into account any impairments) -- five percent (5%) of Gross Asset
Value; and

 

 

(v)

Marketable Securities-- ten percent (10%) of Gross Asset Value.

 

 

6.20.

Negative Pledges.The Borrower agrees that neither the Borrower nor any

Subsidiary Guarantor shall enter into or be subject to any agreement governing
Indebtedness which contains a Negative Pledge other than restrictions on further
subordinate Liens on Projects encumbered by a mortgage, deed to secure debt or
deed of trust securing such Indebtedness, or on the direct or indirect ownership
interests in the owners of such encumbered Projects.

 

 

6.21.

Subsidiary Guaranty.Borrower  shall  cause  each  of  its  existing Subsidiaries

listed on Exhibit C-1, which includes the owners of each Initial Unencumbered
Property, along with all other current subsidiaries of Borrower, excluding only
the Excluded Subsidiaries and the Subsidiaries set forth on Exhibit C-2, which
each own a Lien Property, to execute and deliver to the Administrative Agent the
Subsidiary Guaranty. Borrower shall cause each Subsidiary that owns a Lien
Property to execute and deliver to the Administrative Agent a joinder in the
Subsidiary Guaranty in the form of Exhibit A attached to the form of Subsidiary
Guaranty within five (5) Business Days after the date such Subsidiary’s Lien
Property becomes an Eligible Unencumbered Property. Borrower shall cause each
Subsidiary which is hereafter acquired or formed (other than Excluded
Subsidiaries) to execute and deliver to the Administrative Agent a joinder in
the Subsidiary Guaranty in the form of Exhibit A attached in the form of
Subsidiary Guaranty within five (5) Business Days after the acquisition or
formation of such Subsidiary. Borrower covenants and agrees that each Subsidiary
which it shall cause to execute the Subsidiary Guaranty shall be fully
authorized to do so by its supporting organizational and authority documents and
shall be in good standing in its state of organization and in the case of

 



87

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

any Subsidiary which is the owner of an Unencumbered Property, shall be in good
standing in the state in which such Property is located. If a Subsidiary that
was not required to join in the Subsidiary Guaranty because it was an Excluded
Subsidiary as of the Agreement Effective  Date shall subsequently not be
precluded from doing so, then Borrower shall cause such Subsidiary to join in
the Subsidiary Guaranty within five (5) Business Days after such Subsidiary
ceased to be an Excluded Subsidiary. The delivery by Borrower to the
Administrative Agent of any such joinder shall be deemed a representation and
warranty by Borrower that each Subsidiary which Borrower caused to execute the
Subsidiary Guaranty has been fully authorized to do so by its supporting
organizational and authority documents and is in good standing in its state of
organization and in the case of a Subsidiary which is the owner of an
Unencumbered Property, is in good standing in the state in which such Property
is located.

 

 

6.22.

Subordination  of Advisor’s Fees.Any fees payable to the Advisor by the

Borrower or any other member of the Consolidated Group will be payable no more
frequently than quarterly (other than acquisition fees which may be paid on or
about the time of the related acquisition), and all such fees shall be
subordinated to payment of all Obligations then due and payable to the
Administrative Agent or the Lenders as provided in the subordination agreement
attached as Exhibit K and shall not be paid unless the Borrower is in compliance
with all of its obligations under the Loan Documents at the time of such payment
and no Unmatured Default or Default then exists hereunder (it being understood
and agreed that during the continuance of any Unmatured Default or Default, such
fees may continue to accrue and become payable  upon the waiver, termination or
cure of such Unmatured Default or Default).

 

 

6.23.

Mergers, Consolidations and Sales of Assets. The Borrower will not, and will not

permit any Subsidiary which is an owner of an Unencumbered Property (unless such
Subsidiary is released or being released as a Subsidiary Guarantor at such time)
to, merge into or consolidate with any other Person, or permit any other Person
to merge into or consolidate with it. In addition, the Borrower will not permit
the Consolidated Group, in the aggregate, to sell, transfer, lease or otherwise
dispose of (in one transaction or in a series of transactions) during any period
of four (4) consecutive fiscal quarters assets of the Consolidated Group
representing an aggregate value of more than twenty percent (20%) of the Gross
Asset Value in effect on  the first day of such period. Notwithstanding the
foregoing, if at the time thereof and  immediately after giving effect thereto
no Default shall have occurred and be continuing: (i) any Subsidiary may merge
into the Borrower in a transaction in which the Borrower is the surviving
corporation, provided that following such transaction Borrower remains an entity
organized under the laws of the United State of America, (ii) any Subsidiary may
merge into any other member of the Consolidated Group in a transaction in which
the surviving entity is a member of the Consolidated Group and remains an entity
organized under the laws of the United States of America, (iii) any Subsidiary
may sell, transfer, lease or otherwise dispose of its assets to the Borrower or
to another member of the Consolidated Group and (iv) any Subsidiary  may
liquidate or dissolve if the Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Borrower and is not
materially disadvantageous to the Lenders.

 



88

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

ARTICLE VII. DEFAULTS

The occurrence of any one or more of the following events shall constitute a
Default:

 

 

7.1.

Nonpayment of any principal payment due hereunder or under any Note when

due.

 

7.2.Nonpayment of interest upon any Note or of any fee or other payment
Obligations under any of the Loan Documents within five (5) Business Days after
the same becomes due.

 

7.3.The breach of any of the terms or provisions of Sections 6.2, 6.4 (with
respect to the Borrower), 6.10, 6.11, 6.16, 6.17, 6.19, 6.20, 6.21, 6.22 or
6.23.

 

7.4.Any representation or warranty made or deemed made by or on behalf of the
Borrower or any of its Subsidiaries to the Lenders or the Administrative Agent
under or in connection with this Agreement, or any material certificate or
information delivered in  connection with this Agreement or any other Loan
Document shall be materially false on the date as of which made, provided that
the facts or conditions giving rise to such falsity are not corrected by the
Borrower within thirty (30) days after written notice of such falsity from the
Administrative Agent.

 

7.5.The breach by the Borrower (other than a breach which constitutes a Default
under Section 7.1, 7.2, 7.3 or 7.4) of any of the terms or provisions of this
Agreement which is not remedied within thirty (30) days after written notice
from the Administrative Agent.

 

7.6.The default by the Borrower or any other member of the Consolidated Group
beyond any applicable notice and cure period in the payment of any amount due
under, or the performance of any term, provision or condition contained in, any
agreement with respect to (A) Recourse Indebtedness of the Borrower or of any
other member of the Consolidated Group if the aggregate amount of Recourse
Indebtedness so in default exceeds Twenty Five Million Dollars ($25,000,000)
(provided that if the total underlying Indebtedness so in default exceeds the
portion which constitutes Recourse Indebtedness, only the portion
that  constitutes Recourse Indebtedness shall be taken into account in
determining such $25,000,000  threshold), or (B) any Non-Recourse Indebtedness
of the Borrower or any other member of the Consolidated Group in excess of
Seventy Five Million Dollars ($75,000,000) in the aggregate, (any such
Indebtedness causing the applicable threshold in clause (A) or clause (B) to be
exceeded being referred to herein as “Material Indebtedness”) or any other event
shall occur or condition exist, which causes or permits any such Material
Indebtedness to be due and payable or required to be prepaid (other than by a
regularly scheduled payment) prior to the stated maturity thereof.

 



89

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

7.7.The Borrower or any Subsidiary Guarantor shall (i) have an order for relief
entered with respect to it under the Federal bankruptcy laws as now or hereafter
in effect, (ii) make an assignment for the benefit of creditors, (iii) apply
for, seek, consent to, or acquiesce in, the appointment of a receiver,
custodian, trustee, examiner, liquidator or similar official for it or any
Substantial Portion of its Property, (iv) institute any proceeding seeking an
order for relief under the Federal bankruptcy laws as now or hereafter in effect
or seeking to adjudicate it as a bankrupt or insolvent, or seeking dissolution,
winding up, liquidation, reorganization, arrangement, adjustment or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors or fail to file an answer or other pleading
denying the material allegations of any such proceeding filed against it, (v)
fail to contest in  good faith any appointment or proceeding described in
Section 7.8, or (vi) admit in writing its inability to pay its debts generally
as they become due.

 

7.8.A receiver, trustee, examiner, liquidator or similar official shall be
appointed for the Borrower or any Subsidiary Guarantor or for any Substantial
Portion of the Property of the Borrower or any Subsidiary Guarantor or a
proceeding described in Section 7.7(iv) shall be instituted against the Borrower
or any Subsidiary Guarantor and such appointment continues undischarged or such
proceeding continues undismissed or unstayed for a period of ninety (90)
consecutive days.

 

7.9.The Borrower or any Subsidiary Guarantor shall fail within forty-five (45)
days to pay, bond or otherwise discharge any judgments or orders for the payment
of money in an amount which, when added to all other judgments or orders
outstanding against the Borrower  or any Subsidiary Guarantor would exceed
$25,000,000 in the aggregate in any calendar year, which have not been stayed on
appeal or otherwise appropriately contested in good faith.

 

7.10.Any Subsidiary other than a Subsidiary Guarantor shall fail within
forty-five (45) days to pay, bond or otherwise discharge any judgments or orders
for the payment of money in an amount which, when added to all other judgments
or orders outstanding against all Subsidiaries which are not Subsidiary
Guarantors would exceed $75,000,000 in the aggregate in any calendar year, which
have not been stayed on appeal or otherwise appropriately contested in good
faith.

 

7.11.An ERISA Event shall have occurred that, in the opinion of the
Required  Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in liability of the Borrower
and its Subsidiaries in an aggregate amount exceeding (i) $10,000,000 in any
year or (ii) $25,000,000 for all periods.

 

 

7.12.

Any Change in Control shall occur.

 

7.13.Failure to complete any direct remediation obligation within the time
period permitted by law or governmental order (or within a reasonable time in
light of the nature of the problem if no specific time period is so established)
with respect to material environmental problems at Projects owned by the
Borrower or any of its Subsidiaries whose aggregate book values are in excess of
$25,000,000 after all administrative hearings and appeals have been

 



90

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

concluded, and if litigation is applicable to such obligation, after a final
non-appealable  judgment of a court of competent jurisdiction has been entered.

 

7.14.The occurrence of any “Default” as defined in any Loan Document or the
breach of any of the terms or provisions of any Loan Document, which default or
breach continues beyond any period of grace or cure therein provided.

 

7.15.The attempted disavowal, revocation or termination by the Borrower or any
Loan Party of any of the Loan Documents.

 

ARTICLE VIII.

 

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

 

 

8.1.

Acceleration. If any Default described in Section 7.7 or 7.8 occurs with respect

to the Borrower, the obligations of the Lenders to make Loans hereunder shall
automatically terminate and the Obligations shall immediately become due and
payable without any election or action on the part of the Administrative Agent
or any Lender. If any other Default occurs, so long as a Default exists Lenders
shall have no obligation to make any Loans and the Required Lenders, at any time
prior to the date that such Default has been fully cured, may permanently
terminate the obligations of the Lenders to make Loans hereunder and declare the
Obligations to be due and payable, or both, whereupon if the Required Lenders
elected to accelerate (i) the Obligations shall become immediately due and
payable, without presentment, demand, protest or notice of any kind, all of
which the Borrower hereby expressly waives and (ii) if any automatic or optional
acceleration has occurred, the Administrative Agent, as directed by the Required
Lenders (or if no such direction is given within thirty (30) days after a
request for direction, as the Administrative Agent deems in the best interests
of the Lenders, in its sole discretion), shall use its good faith efforts to
collect all amounts owed by the Borrower and any Guarantor under the Loan
Documents by exercising all rights and remedies provided for under this
Agreement or otherwise available at law or in equity, including without
limitation by filing and diligently pursuing judicial action.

 

In addition to the foregoing, following the occurrence of a Default and so long
as any Facility Letter of Credit has not been fully drawn and has not been
cancelled or expired by its terms, upon demand by Revolving Credit Lenders
holding 51% or more of the Revolving Credit Commitments the Borrower shall
deposit in the Letter of Credit Collateral Account cash in an amount equal to
the aggregate undrawn face amount of all outstanding Facility Letters of Credit
and all fees and other amounts due or which may become due with respect thereto.
The Borrower shall have no control over funds in the Letter of Credit Collateral
Account. Such funds shall be promptly applied by the Administrative Agent to
reimburse the Issuing Bank for drafts drawn from time to time under the Facility
Letters of Credit and associated issuance costs and fees. Such funds, if any,
remaining in the Letter of Credit Collateral Account following the payment of
all Obligations in full shall, unless the Administrative Agent is otherwise
directed by a court of competent jurisdiction, be promptly paid over to the
Borrower.

 



91

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

If, within ten (10) days after acceleration of the maturity of the Obligations
or termination of the obligations of the Lenders to make Loans hereunder as a
result of any Default (other  than any Default as described in Section 7.7
or  7.8 with respect to the Borrower) and before any judgment or decree for the
payment of the Obligations due shall have been obtained or entered, the Required
Lenders (in their sole discretion) shall so direct, the Administrative Agent
shall, by notice to the Borrower, rescind and annul such acceleration and/or
termination.

 

 

8.2.

Amendments. Subject to the provisions of this Article VIII the Required Lenders

(or the Administrative Agent with the consent in writing of the Required
Lenders) and the Borrower may enter into agreements supplemental hereto for the
purpose of adding or modifying any provisions to the Loan Documents or changing
in any manner the rights of the Lenders or the Borrower hereunder or waiving any
Default hereunder; provided, however, that no such supplemental agreement or
waiver shall:

 

 

(a)

Without the consent of each Lender directly affected thereby, extend any

Facility Termination Date (except as provided in Section 2.21), or forgive all
or any portion of the principal amount of any Loan or accrued interest thereon
or the Term  Loan A Unused Fee, the Unused Revolver Fee or Facility Fee, reduce
the Applicable Margins or Unused Revolver Fee Percentage or Facility Fee
Percentage or modify the underlying interest rate options (or modify any
definition herein used in calculating such options which would have the effect
of modifying such options) or extend the time of payment of any such principal,
interest or fees;

 

 

(b)

Without the consent of each Lender, release any Subsidiary Guarantor

from the Subsidiary Guaranty, except as expressly provided for herein;

 

 

(c)

Without the consent of each Lender directly affected thereby, reduce or

increase the percentage specified in the definition of Required Lenders;

 

 

(d)

WithouttheconsentofeachLender,increasetheAggregate

Commitment beyond $700,000,000 provided that no Lender’s Commitment can be
increased without the consent of such Lender;

 

 

(e)

Without the consent of each Lender directly affected thereby, amend the

definitions of Commitment or Percentage;

 

 

(f)

Without the consent of each Lender, permit the Borrower to assign its

rights under this Agreement;

 

 

(g)

Without the consent of each Lender directly affected thereby, amend

Sections 8.1, 8.2, or 11.2; or

 

 

(h)

Without the consent of each Lender directly affected thereby, waive any

Default under Section 7.1.

 



92

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent.

 

The Lenders hereby irrevocably authorize Administrative Agent to enter into
amendments to  this Agreement and the other Loan Documents with the Borrower (on
behalf of all Loan Parties) as may be necessary in order to establish new
tranches or sub-tranches in respect of Term Loan A Commitments and/or Term Loan
B Commitments incurred pursuant to Section 2.23,  and such technical amendments
as may be necessary in the reasonable opinion of Administrative Agent and the
Borrower in connection with the establishment of such new tranches or
sub-tranches, in each case on terms consistent with this Section and other
applicable provisions of this Agreement.

 

 

8.3.

Preservation of Rights.No delay or omission of the Lenders or the

Administrative Agent to exercise any right under the Loan Documents shall impair
such right or be construed to be a waiver of any Default or an acquiescence
therein, and the making of a Loan notwithstanding the existence of a Default or
the inability of the Borrower to satisfy the conditions precedent to such Loan
shall not constitute any waiver or acquiescence. Any single or partial exercise
of any such right shall not preclude other or further exercise thereof or the
exercise of any other right, and no waiver, amendment or other variation of the
terms,  conditions or provisions of the Loan Documents whatsoever shall be valid
unless in writing signed by the Lenders required pursuant to Section 8.2, and
then only to the extent in such writing specifically set forth. All remedies
contained in the Loan Documents or by law afforded shall be cumulative and all
shall be available to the Administrative Agent and the Lenders until the
Obligations have been paid in full.

 

ARTICLE IX. GENERAL PROVISIONS

 

9.1.

Survival of Representations. All representations and warranties of the Borrower

contained in this Agreement shall survive delivery of the Notes and the making
of the Loans herein contemplated.

 

 

9.2.

Governmental Regulation. Anything contained in this Agreement to the contrary

notwithstanding, no Lender shall be obligated to extend credit to the Borrower
in violation of any limitation or prohibition provided by any applicable statute
or regulation.

 

 

9.3.

[Intentionally Deleted].

 

 

9.4.

Headings.Section headings in the Loan Documents are for convenience of

reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.

 

 

9.5.

Entire Agreement.The  Loan  Documents  embody  the  entire  agreement and

understanding among the Borrower, the Administrative Agent and the Lenders and
supersede

 



93

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

all prior commitments, agreements and understandings among the Borrower, the
Administrative Agent and the Lenders relating to the subject matter thereof.

 

 

9.6.

Several Obligations; Benefits of the Agreement. The respective obligations of

the Lenders hereunder are several and not joint and no Lender shall be the
partner or agent of any other (except to the extent to which the Administrative
Agent is authorized to act as such). The failure of any Lender to perform any of
its obligations hereunder shall not relieve any other Lender from any of its
obligations hereunder. The Agreement shall not be construed so as to confer any
right or benefit upon any Person other than the parties to the Agreement and
their respective successors and assigns.

 

 

9.7.

Expenses; Indemnification.The  Borrower  shall  reimburse  the Administrative

Agent for any reasonable and documented out-of-pocket costs and expenses (but,
in the case of third-party consultants, limited to reasonable fees for
consultants engaged, unless an Unmatured Default or Default exists at the time
of such engagement, with the consent of the Borrower (such consent not to be
unreasonably conditioned, withheld or delayed) and in the case of counsel to the
Administrative Agent, limited to reasonable fees and expenses for one external
counsel for the Administrative Agent) paid or incurred by the Administrative
Agent in connection with the amendment or modification of the Loan Documents.
The Borrower also agrees to reimburse the Administrative Agent for any
reasonable and documented  out-of-pocket costs and expenses (but, in the case of
counsel, limited to reasonable fees and expenses for one external counsel for
the Administrative Agent and the Lenders, taken as a whole, and if reasonably
determined by the Administrative Agent to be needed due to differences between
the Administrative Agent and the Lenders and arising after a Default or in the
event of any actual conflict of interests, one additional counsel for each group
of such similarly affected Persons) paid or incurred by the Administrative Agent
in connection with the collection and enforcement of the Loan Documents
(including, without limitation, any workout). The Borrower further agrees to
indemnify the Administrative Agent, each Lender and their Affiliates, and their
respective directors, officers and employees against all losses, claims,
damages, penalties, judgments, liabilities and expenses (but, in the case of
counsel to such indemnified persons, limited to reasonable and documented
out-of-pocket fees, and expenses for one external counsel to such indemnified
parties (and if reasonably determined by the Administrative Agent to be needed
due to differences between the Administrative Agent and the Lenders and arising
after a Default or in the event of any actual conflict of interests among the
indemnified parties, one additional counsel for each group of such similarly
affected Persons), and all other reasonable and documented out-of-pocket
expenses of litigation or preparation therefor whether or not the Administrative
Agent or any Lender is a party thereto) which any of them may pay or incur
arising out of or relating to this Agreement, the other Loan Documents, the
Projects, the transactions contemplated hereby or the direct or indirect
application or proposed application of the proceeds of any Loan hereunder,
except to the extent that any of the foregoing arise (a) out of the gross
negligence or willful misconduct of the party seeking indemnification therefor
or of any Affiliate of such party or (b) from claims of an indemnified party
against any Affiliate of such indemnified party or (c) from internal disputes
among the Administrative  Agent  and  the  Lenders.  
To  the  extent  permitted  by  applicable  law,  (x) the

 



94

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

Borrower shall not assert, and hereby waives, any claim against any of the
foregoing indemnified parties, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement
or any agreement or instrument contemplated hereby, any Loan or Facility Letter
of Credit or the use of the proceeds thereof, provided that the foregoing shall
not apply to any claims brought by any other third party and (y) the
Administrative Agent and the Lenders shall not assert, and hereby waive, any
claim against any of the Borrower and any other Loan Party, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, any Loan
or Facility Letter of Credit or the use of the proceeds thereof, provided that
the foregoing shall not apply to any claims brought by any other third party.
The obligations of the Borrower to the Administrative Agent and the Lenders
under this Section shall survive the termination of this Agreement.

 

 

9.8.

Numbers of Documents.All statements, notices, closing documents, and

requests hereunder shall be furnished to the Administrative Agent with
sufficient  counterparts so that the Administrative Agent may furnish one to
each of the Lenders.

 

 

9.9.

Accounting.Except as provided to the contrary herein, all accounting terms

used herein shall be interpreted and all accounting determinations hereunder
shall be made in accordance with GAAP as in effect from time to time; provided
that, if at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request,  the Administrative Agent,
the Lenders and the Borrower shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such change
in GAAP (subject to the approval of the Required Lenders); provided further
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made in a manner such that any
obligations relating to a lease that was accounted for by a Person as an
operating lease under GAAP as of the Agreement Effective Date and any similar
lease entered into after the Agreement Effective Date by such Person shall be
accounted for as obligations relating to an operating lease and not as
Capitalized Lease Obligations.

 

 

9.10.

Severability of Provisions. Any provision in any Loan Document that is held to
be

inoperative, unenforceable, or invalid in any jurisdiction shall, as to that
jurisdiction, be inoperative, unenforceable, or invalid without affecting the
remaining provisions in that jurisdiction or the operation, enforceability, or
validity of that provision in any other jurisdiction, and to this end the
provisions of all Loan Documents are declared to be severable.

 



95

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

 

9.11.

No Advisory or Fiduciary Responsibility. The relationship between the Borrower,

on the one hand, and the Lenders and the Administrative Agent, on the other,
shall be solely that of borrower and lender. Neither the Administrative Agent
nor any Lender shall have any fiduciary responsibilities to the Borrower. In
connection with all aspects of each transaction contemplated hereby (including
in connection with any amendment, waiver or other modification hereof or of any
other Loan Document), the Borrower and each other Loan Party acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent and the Arrangers are arm’s-length commercial transactions
between the Borrower, each other Loan Party and their respective Affiliates, on
the one hand, and the Administrative Agent and the Arrangers, on the other hand,
(B) each of the Borrower and the other Loan Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower and each other Loan Party is capable of evaluating, and
understands and accepts,  the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent and the Arrangers each is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower,
any other Loan Party or any of their respective Affiliates, or any other Person
and (B) neither the Administrative Agent nor any Arranger has any obligation to
the Borrower, any other Loan Party or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Arrangers and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower, the other  Loan Parties and their respective Affiliates,
and neither the Administrative Agent nor any Arranger has any obligation to
disclose any of such interests to the Borrower, any other Loan Party, or any of
their respective Affiliates. To the fullest extent permitted by law, each of the
Borrower and the other Loan Parties hereby waives and releases any claims that
it may have against the Administrative Agent and the Arrangers with respect to
any breach or alleged breach of agency or fiduciary duty to the Borrower or any
other Loan Party in connection with any aspect of any transaction contemplated
hereby. Neither the Administrative Agent nor any Lender undertakes any
responsibility to the Borrower to review or inform the Borrower of any matter in
connection with any phase of the Borrower’s business or operations.

 

 

9.12.

ChoiceofLaw.THELOANDOCUMENTS(OTHERTHANTHOSE

CONTAINING A CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF
ILLINOIS.

 

 

9.13.

Consent to Jurisdiction. THE BORROWER HEREBY IRREVOCABLY SUBMITS

TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES DISTRICT COURT FOR
NORTHERN DISTRICT OF ILLINOIS OR STATE COURT LOCATED IN CHICAGO, ILLINOIS IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS AND THE
BORROWER HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND

 



96

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL
LIMIT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY LENDER TO BRING PROCEEDINGS
AGAINST THE BORROWER IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL
PROCEEDING BY THE BORROWER AGAINST THE ADMINISTRATIVE AGENT OR ANY LENDER OR ANY
AFFILIATE OF THE ADMINISTRATIVE AGENT OR ANY LENDER INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
ANY LOAN DOCUMENT SHALL BE  BROUGHT ONLY IN A COURT IN CHICAGO, ILLINOIS.

 

 

9.14.

Waiver of Jury Trial. THE BORROWER, THE ADMINISTRATIVE AGENT AND

EACH LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN
DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.

 

 

9.15.

Acknowledgment and Consent to Bail-In of EEAAffected Financial Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEAAffected Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEAthe applicable
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)the application of any Write-Down and Conversion Powers by an EEAthe
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable  to it by any party hereto that is an EEAAffected Financial
Institution; and

 

 

(b)

the effects of any Bail-in Action on any such liability, including, if
applicable:

 

 

(i)

a reduction in full or in part or cancellation of any such liability;

 

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEAAffected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEAthe applicable
Resolution Authority.

 



97

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

 

9.16.

Acknowledgement Regarding Any Supported QFCs.

 

To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for swap agreements or any other agreement or instrument that is a
QFC (such support “QFC Credit Support” and each such QFC a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

 

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such  QFC  Credit Support
(and any interest and obligation in or  under  such Supported QFC and such  QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to  be  exercised to no greater extent
than such Default Rights could be exercised under the   U.S Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

 

As used in this Section 9.16, the following terms have the following

meanings:

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Covered Entity” means any of the following:

 

 

(i)

a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b):,

 

 



98

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

 

(ii)

a “covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or

 

 

 

(iii)

a “covered FSI” as that term is defined in and interpreted in accordance with 12
C.F.R. § 382.2(b).

 

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in.
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

 

 

ARTICLE X.

 

THE ADMINISTRATIVE AGENT

 

 

10.1.

Appointment. KeyBank National Association is hereby appointed Administrative

Agent hereunder and under each other Loan Document, and each of the Lenders
irrevocably authorizes the Administrative Agent to act as the agent of such
Lender. The Administrative Agent agrees to act as such upon the express
conditions contained in this Article X. Notwithstanding the use of the defined
term “Administrative Agent,” it is expressly understood and agreed that the
Administrative Agent shall not have any fiduciary responsibilities to any Lender
by reason of this Agreement or any other Loan Document and that the
Administrative Agent is merely acting as the contractual representative of the
Lenders with only those duties  as are expressly set forth in this Agreement and
the other Loan Documents. In its capacity as the Lenders’ contractual
representative, the Administrative Agent (i) does not hereby assume any
fiduciary duties to any of the Lenders, (ii) is a “representative” of the
Lenders within the meaning of the term “secured party” as defined in the
Illinois Uniform Commercial Code and (iii) is acting as an independent
contractor, the rights and duties of which are limited to those expressly set
forth in this Agreement and the other Loan Documents. Each of the Lenders hereby
agrees to assert no claim against the Administrative Agent on any agency theory
or any other theory of liability for breach of fiduciary duty, all of which
claims each Lender hereby waives.

 

 

10.2.

Powers. The Administrative Agent shall have and may exercise such powers

under the Loan Documents as are specifically delegated to the Administrative
Agent by the terms of each thereof, together with such powers as are reasonably
incidental thereto. The Administrative Agent shall have no implied duties to the
Lenders, or any obligation to the Lenders to take any action thereunder except
any action specifically provided for in this Agreement and/or the other Loan
Documents to be taken by the Administrative Agent.

 

 

10.3.

General Immunity.Neither  the  Administrative  Agent  nor  any of  its
directors,

officers, agents or employees shall be liable to the Borrower, the Lenders or
any Lender for any

 



99

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

action taken or omitted to be taken by it or them hereunder or under any other
Loan Document or in connection herewith or therewith except for its or their own
gross negligence or willful misconduct.

 

 

10.4.

No Responsibility for Loans, Recitals, etc. Neither the Administrative Agent nor

any of its directors, officers, agents or employees shall be responsible for or
have any duty to ascertain, inquire into, or verify (i) any statement, warranty
or representation made by anyone other than the Administrative Agent or one of
its Affiliates in connection with any Loan Document or any borrowing hereunder;
(ii) the performance or observance of any of the covenants or agreements of any
obligor under any Loan Document, including, without limitation, any agreement by
an obligor to furnish information directly to each Lender; (iii) the
satisfaction of any condition specified in Article IV, except receipt of items
required to be delivered to the Administrative Agent; (iv) the validity,
effectiveness or genuineness of any Loan Document or any other instrument or
writing furnished in connection therewith with respect to anyone other than the
Administrative Agent or one of its Affiliates; (v) the value, sufficiency,
creation, perfection, or priority of any interest in any collateral security; or
(vi) the financial condition of  the Borrower or any Guarantor.

 

 

10.5.

Action on Instructions of Lenders. The Administrative Agent shall in all cases
be

fully protected in acting, or in refraining from acting, hereunder and under any
other Loan Document in accordance with written instructions signed by the
required percentage of the Lenders needed to take such action or refrain from
taking such action, and such instructions and any action taken or failure to act
pursuant thereto shall be binding on all of the Lenders.  The Lenders hereby
acknowledge that the Administrative Agent shall be under no duty to take any
discretionary action permitted to be taken by it pursuant to the provisions of
this Agreement or any other Loan Document unless it shall be requested in
writing to do so by the Required Lenders. The Administrative Agent shall be
fully justified in failing or refusing to take any action hereunder and under
any other Loan Document unless it shall first be indemnified to its satisfaction
by the Lenders pro rata against any and all liability, cost and expense that it
may incur by reason of taking or continuing to take any such action, other than
liability, cost or expense that arises from the Administrative Agent’s gross
negligence or willful misconduct.

 

 

10.6.

Employment of Agents and Counsel. The Administrative Agent may execute any

of its duties as Administrative Agent hereunder and under any other Loan
Document by or through employees, agents, and attorneys-in-fact and shall not be
answerable to the Lenders, except as to money or securities received by it or
its authorized agents, for the default or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care. The Administrative Agent
shall be entitled to advice of counsel concerning all matters pertaining to the
agency hereby created and its duties hereunder and under any other Loan
Document.

 

 

10.7.

Reliance on Documents; Counsel. The Administrative Agent shall be entitled to

rely upon any Note, notice, consent, certificate, affidavit, letter, telegram,
statement, paper or document believed by it to be genuine and correct and to
have been signed or sent by the proper person or persons, and, in respect to
legal matters, upon the opinion of counsel selected by the Administrative Agent,
which counsel may be employees of the Administrative Agent.

 



100

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

 

10.8.

Administrative Agent’s Reimbursement and Indemnification. The Lenders agree

to reimburse and indemnify the Administrative Agent ratably in proportion to
their respective Commitments (i) for those amounts which are specifically
reimbursable by Borrower under this Agreement and the other Loan Documents, to
the extent not so reimbursed by Borrower, (ii) for any other expenses incurred
by the Administrative Agent on behalf of the Lenders in connection with the
preparation, execution, delivery, administration and enforcement of the Loan
Documents pursuant to the Administrative Agent’s obligations hereunder which are
not specifically reimbursable by Borrower under this Agreement or any other Loan
Document, to  the extent not actually reimbursed by Borrower, and (iii) for any
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind and nature whatsoever which may be
imposed on, incurred by or asserted against the Administrative Agent in any way
relating to or arising out of the Loan Documents or any other document delivered
in connection therewith or the transactions contemplated thereby (including
without limitation, for any such amounts incurred by or asserted against the
Administrative Agent in connection with any dispute between the Administrative
Agent and any Lender or between two or more of the Lenders), or the enforcement
of any of the terms thereof or of any such other documents, provided that no
Lender shall be liable for any of the foregoing to the extent they arise from
the gross negligence or willful misconduct or a breach of the Administrative
Agent’s express obligations and undertakings to the Lenders. The obligations of
the Lenders and the Administrative Agent under this Section 10.8 shall survive
payment of the Obligations and termination of this Agreement.

 

 

10.9.

Rights  as a Lender.In the event the Administrative Agent is a Lender, the

Administrative Agent shall have the same rights and powers hereunder and under
any other Loan Document as any Lender and may exercise the same as though it
were not the Administrative Agent, and the term “Lender” or “Lenders” shall, at
any time when the Administrative Agent is a Lender, unless the context otherwise
indicates, include the Administrative Agent in its individual capacity. The
Administrative Agent may accept deposits from, lend money to, and generally
engage in any kind of trust, debt, equity or  other transaction, in addition to
those contemplated by this Agreement or any other Loan Document, with the
Borrower or any of its Subsidiaries in which the Borrower or such Subsidiary is
not restricted hereby from engaging with any other Person.

 

 

10.10.

Lender Credit Decision. Each Lender acknowledges that it has, independently

and without reliance upon the Administrative Agent or any other Lender and based
on the financial statements prepared by the Borrower and such other documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into the Agreement and the other Loan Documents. Each Lender
also acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Agreement and the
other Loan Documents.

 

 

10.11.

Successor Administrative Agent. Except as otherwise provided below, KeyBank

National Association shall at all times serve as the Administrative Agent during
the term of this

 



101

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

Facility so long as KeyBank continues to be a Lender. The Administrative Agent
may resign at any time by giving written notice thereof to the Lenders and the
Borrower, such resignation to  be effective upon the appointment of a successor
Administrative Agent. If the Administrative Agent has been grossly negligent in
the performance of its obligations hereunder, the Administrative Agent may be
removed at any time by written notice received by the Administrative Agent from
other Lenders holding in the aggregate at least two-thirds of that portion of
the Aggregate Commitment not held by the Administrative Agent or its Affiliates,
such removal to be effective on the date specified by such other Lenders. Upon
any  such  resignation or removal, such other Lenders shall appoint, on behalf
of the Borrower and the Lenders, a successor Administrative Agent which
appointment shall, provided no Default or Unmatured Default exists, be subject
to the Borrower’s approval, which approval shall not be unreasonably withheld or
delayed (except that the Borrower shall, in all events, be deemed to have
approved each Lender and its Affiliates that are Qualified Institutions as a
successor Agent). If no successor Administrative Agent shall have been so
appointed by such other Lenders within thirty (30) days after the resigning
Administrative Agent’s giving notice of its intention to resign, then the
resigning Administrative Agent shall appoint, on behalf of the Borrower and the
Lenders, a successor Administrative Agent. Notwithstanding the previous
sentence, the Administrative Agent may at any time without the consent of the
Borrower or any Lender, appoint any of its Affiliates which is a commercial bank
as a successor Administrative Agent hereunder. No successor Administrative Agent
shall be deemed to be appointed hereunder until such successor Administrative
Agent has accepted the appointment. Any such successor Administrative Agent
shall be a commercial bank having capital and retained earnings of at least
$500,000,000 (a “Qualified Institution”). Upon the acceptance of any appointment
as Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the resigning or removed
Administrative Agent. Upon  the effectiveness of the resignation or removal of
the Administrative Agent, the resigning or removed Administrative Agent shall be
discharged from its duties and obligations hereunder  and under the Loan
Documents arising after the date of such discharge. Notwithstanding anything
herein to the contrary, at all times prior to the Borrower’s receipt of written
notice of the acceptance of such appointment by a successor Administrative
Agent, the Borrower may rely in all respects upon all actions taken and consents
issued by the prior Administrative Agent. After the effectiveness of the
resignation or removal of an Administrative Agent, those rights and liabilities
of the Administrative Agent under this Article X shall continue in effect for
the benefit  of such Administrative Agent in respect of any actions taken or
omitted to be taken by it while it was acting as the Administrative Agent
hereunder and under the other Loan Documents.

 

 

10.12.

Notice of Defaults.If a Lender becomes aware of a Default or Unmatured

Default, such Lender shall notify the Administrative Agent in writing of such
fact provided that the failure to give such notice shall not create liability on
the part of a Lender. Upon receipt of such written notice that a Default or
Unmatured Default has occurred, the Administrative Agent shall promptly notify
each of the Lenders of such fact.

 



102

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

 

10.13.

Requests for Approval.If the Administrative Agent requests in writing the

consent or approval of a Lender, such Lender shall respond and either approve or
disapprove definitively in writing to the Administrative Agent within ten (10)
Business Days (or by such earlier date as is conspicuously noted in such request
if the Administrative Agent has made a reasonable determination that the
Borrower has a legitimate business reason for seeking such consent or approval
on an expedited basis) after such written request from the Administrative Agent.
If the Lender does not so respond to a request with a ten (10) Business Day
response time, that Lender shall be deemed to have approved the request. If the
Lender does not so respond to a request with less than a ten (10) Business Day
response time, that Lender shall be deemed to have denied the request.

 

 

10.14.

Defaulting Lenders. At such time as a Lender becomes a Defaulting Lender,

such Defaulting Lender’s right to vote on matters which are subject to the
consent or approval  of the Required Lenders, each affected Lender or all
Lenders shall be immediately suspended until such time as the Lender is no
longer a Defaulting Lender, except that (i) the amount of the Commitment of the
Defaulting Lender may not be increased and (ii) the Facility Termination Date
(as to such Defaulting Lender’s Loans and Commitment only) may not be extended
other than as expressly provided under Section 2.21, without its consent. If a
Defaulting Lender has failed to fund its pro rata share of any Advance and until
such time as such Defaulting Lender subsequently funds its pro rata share of
such Advance, all Obligations owing to such Defaulting Lender hereunder shall be
subordinated in right of payment, as provided in the following sentence, to the
prior payment in full of all principal of, interest on and fees relating to the
Loans funded by the other Lenders in connection with any such Advance in which
the Defaulting Lender has not funded its pro rata share (such principal,
interest and fees being referred to as “Senior Loans” for the purposes of this
section). All amounts paid by the Borrower or the Guarantors and otherwise due
to be applied to the Obligations owing to such Defaulting Lender pursuant to the
terms hereof shall be distributed by the Administrative Agent to the other
Lenders in accordance with their respective pro rata shares (recalculated for
the purposes hereof to exclude the Defaulting Lender) until all Senior Loans
have been paid in full provided, however, in no event will any such distribution
to the other Lenders give rise to any liability of the Borrower to the
Defaulting Lender. After the Senior Loans have been paid in full equitable
adjustments will be made in connection with future payments by the Borrower to
the extent a portion of the Senior Loans had been repaid with amounts that
otherwise would have been distributed to a Defaulting Lender but for the
operation of this Section 10.14. This provision governs only the relationship
among the Administrative Agent, each Defaulting Lender and the other Lenders;
nothing hereunder shall limit the obligation of the Borrower to repay all Loans
in accordance with the terms of this Agreement. The provisions of this section
shall apply and be effective regardless of whether a Default occurs and is
continuing, and notwithstanding (i) any other provision of this Agreement to the
contrary, (ii) any instruction of the Borrower as to its desired application of
payments or (iii) the suspension of such Defaulting Lender’s right to vote on
matters which are subject to the consent or approval of the Required Lenders or
all Lenders.

 

Notwithstanding the foregoing, any payment of principal, interest, fees or other
amounts
received  by  the  Administrative  Agent  for  the  account  of  such  Defaulting  Lender
(whether

 



103

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

voluntary or mandatory, at maturity, pursuant to Article VIII or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Article XI shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to  the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any Issuing Bank or Swingline Lender hereunder; third, as the Borrower may
request (so long as no Default or Unmatured Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fourth (so long as no Default or Unmatured Default
exists), to be held in a deposit account and released pro rata in order to
satisfy such Defaulting Lender’s (x) potential future funding obligations with
respect to Loans under this Agreement and (y) potential future funding
obligations to purchase participations in Facility Letter of Credit Obligations,
in accordance with Section 2A.6; fifth, to the payment of  any amounts owing to
the Lenders, the Issuing Bank or Swingline Lender as a result of any judgment of
a court of competent jurisdiction obtained by any Lender, the Issuing Bank or
Swingline Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; sixth, so long as no
Default or Unmatured Default  exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and seventh,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction.

 

 

10.15.

Additional Agents.Any additional Agents designated on the cover of the

Agreement shall not have any rights or obligations under the Loan Documents as a
result of such designation or of any actions undertaken in such capacity, such
parties having only those rights or obligations arising hereunder in their
capacities as a Lender.

 

ARTICLE XI.

 

SETOFF; RATABLE PAYMENTS

 

 

11.1.

Setoff. In addition to, and without limitation of, any rights of the Lenders
under

applicable law, if any Default occurs, any and all deposits (including all
account balances, whether provisional or final and whether or not collected or
available) and any other Indebtedness at any time held or owing by any Lender to
or for the credit or account of the Borrower or such Subsidiary Guarantor, as
the case may be, may be offset and applied toward the payment of the Obligations
owing to such Lender at any time prior to the date that such Default has been
fully cured, whether or not the Obligations, or any part hereof, shall then be
due, provided however that any such offset and application shall only be made
after such Lender has obtained the prior written approval of the Administrative
Agent, which approval shall not be unreasonably withheld.

 

 

11.2.

Ratable Payments. If any Lender, whether by setoff or otherwise, has payment

made to it upon its Loans (other than payments of Swingline Loans and payments
received pursuant to Sections 3.1, 3.2, 3.4 or 3.5) in a greater proportion than
that received by any other

 



104

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

Lender, such Lender agrees, promptly upon demand, to purchase a portion of the
Loans held  by the other Lenders so that after such purchase each Lender will
hold its ratable proportion of Loans. If any Lender, whether in connection with
setoff or amounts which might be subject to setoff or otherwise, receives
collateral or other protection for its Obligations or such amounts which may be
subject to setoff, such Lender agrees, promptly upon demand, to take
such  action necessary such that all Lenders share in the benefits of such
collateral ratably in proportion to their Loans. In case any such payment is
disturbed by legal process,  or  otherwise, appropriate further adjustments
shall be made.

 

ARTICLE XII.

 

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

 

 

12.1.

Successors and Assigns.The terms and provisions of the Loan Documents

shall be binding upon and inure to the benefit of the Borrower and the Lenders
and their respective successors and assigns, except that (i) the Borrower shall
not have the right to assign its rights or obligations under the Loan Documents
and (ii) any assignment by any Lender must be made in compliance with Section
12.3. The parties to the Agreement acknowledge that clause (ii) of this Section
12.1 relates only to absolute assignments and does not prohibit assignments
creating security interests, including, without limitation, (x) any pledge or
assignment by any Lender of all or any portion of its rights under the Agreement
and any Note to a Federal Reserve Bank or any other central bank or (y) in the
case of a Lender which  is a fund, any pledge or assignment of all or any
portion of its rights under the Agreement and any Note to its trustee in support
of its obligations to its trustee, provided, however, that no such pledge or
assignment creating a security interest shall release the transferor Lender from
its obligations hereunder unless and until the parties thereto have complied
with the provisions of Section 12.3. The Administrative Agent and Borrower may
treat the Person which made any Loan or which holds any Note as the owner
thereof for all purposes hereof unless and until  such Person complies with
Section 12.3; provided, however, that the Administrative Agent and Borrower may
in its discretion (but shall not be required to) follow instructions from the
Person which made any Loan or which holds any Note to direct payments relating
to such Loan or Note to another Person.  Any assignee of the rights to any Loan
or any Note agrees by acceptance  of such assignment to be bound by all the
terms and provisions of the Loan Documents. Any request, authority or consent of
any Person, who at the time of making such request or giving such authority or
consent is the owner of the rights to any Loan (whether or not a Note has  been
issued in evidence thereof), shall be conclusive and binding on any subsequent
holder or assignee of the rights to such Loan.

 

 

12.2.

Participations.

 

 

(1)

Permitted Participants; Effect. Any Lender may, in the ordinary course of

its business and in accordance with applicable law, at any time sell to one or
more banks, financial institutions, pension funds, or any other funds or
entities (“Participants”) participating interests in any Loan owing to such
Lender, any Note held by such Lender, any Commitment of such Lender or any other
interest of such Lender under the Loan

 



105

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

Documents. In the event of any such sale by a Lender of participating interests
to a Participant, such Lender’s obligations under the Loan Documents shall
remain unchanged, such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, such Lender shall remain
the holder of any such Note for all purposes under the Loan Documents, all
amounts payable by the Borrower under this Agreement shall be determined as if
such Lender had not sold such participating interests, and the Borrower and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under the Loan
Documents. In no event shall the Borrower be required to incur any costs or
expenses to effect any such sales to Participants.

 

 

(2)

Voting Rights. Each Lender shall retain the sole right to approve, without

the consent of any Participant, any amendment, modification or waiver of any
provision of the Loan Documents other than those amendments, modifications or
waivers with respect to any Loan or Commitment in which such Participant has an
interest which would require consent of all the Lenders pursuant to the terms of
clauses (a), (b) or (e) of Section 8.2 hereof.

 

 

(3)

Benefit of Setoff. Each Lender shall retain the right of setoff provided in

Section 11.1 and shall not be permitted to share such right with any
Participant.

 

 

12.3.

Assignments.

 

 

(a)

Permitted Assignments. Any Lender may, in the ordinary course of its

business and in accordance with applicable law, at any time assign to any other
Lender or to any Affiliate of such Lender or of any other Lender without the
prior approval of the Borrower, or to one or more other entities, with the prior
approval of the Borrower, which approval of the Borrower (i) shall not be
unreasonably withheld or delayed and shall be deemed given if not withheld
within five (5) Business Days after written request for such approval from the
Administrative Agent and (ii) shall not be required if a Default or Unmatured
Default has occurred and is then continuing (such permitted assignees
hereinafter referred to as “Purchasers”), all or any portion of its rights and
obligations under the Loan Documents provided that any assignment of only a
portion of such rights and obligations shall be in an amount not less than
$5,000,000 or a whole multiple of

$1,000,000 in excess thereof (it being understood and agreed that no Lender may
hold an unparticipated interest of less than $5,000,000 unless such Lender’s
interest has been reduced to zero). Such assignment shall be substantially in
the form of Exhibit B hereto or in such other form as may be agreed to by the
parties thereto. The consent of the Administrative Agent shall be required prior
to an assignment becoming effective with respect to a Purchaser which is not a
Lender or an Affiliate thereof or an entity that manages a Lender. Such consent
shall not be unreasonably withheld or delayed.

 

 

(b)

Effect; Effective Date. Upon (i) delivery to the Administrative Agent and

Borrower of a notice of assignment, substantially in the form attached as
Exhibit “I” to Exhibit B hereto (a “Notice of Assignment”), together with any
consents required by

 



106

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

Section 12.3(a), and (ii) payment of a $3,500 fee by the assignor or assignee to
the Administrative Agent for processing such assignment, such assignment shall
become effective on the effective date specified in such Notice of Assignment.
On and after the effective date of such assignment, such Purchaser shall for all
purposes be a Lender party to this Agreement and any other Loan Document
executed by the Lenders and shall have all the rights and obligations of a
Lender under the Loan Documents, to the same extent as if it were an original
party hereto, and no further consent or action by the Borrower, the Lenders or
the Administrative Agent shall be required to release the transferor Lender, and
the transferor Lender (other than a transferor Lender transferring to an
Affiliate of such Lender unless such Affiliate is a Qualified Institution) shall
automatically be released on the effective date of such assignment, with respect
to the percentage of the Aggregate Commitment and Loans assigned to
such  Purchaser. Upon the consummation of any assignment to a Purchaser pursuant
to this Section 12.3(b), the transferor Lender, the Administrative Agent and the
Borrower shall make appropriate arrangements so that replacement Notes are
issued to such transferor Lender and new Notes or, as appropriate, replacement
Notes, are issued to such Purchaser, in each case in principal amounts
reflecting their Commitment, as adjusted pursuant to such assignment. In no
event shall the Borrower be required to incur any costs or expenses to effect
any such assignments.

 

 

12.4.

Dissemination of Information. The Borrower authorizes each Lender to disclose

to any Participant or Purchaser or any other Person acquiring an interest in the
Loan Documents by operation of law (each a “Transferee”) and any prospective
Transferee any and all information in such Lender’s possession concerning the
creditworthiness of the Borrower  and its Subsidiaries, subject in each case to
the confidentiality provisions of Section 12.6.

 

 

12.5.

Tax Treatment.If any interest in any Loan Document is transferred to any

Transferee which is organized under the laws of any jurisdiction other than the
United States or any State thereof, the transferor Lender shall cause such
Transferee, concurrently with the effectiveness of such transfer, to comply with
the provisions of Section 3.5.

 

 

12.6.

Confidentiality. Each of Administrative Agent and the Lenders agrees to maintain

the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and advisors, including accountants and legal counsel (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority, (c)  to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, provided that the Administrative Agent or
Lender requested to make such disclosure promptly informs the Borrower of such
request if lawfully permitted to do so, so that the Borrower may have an
opportunity to object and/or seek an appropriate protective order at the
Borrower’s sole cost and expense, and provided further that the Borrower agrees
that in no event shall any such notification be required in respect of any
disclosure to bank regulatory authorities having jurisdiction over any Lender,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or the enforcement of rights under the Loan Documents,

 



107

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

(f)subject to receipt of a written agreement from such Person containing
provisions substantially the same as those of this Section, to any Transferee or
prospective Transferee of any of its rights or obligations under this Agreement,
(g) with the written consent of Borrower,

(h) to any member of the Consolidated Group, or (i) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to Administrative Agent or any Lender on
a nonconfidential basis from a source other than Borrower, which source is not
bound by a contractual or other obligation of confidentiality to any Person. For
the purposes of this Section, “Information” means all information received from
the Borrower relating to the Borrower or its business, other than any such
information that is posted by the Borrower to a website as provided for in
Section 6.1 or is otherwise available to Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by Borrower. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

ARTICLE XIII. NOTICES

13.1.Giving Notice.All notices, requests or demands to be given under this

Agreement from any party to the others (collectively, “Notices” and individually
a “Notice”) shall be in writing and shall be given by personal delivery, or by
overnight courier service for next Business Day delivery at the other parties’
addresses as shown below such parties’ signatures on the signature pages hereto,
or by telecopy transmission at the other parties’ facsimile telephone numbers
shown there, or by email at the other parties’ email addresses shown there.
Notices given by personal delivery (i.e. by the sending party or a messenger)
shall be deemed given on the date of delivery. Notices given by overnight
courier service shall be deemed given upon deposit with the overnight courier
service. Notices given by telecopy or  email  transmission shall be deemed given
on the date of transmission provided such transmission is completed by 5:00 p.m.
(sending party’s local time) on a Business Day, otherwise such delivery shall be
deemed to occur on the next succeeding Business Day. If a party’s office address
is a business, the receipt or the refusal to accept personal or courier service
delivery by a receptionist or by any person in an employ of such party, shall be
deemed actual receipt by the party of Notices and rejected or refused delivery
shall constitute valid delivery. Notices may be issued by an attorney for a
party and in such case such Notices shall be deemed given by such party. A
party’s address for Notice may be changed from time to time by Notice given to
the other party in the manner herein provided for giving notice. Extra copies of
Notices are for informational purposes only, and a failure to give or receive
extra copies of any Notice shall not be deemed a failure to give notice, and
shall in no way adversely affect the effectiveness of such Notice given to the
addressee party.

 



108

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

ARTICLE XIV.

 

PATRIOT ACT; BENEFICIAL OWNERSHIP REGULATION

 

Each Lender hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law on October 26,
2001) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act. The Borrower agrees to cooperate with each
Lender and provide true, accurate and complete information reasonably requested
by such Lender and necessary for such Lender to comply with the Act and
Beneficial Ownership Regulation, including a Beneficial Ownership Certification
or an updated Beneficial Ownership Certification.

 

ARTICLE XV. COUNTERPARTS

This Agreement may be executed in any number of counterparts, all of which taken

together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement shall
be  effective when it has been executed by the Borrower, the Administrative
Agent and the Lenders and counterparts of the Agreement have been circulated to
all such parties or posted on a website to which all such parties have access.

 

(Remainder of page intentionally left blank.)

 



109

107599586\V-16

US_Active\115440519\V-15



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Borrower, the Lenders and the Administrative Agent have
executed this Agreement as of the date first above written.

 

 

 

 

[SIGNATURES, EXHIBITS AND SCHEDULES ARE INTENTIONALLY DELETED FROM THIS COPY]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

US_Active\115440519\V-15

 

 

--------------------------------------------------------------------------------

 

 

Document comparison by Workshare 9.5 on Tuesday, September 29, 2020 2:28:22 PM

Input:

Document 1 ID

interwovenSite://usdms/US_Active/115440519/1

 

Description

#115440519v1<US_Active> - KeyBank/Inland Real Estate Income Trust - Annex to
First Amendment - Revised Amended and Restated Credit Agreement

Document 2 ID

interwovenSite://usdms/US_Active/115440519/6

 

Description

#115440519v6<US_Active> - KeyBank/Inland Real Estate Income Trust - Annex to
First Amendment - Revised Amended and Restated Credit Agreement

Rendering set

Underline Strikethrough

 

Legend:

Insertion

Deletion

Moved from

Moved to

Style change

Format change

Moved deletion

Inserted cell

 

Deleted cell

 

Moved cell

 

Split/Merged cell

 

Padding cell

 

 

Statistics:

 

Count

Insertions

239

Deletions

180

Moved from

4

Moved to

4

Style change

0

Format changed

0

 

 

--------------------------------------------------------------------------------

 

 

Total changes

427

 

 